
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 915
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 1, 2009
			Received; read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		AN ACT
		To amend title 49, United States Code, to
		  authorize appropriations for the Federal Aviation Administration for fiscal
		  years 2010 through 2012, to improve aviation safety and capacity, to provide
		  stable funding for the national aviation system, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the FAA Reauthorization Act of
			 2009.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Amendments to title 49, United States Code.
					Sec. 3. Effective date.
					Title I—Authorizations
					Subtitle A—Funding of FAA Programs
					Sec. 101. Airport planning and development and noise
				compatibility planning and programs.
					Sec. 102. Air navigation facilities and equipment.
					Sec. 103. FAA operations.
					Sec. 104. Research, engineering, and development.
					Sec. 105. Funding for aviation programs.
					Subtitle B—Passenger Facility Charges
					Sec. 111. PFC authority.
					Sec. 112. PFC eligibility for bicycle storage.
					Sec. 113. Award of architectural and engineering contracts for
				airside projects.
					Sec. 114. Intermodal ground access project pilot
				program.
					Sec. 115. Participation of disadvantaged business enterprises
				in contracts, subcontracts, and business opportunities funded using passenger
				facility revenues and in airport concessions.
					Sec. 116. Impacts on airports of accommodating connecting
				passengers.
					Subtitle C—Fees for FAA Services
					Sec. 121. Update on overflights.
					Sec. 122. Registration fees.
					Subtitle D—AIP Modifications
					Sec. 131. Amendments to AIP definitions.
					Sec. 132. Solid waste recycling plans.
					Sec. 133. Amendments to grant assurances.
					Sec. 134. Government share of project costs.
					Sec. 135. Amendments to allowable costs.
					Sec. 136. Preference for small business concerns owned and
				controlled by disabled veterans.
					Sec. 137. Airport disadvantaged business enterprise
				program.
					Sec. 138. Training program for certification of disadvantaged
				business enterprises.
					Sec. 139. Calculation of State apportionment fund.
					Sec. 140. Reducing apportionments.
					Sec. 141. Minimum amount for discretionary fund.
					Sec. 142. Marshall Islands, Micronesia, and Palau.
					Sec. 143. Use of apportioned amounts.
					Sec. 144. Sale of private airport to public
				sponsor.
					Sec. 145. Airport privatization pilot program.
					Sec. 146. Airport security program.
					Sec. 147. Sunset of pilot program for purchase of airport
				development rights.
					Sec. 148. Extension of grant authority for compatible land use
				planning and projects by State and local governments.
					Sec. 149. Repeal of limitations on Metropolitan Washington
				Airports Authority.
					Sec. 150. Midway Island Airport.
					Sec. 151. Puerto Rico minimum guarantee.
					Sec. 152. Miscellaneous amendments.
					Sec. 153. Airport Master Plans.
					Title II—Next Generation Air Transportation System and Air
				Traffic Control Modernization
					Sec. 201. Mission statement; sense of Congress.
					Sec. 202. Next Generation Air Transportation System Joint
				Planning and Development Office.
					Sec. 203. Next Generation Air Transportation Senior Policy
				Committee.
					Sec. 204. Automatic dependent surveillance-broadcast
				services.
					Sec. 205. Inclusion of stakeholders in air traffic control
				modernization projects.
					Sec. 206. GAO review of challenges associated with transforming
				to the Next Generation Air Transportation System.
					Sec. 207. GAO review of Next Generation Air Transportation
				System acquisition and procedures development.
					Sec. 208. DOT inspector general review of operational and
				approach procedures by a third party.
					Sec. 209. Expert review of enterprise architecture for Next
				Generation Air Transportation System.
					Sec. 210. NextGen technology testbed.
					Sec. 211. Clarification of authority to enter into reimbursable
				agreements.
					Sec. 212. Definition of air navigation facility.
					Sec. 213. Improved management of property
				inventory.
					Sec. 214. Clarification to acquisition reform
				authority.
					Sec. 215. Assistance to foreign aviation
				authorities.
					Sec. 216. Front line manager staffing.
					Sec. 217. Flight service stations.
					Sec. 218. NextGen Research and Development Center of
				Excellence.
					Sec. 219. Airspace redesign.
					Title III—Safety
					Subtitle A—General Provisions
					Sec. 301. Judicial review of denial of airman
				certificates.
					Sec. 302. Release of data relating to abandoned type
				certificates and supplemental type certificates.
					Sec. 303. Inspection of foreign repair stations.
					Sec. 304. Runway safety.
					Sec. 305. Improved pilot licenses.
					Sec. 306. Flight crew fatigue.
					Sec. 307. Occupational safety and health standards for flight
				attendants on board aircraft.
					Sec. 308. Aircraft surveillance in mountainous
				areas.
					Sec. 309. Off-airport, low-altitude aircraft weather
				observation technology.
					Sec. 310. Noncertificated maintenance providers.
					Sec. 311. Aircraft rescue and firefighting
				standards.
					Sec. 312. Cockpit smoke.
					Sec. 313. Safety of helicopter air ambulance
				operations.
					Sec. 314. Feasibility of requiring helicopter pilots to use
				night vision goggles.
					Sec. 315. Study of helicopter and fixed wing air ambulance
				services.
					Subtitle B—Unmanned Aircraft Systems
					Sec. 321. Commercial unmanned aircraft systems integration
				plan.
					Sec. 322. Special rules for certain unmanned aircraft
				systems.
					Sec. 323. Public unmanned aircraft systems.
					Sec. 324. Definitions.
					Subtitle C—Safety and protections
					Sec. 331. Aviation safety whistleblower investigation
				office.
					Sec. 332. Modification of customer service
				initiative.
					Sec. 333. Post-employment restrictions for flight standards
				inspectors.
					Sec. 334. Assignment of principal supervisory
				inspectors.
					Sec. 335. Headquarters review of air transportation oversight
				system database.
					Sec. 336. Improved voluntary disclosure reporting
				system.
					Title IV—Air service improvements
					Sec. 401. Smoking prohibition.
					Sec. 402. Monthly air carrier reports.
					Sec. 403. Flight operations at Reagan National
				Airport.
					Sec. 404. EAS contract guidelines.
					Sec. 405. Essential air service reform.
					Sec. 406. Small community air service.
					Sec. 407. Air passenger service improvements.
					Sec. 408. Contents of competition plans.
					Sec. 409. Extension of competitive access reports.
					Sec. 410. Contract tower program.
					Sec. 411. Airfares for members of the Armed Forces.
					Sec. 412. Repeal of essential air service local participation
				program.
					Sec. 413. Adjustment to subsidy cap to reflect increased fuel
				costs.
					Sec. 414. Notice to communities prior to termination of
				eligibility for subsidized essential air service.
					Sec. 415. Restoration of eligibility to a place determined by
				the Secretary to be ineligible for subsidized essential air
				service.
					Sec. 416. Office of Rural Aviation.
					Sec. 417. Adjustments to compensation for significantly
				increased costs.
					Sec. 418. Review of air carrier flight delays, cancellations,
				and associated causes.
					Sec. 419. European Union rules for passenger
				rights.
					Sec. 420. Establishment of advisory committee for aviation
				consumer protection.
					Sec. 421. Denied boarding compensation.
					Sec. 422. Compensation for delayed baggage.
					Sec. 423. Schedule reduction.
					Sec. 424. Expansion of DOT airline consumer complaint
				investigations.
					Sec. 425. Prohibitions against voice communications using
				mobile communications devices on scheduled flights.
					Sec. 426. Antitrust exemptions.
					Sec. 427. Musical instruments.
					Title V—Environmental stewardship and streamlining
					Sec. 501. Amendments to air tour management
				program.
					Sec. 502. State block grant program.
					Sec. 503. Airport funding of special studies or
				reviews.
					Sec. 504. Grant eligibility for assessment of flight
				procedures.
					Sec. 505. Determination of fair market value of residential
				properties.
					Sec. 506. Soundproofing of residences.
					Sec. 507. CLEEN research, development, and implementation
				partnership.
					Sec. 508. Prohibition on operating certain aircraft weighing
				75,000 pounds or less not complying with stage 3 noise levels.
					Sec. 509. Environmental mitigation pilot program.
					Sec. 510. Aircraft departure queue management pilot
				program.
					Sec. 511. High performance and sustainable air traffic control
				facilities.
					Sec. 512. Regulatory responsibility for aircraft engine noise
				and emissions standards.
					Sec. 513. Cabin air quality technology.
					Sec. 514. Sense of Congress.
					Sec. 515. Airport noise compatibility planning study, Port
				Authority of New York and New Jersey.
					Sec. 516. GAO study on compliance with FAA record of
				decision.
					Sec. 517. Westchester County Airport, New York.
					Sec. 518. Aviation noise complaints.
					Title VI—FAA Employees and Organization
					Sec. 601. Federal Aviation Administration personnel management
				system.
					Sec. 602. Merit system principles and prohibited personnel
				practices.
					Sec. 603. Applicability of back pay requirements.
					Sec. 604. FAA technical training and staffing.
					Sec. 605. Designee program.
					Sec. 606. Staffing model for aviation safety
				inspectors.
					Sec. 607. Safety critical staffing.
					Sec. 608. FAA air traffic controller staffing.
					Sec. 609. Assessment of training programs for air traffic
				controllers.
					Sec. 610. Collegiate training initiative study.
					Sec. 611. FAA Task Force on Air Traffic Control Facility
				Conditions.
					Title VII—Aviation Insurance
					Sec. 701. General authority.
					Sec. 702. Extension of authority to limit third party liability
				of air carriers arising out of acts of terrorism.
					Sec. 703. Clarification of reinsurance authority.
					Sec. 704. Use of independent claims adjusters.
					Sec. 705. Extension of program authority.
					Title VIII—Miscellaneous
					Sec. 801. Air carrier citizenship.
					Sec. 802. Disclosure of data to Federal agencies in interest of
				national security.
					Sec. 803. FAA access to criminal history records and database
				systems.
					Sec. 804. Clarification of air carrier fee
				disputes.
					Sec. 805. Study on national plan of integrated airport
				systems.
					Sec. 806. Express carrier employee protection.
					Sec. 807. Consolidation and realignment of FAA
				facilities.
					Sec. 808. Accidental death and dismemberment insurance for
				National Transportation Safety Board employees.
					Sec. 809. GAO study on cooperation of airline industry in
				international child abduction cases.
					Sec. 810. Lost Nation Airport, Ohio.
					Sec. 811. Pollock Municipal Airport, Louisiana.
					Sec. 812. Human intervention and motivation study
				program.
					Sec. 813. Washington, DC, Air Defense Identification
				Zone.
					Sec. 814. Merrill Field Airport, Anchorage, Alaska.
					Sec. 815. 1940 Air Terminal Museum at William P. Hobby Airport,
				Houston, Texas.
					Sec. 816. Duty periods and flight time limitations applicable
				to flight crewmembers.
					Sec. 817. Pilot program for redevelopment of airport
				properties.
					Sec. 818. Helicopter operations over Long Island and Staten
				Island, New York.
					Sec. 819. Cabin temperature and humidity standards
				study.
					Sec. 820. Civil penalties technical amendments.
					Sec. 821. Study and report on alleviating
				congestion.
					Sec. 822. Airline personnel training enhancement.
					Sec. 823. Study on Feasibility of Development of a Public
				Internet Web-based Search Engine on Wind Turbine Installation
				Obstruction.
					Sec. 824. FAA radar signal locations.
					Sec. 825. Wind turbine lighting.
					Sec. 826. Prohibition on use of certain funds.
					Sec. 827. Limiting access to flight decks of all-cargo
				aircraft.
					Sec. 828. Whistleblowers at FAA.
					Sec. 829. College Point Marine Transfer Station, New
				York.
					Sec. 830. Pilot training and certification.
					Sec. 831. St. George, Utah.
					Sec. 832. Replacement of terminal radar approach control at
				Palm Beach International Airport.
					Sec. 833. Santa Monica Airport, California.
					Title IX—Federal Aviation Research and Development
					Sec. 901. Short title.
					Sec. 902. Definitions.
					Sec. 903. Interagency research initiative on the impact of
				aviation on the climate.
					Sec. 904. Research program on runways.
					Sec. 905. Research on design for certification.
					Sec. 906. Centers of excellence.
					Sec. 907. Airport cooperative research program.
					Sec. 908. Unmanned aircraft systems.
					Sec. 909. Research grants program involving undergraduate
				students.
					Sec. 910. Aviation gas research and development
				program.
					Sec. 911. Review of FAA’s Energy- and Environment-Related
				Research Programs.
					Sec. 912. Review of FAA’s aviation safety-related research
				programs.
					Sec. 913. Research program on alternative jet fuel technology
				for civil aircraft.
					Sec. 914. Center for excellence in aviation
				employment.
					Title X—Airport and Airway Trust Fund Financing
					Sec. 1001. Short title.
					Sec. 1002. Extension and modification of taxes funding airport
				and airway trust fund.
				
			2.Amendments to
			 title 49, United States CodeExcept as otherwise expressly provided,
			 whenever in this Act an amendment or repeal is expressed in terms of an
			 amendment to, or a repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of title 49, United
			 States Code.
		3.Effective
			 dateExcept as otherwise
			 expressly provided, this Act and the amendments made by this Act shall apply
			 only to fiscal years beginning after September 30, 2008.
		IAuthorizations
			AFunding of FAA
			 Programs
				101.Airport
			 planning and development and noise compatibility planning and programs
					(a)AuthorizationSection
			 48103 is amended—
						(1)by striking
			 September 30, 2003 and inserting September 30,
			 2008; and
						(2)by striking
			 paragraphs (1) through (6) and inserting the following:
							
								(1)$4,000,000,000 for fiscal year 2010;
								(2)$4,100,000,000 for fiscal year 2011;
				and
								(3)$4,200,000,000 for
				fiscal year
				2012.
								.
						(b)Allocations of
			 fundsSection 48103 is
			 amended—
						(1)by striking
			 The total amounts and inserting (a)
			 Availability of
			 amounts.—The total amounts; and
						(2)by adding at the
			 end the following:
							
								(b)Airport
				cooperative research programOf the amounts made available under
				subsection (a), $15,000,000 for each of fiscal years 2010 through 2012 may be
				used for carrying out the Airport Cooperative Research Program.
								(c)Airports
				technology researchOf the amounts made available under
				subsection (a), $19,348,000 for each of fiscal years 2010 through 2012 may be
				used for carrying out airports technology
				research.
								.
						(c)Obligational
			 authoritySection 47104(c) is amended by striking
			 September 30, 2009 and inserting September 30,
			 2012.
					(d)Rescission of
			 unobligated balancesOf the
			 amounts authorized under sections 48103 and 48112 of title 49, United States
			 Code, for fiscal year 2009, $305,500,000 are hereby rescinded. Of the
			 unobligated balances from funds available under such sections for fiscal years
			 prior to fiscal year 2009, $102,000,000 are hereby rescinded.
					102.Air navigation
			 facilities and equipment
					(a)Authorization of
			 appropriationsSection
			 48101(a) is amended by striking paragraphs (1) through (5) and inserting the
			 following:
						
							(1)$3,259,000,000 for
				fiscal year 2010.
							(2)$3,353,000,000 for
				fiscal year 2011.
							(3)$3,506,000,000 for
				fiscal year
				2012.
							.
					(b)Use of
			 fundsSection 48101 is amended by striking subsections (c)
			 through (i) and inserting the following:
						
							(c)Wake vortex
				mitigationOf amounts
				appropriated under subsection (a), such sums as may be necessary for each of
				fiscal years 2010 through 2012 may be used for the development and analysis of
				wake vortex mitigation, including advisory systems.
							(d)Weather
				hazards
								(1)In
				generalOf amounts appropriated under subsection (a), such sums
				as may be necessary for each of fiscal years 2010 through 2012 may be used for
				the development of in-flight and ground-based weather threat mitigation
				systems, including ground de-icing and anti-icing systems and other systems for
				predicting, detecting, and mitigating the effects of certain weather conditions
				on both airframes and engines.
								(2)Specific
				hazardsWeather conditions referred to in paragraph (1)
				include—
									(A)ground-based icing
				threats such as ice pellets and freezing drizzle;
									(B)oceanic weather,
				including convective weather, and other hazards associated with oceanic
				operations (where commercial traffic is high and only rudimentary satellite
				sensing is available) to reduce the hazards presented to commercial aviation,
				including convective weather ice crystal ingestion threats; and
									(C)en route
				turbulence prediction.
									(e)Safety
				management systemsOf amounts
				appropriated under subsection (a) and section 106(k)(1), such sums as may be
				necessary for each of fiscal years 2010 through 2012 may be used to advance the
				development and implementation of safety management systems.
							(f)Runway incursion
				reduction programsOf amounts
				appropriated under subsection (a), $12,000,000 for fiscal year 2010,
				$12,000,000 for fiscal year 2011, and $12,000,000 for fiscal year 2012 may be
				used for the development and implementation of runway incursion reduction
				programs.
							(g)Runway status
				lightsOf amounts
				appropriated under subsection (a), $125,000,000 for fiscal year 2010,
				$100,000,000 for 2011, and $50,000,000 for fiscal year 2012 may be used for the
				acquisition and installation of runway status lights.
							(h)NextGen systems
				development programsOf
				amounts appropriated under subsection (a), $102,900,000 for fiscal year 2010,
				$104,000,000 for fiscal year 2011, and $105,300,000 for fiscal year 2012 may be
				used for systems development activities associated with NextGen.
							(i)NextGen
				demonstration programsOf amounts appropriated under subsection
				(a), $30,000,000 for fiscal year 2010, $30,000,000 for fiscal year 2011, and
				$30,000,000 for fiscal year 2012 may be used for demonstration activities
				associated with NextGen.
							(j)Center for
				Advanced Aviation System DevelopmentOf amounts appropriated under subsection
				(a), $79,000,000 for fiscal year 2010, $79,000,000 for fiscal year 2011, and
				$80,800,000 for fiscal year 2012 may be used for the Center for Advanced
				Aviation System Development.
							(k)Additional
				programsOf amounts appropriated under subsection (a),
				$22,500,000 for fiscal year 2010, $22,500,000 for fiscal year 2011, and
				$22,500,000 for fiscal year 2012 may be used for—
								(1)system capacity, planning, and
				improvement;
								(2)operations concept validation;
								(3)NAS weather requirements; and
								(4)Airspace Management
				Lab.
								.
					103.FAA
			 operations
					(a)In
			 generalSection 106(k)(1) is amended by striking subparagraphs
			 (A) through (E) and inserting the following:
						
							(A)$9,531,272,000 for
				fiscal year 2010;
							(B)$9,936,259,000 for
				fiscal year 2011; and
							(C)$10,350,155,000
				for fiscal year
				2012.
							.
					(b)Authorized
			 expendituresSection
			 106(k)(2) is amended—
						(1)by striking
			 subparagraph (A) and inserting the following:
							
								(A)Such sums as may be necessary for fiscal
				years 2010 through 2012 to support development and maintenance of helicopter
				approach procedures, including certification and recertification of instrument
				flight rule, global positioning system, and point-in-space approaches to
				heliports necessary to support all weather, emergency
				services.
								;
						(2)by striking
			 subparagraphs (B), (C), and (D);
						(3)by redesignating
			 subparagraphs (E), (F), and (G) as subparagraphs (B), (C), and (D),
			 respectively; and
						(4)in subparagraphs
			 (B), (C), and (D) (as so redesignated) by striking 2004 through
			 2007 and inserting 2010 through 2012.
						(c)Airline data and
			 analysisThere is authorized to be appropriated to the Secretary
			 of Transportation out of the Airport and Airway Trust Fund established by
			 section 9502 of the Internal Revenue Code of 1986 (26 U.S.C. 9502) to fund
			 airline data collection and analysis by the Bureau of Transportation Statistics
			 in the Research and Innovative Technology Administration of the Department of
			 Transportation $6,000,000 for each of fiscal years 2010, 2011, and 2012.
					104.Research,
			 engineering, and developmentSection 48102(a) is amended—
					(1)in paragraph
			 (11)—
						(A)in subparagraph
			 (K) by inserting and at the end; and
						(B)in subparagraph
			 (L) by striking and at the end;
						(2)in paragraph
			 (12)(L) by striking and at the end; and
					(3)by striking
			 paragraph (13) and inserting the following:
						
							(13)for fiscal year
				2010, $214,587,000, including—
								(A)$8,546,000 for
				fire research and safety;
								(B)$4,075,000 for
				propulsion and fuel systems;
								(C)$2,965,000 for
				advanced materials and structural safety;
								(D)$4,921,000 for
				atmospheric hazards and digital system safety;
								(E)$14,688,000 for
				aging aircraft;
								(F)$2,153,000 for
				aircraft catastrophic failure prevention research;
								(G)$11,000,000 for
				flightdeck maintenance, system integration, and human factors;
								(H)$12,589,000 for
				aviation safety risk analysis;
								(I)$15,471,000 for
				air traffic control, technical operations, and human factors;
								(J)$8,699,000 for
				aeromedical research;
								(K)$23,286,000 for
				weather program;
								(L)$6,236,000 for
				unmanned aircraft systems research;
								(M)$18,100,000 for
				the Next Generation Air Transportation System Joint Planning and Development
				Office;
								(N)$10,412,000 for
				wake turbulence;
								(O)$10,400,000 for
				NextGen—Air ground integration;
								(P)$8,000,000 for
				NextGen—Self separation;
								(Q)$7,567,000 for
				NextGen—Weather technology in the cockpit;
								(R)$20,278,000 for
				environment and energy;
								(S)$19,700,000 for NextGen—Environmental
				research—Aircraft technologies, fuels, and metrics;
								(T)$1,827,000 for
				system planning and resource management; and
								(U)$3,674,000 for the
				William J. Hughes Technical Center Laboratory Facility;
								(14)for fiscal year
				2011, $225,993,000, including—
								(A)$8,815,000 for
				fire research and safety;
								(B)$4,150,000 for
				propulsion and fuel systems;
								(C)$2,975,000 for
				advanced materials and structural safety;
								(D)$4,949,000 for
				atmospheric hazards and digital system safety;
								(E)$14,903,000 for
				aging aircraft;
								(F)$2,181,000 for
				aircraft catastrophic failure prevention research;
								(G)$12,000,000 for
				flightdeck maintenance, system integration, and human factors;
								(H)$12,497,000 for
				aviation safety risk analysis;
								(I)$15,715,000 for
				air traffic control, technical operations, and human factors;
								(J)$8,976,000 for
				aeromedical research;
								(K)$23,638,000 for
				weather program;
								(L)$6,295,000 for
				unmanned aircraft systems research;
								(M)$18,100,000 for
				the Next Generation Air Transportation System Joint Planning and Development
				Office;
								(N)$10,471,000 for
				wake turbulence;
								(O)$10,600,000 for NextGen—Air ground
				integration;
								(P)$8,300,000 for NextGen—Self
				separation;
								(Q)$8,345,000 for NextGen—Weather technology
				in the cockpit;
								(R)$27,075,000 for
				environment and energy;
								(S)$20,368,000 for NextGen—Environmental
				research—Aircraft technologies, fuels, and metrics;
								(T)$1,836,000 for
				system planning and resource management; and
								(U)$3,804,000 for the
				William J. Hughes Technical Center Laboratory Facility; and
								(15)for fiscal year
				2012, $244,860,000, including—
								(A)$8,957,000 for
				fire research and safety;
								(B)$4,201,000 for
				propulsion and fuel systems;
								(C)$2,986,000 for
				advanced materials and structural safety;
								(D)$4,979,000 for
				atmospheric hazards and digital system safety;
								(E)$15,013,000 for
				aging aircraft;
								(F)$2,192,000 for
				aircraft catastrophic failure prevention research;
								(G)$12,000,000 for
				flightdeck maintenance, system integration, and human factors;
								(H)$12,401,000 for
				aviation safety risk analysis;
								(I)$16,000,000 for
				air traffic control, technical operations, and human factors;
								(J)$9,267,000 for
				aeromedical research;
								(K)$23,800,000 for
				weather program;
								(L)$6,400,000 for
				unmanned aircraft systems research;
								(M)$18,100,000 for
				the Next Generation Air Transportation System Joint Planning and Development
				Office;
								(N)$10,471,000 for
				wake turbulence;
								(O)$10,800,000 for NextGen—Air ground
				integration;
								(P)$8,500,000 for
				NextGen—Self separation;
								(Q)$8,569,000 for
				NextGen—Weather technology in the cockpit;
								(R)$44,409,000 for
				environment and energy;
								(S)$20,034,000 for NextGen—Environmental
				research—Aircraft technologies, fuels, and metrics;
								(T)$1,840,000 for
				system planning and resource management; and
								(U)$3,941,000 for the
				William J. Hughes Technical Center Laboratory
				Facility.
								.
					105.Funding for aviation
			 programs
					(a)Airport and
			 Airway Trust Fund guaranteeSection 48114(a)(1)(A) is amended to
			 read as follows:
						
							(A)In
				generalThe total budget resources made available from the
				Airport and Airway Trust Fund each fiscal year through fiscal year 2012
				pursuant to sections 48101, 48102, 48103, and 106(k) shall—
								(i)in fiscal year 2010, be equal to 90 percent
				of the estimated level of receipts plus interest credited to the Airport and
				Airway Trust Fund for that fiscal year; and
								(ii)in each of fiscal
				years 2011 and 2012, be equal to the sum of—
									(I)90 percent of the
				estimated level of receipts plus interest credited to the Airport and Airway
				Trust Fund for that fiscal year; and
									(II)the actual level
				of receipts plus interest credited to the Airport and Airway Trust Fund for the
				second preceding fiscal year minus the total amount made available for
				obligation from the Airport and Airway Trust Fund for the second preceding
				fiscal year.
									Such
				amounts may be used only for aviation investment programs listed in subsection
				(b)..
					(b)Additional
			 authorizations of appropriations from the general fundSection
			 48114(a)(2) is amended by striking 2007 and inserting
			 2012.
					(c)Estimated level
			 of receipts plus interest definedSection 48114(b)(2) is
			 amended—
						(1)in the paragraph
			 heading by striking Level and inserting Estimated level;
			 and
						(2)by striking
			 level of receipts plus interest and inserting estimated
			 level of receipts plus interest.
						(d)Enforcement of
			 guaranteesSection 48114(c)(2) is amended by striking
			 2007 and inserting 2012.
					BPassenger Facility
			 Charges
				111.PFC
			 authority
					(a)PFC
			 definedSection 40117(a)(5) is amended to read as follows:
						
							(5)Passenger
				facility chargeThe term passenger facility charge
				means a charge or fee imposed under this
				section.
							.
					(b)Increase in PFC
			 maximum levelSection 40117(b)(4) is amended by striking
			 $4.00 or $4.50 and inserting $4.00, $4.50, $5.00, $6.00,
			 or $7.00.
					(c)Pilot program
			 for PFC at nonhub airportsSection 40117(l) is amended—
						(1)by striking
			 paragraph (7); and
						(2)by redesignating
			 paragraph (8) as paragraph (7).
						(d)Correction of
			 references
						(1)Section
			 40117Section 40117 is amended—
							(A)in the section
			 heading by striking fees and inserting charges;
							(B)in the heading for
			 subsection (e) by striking Fees and inserting Charges;
							(C)in the heading for
			 subsection (l) by striking Fee and inserting Charge;
							(D)in the heading for
			 paragraph (5) of subsection (l) by striking fee and inserting
			 charge;
							(E)in the heading for
			 subsection (m) by striking Fees and inserting Charges;
							(F)in the heading for
			 paragraph (1) of subsection (m) by striking fees and inserting
			 charges;
							(G)by striking
			 fee each place it appears (other than the second sentence of
			 subsection (g)(4)) and inserting charge; and
							(H)by striking
			 fees each place it appears and inserting
			 charges.
							(2)Other
			 referencesSubtitle VII is amended by striking fee
			 and inserting charge each place it appears in each of the
			 following sections:
							(A)Section
			 47106(f)(1).
							(B)Section
			 47110(e)(5).
							(C)Section
			 47114(f).
							(D)Section
			 47134(g)(1).
							(E)Section
			 47139(b).
							(F)Section
			 47524(e).
							(G)Section
			 47526(2).
							112.PFC eligibility for
			 bicycle storage
					(a)In
			 generalSection 40117(a)(3) is amended by adding at the end the
			 following:
						
							(H)A project to
				construct secure bicycle storage facilities that are to be used by passengers
				at the airport and that are in compliance with applicable security
				standards.
							.
					(b)Report to
			 CongressNot later than one year after the date of enactment of
			 this Act, the Administrator of the Federal Aviation Administration shall submit
			 to Congress a report on the progress being made by airports to install bicycle
			 parking for airport customers and airport employees.
					113.Award of
			 architectural and engineering contracts for airside projects
					(a)In
			 generalSection 40117(d) is
			 amended—
						(1)by striking
			 and at the end of paragraph (3);
						(2)by striking the
			 period at the end of paragraph (4) and inserting ; and;
			 and
						(3)by adding at the
			 end the following:
							
								(5)in the case of an application to finance a
				project to meet the airside needs of the airport, the application includes
				written assurances, satisfactory to the Secretary, that each contract and
				subcontract for program management, construction management, planning studies,
				feasibility studies, architectural services, preliminary engineering, design,
				engineering, surveying, mapping, and related services will be awarded in the
				same way that a contract for architectural and engineering services is
				negotiated under chapter 11 of title 40 or an equivalent qualifications-based
				requirement prescribed for or by the eligible agency.
								.
						(b)ApplicabilityThe amendment made by subsection (a) shall
			 apply to an application submitted to the Secretary of Transportation by an
			 eligible agency under section 40117 of title 49, United States Code, after the
			 date of enactment of this Act.
					114.Intermodal
			 ground access project pilot programSection 40117 is amended by adding at the
			 end the following:
					
						(n)Pilot program
				for PFC eligibility for intermodal ground access projects
							(1)PFC
				eligibilitySubject to the
				requirements of this subsection, the Secretary shall establish a pilot program
				under which the Secretary may authorize, at no more than 5 airports, a
				passenger facility charge imposed under subsection (b)(1) or (b)(4) to be used
				to finance the eligible cost of an intermodal ground access project.
							(2)Intermodal
				ground access project definedIn this section, the term
				intermodal ground access project means a project for
				constructing a local facility owned or operated by an eligible agency that is
				directly and substantially related to the movement of passengers or property
				traveling in air transportation.
							(3)Eligible
				costs
								(A)In
				generalFor purposes of paragraph (1), the eligible cost of an
				intermodal ground access project shall be the total cost of the project
				multiplied by the ratio that—
									(i)the number of
				individuals projected to use the project to gain access to or depart from the
				airport; bears to
									(ii)the total number
				of the individuals projected to use the facility.
									(B)Determinations
				regarding projected project use
									(i)In
				generalExcept as provided by clause (ii), the Secretary shall
				determine the projected use of a project for purposes of subparagraph (A) at
				the time the project is approved under this subsection.
									(ii)Public
				transportation projectsIn
				the case of a project approved under this section to be financed in part using
				funds administered by the Federal Transit Administration, the Secretary shall
				use the travel forecasting model for the project at the time such project is
				approved by the Federal Transit Administration to enter preliminary engineering
				to determine the projected use of the project for purposes of subparagraph
				(A).
									.
				115.Participation
			 of disadvantaged business enterprises in contracts, subcontracts, and business
			 opportunities funded using passenger facility revenues and in airport
			 concessionsSection 40117 (as
			 amended by this Act) is further amended by adding at the end the
			 following:
					
						(o)Participation by
				disadvantaged business enterprises
							(1)Applicability of
				requirementsExcept to the extent otherwise provided by the
				Secretary, requirements relating to disadvantaged business enterprises, as set
				forth in parts 23 and 26 of title 49, Code of Federal Regulations (or a
				successor regulation), shall apply to an airport collecting passenger facility
				revenue.
							(2)RegulationsThe
				Secretary shall issue any regulations necessary to implement this subsection,
				including—
								(A)goal setting requirements for an eligible
				agency to ensure that contracts, subcontracts, and business opportunities
				funded using passenger facility revenues, and airport concessions, are awarded
				consistent with the levels of participation of disadvantaged business
				enterprises and airport concessions disadvantaged business enterprises that
				would be expected in the absence of discrimination;
								(B)provision for an assurance that requires
				that an eligible agency will not discriminate on the basis of race, color,
				national origin, or sex in the award and performance of any contract funded
				using passenger facility revenues; and
								(C)a requirement that
				an eligible agency will take all necessary and reasonable steps to ensure
				nondiscrimination in the award and administration of contracts funded using
				passenger facility revenues.
								(3)Effective
				dateParagraph (1) shall take effect on the day following the
				date on which the Secretary issues final regulations under paragraph (2).
							(4)DefinitionsIn this subsection, the following
				definitions apply:
								(A)Airport
				concessions disadvantaged business enterpriseThe term
				airport concessions disadvantaged business enterprise has the
				meaning given that term in part 23 of title 49, Code of Federal Regulations (or
				a successor regulation).
								(B)Disadvantaged
				business enterpriseThe term
				disadvantaged business enterprise has the meaning given that
				term in part 26 of title 49, Code of Federal Regulations (or a successor
				regulation).
								.
				116.Impacts on airports
			 of accommodating connecting passengers
					(a)StudyNot
			 later than 90 days after the date of enactment of this Act, the Secretary of
			 Transportation shall initiate a study to evaluate—
						(1)the impacts on
			 airports of accommodating connecting passengers; and
						(2)the treatment of
			 airports at which the majority of passengers are connecting passengers under
			 the passenger facility charge program authorized by section 40117 of title 49,
			 United States Code.
						(b)Contents of
			 studyIn conducting the study, the Secretary shall review, at a
			 minimum, the following:
						(1)the differences in
			 facility needs, and the costs for constructing, maintaining, and operating
			 those facilities, for airports at which the majority of passengers are
			 connecting passengers as compared to airports at which the majority of
			 passengers are originating and destination passengers;
						(2)whether the costs
			 to an airport of accommodating additional connecting passengers differs from
			 the cost of accommodating additional originating and destination
			 passengers;
						(3)for each airport charging a passenger
			 facility charge, the percentage of passenger facility charge revenue
			 attributable to connecting passengers and the percentage of such revenue
			 attributable to originating and destination passengers;
						(4)the potential
			 effects on airport revenues of requiring airports to charge different levels of
			 passenger facility charges on connecting passengers and originating and
			 destination passengers; and
						(5)the added costs to
			 air carriers of collecting passenger facility charges under a system in which
			 different levels of passenger facility charges are imposed on connecting
			 passengers and originating and destination passengers.
						(c)Report to
			 Congress
						(1)In
			 generalNot later than one year after the date of initiation of
			 the study, the Secretary shall submit to Congress a report on the results of
			 the study.
						(2)ContentsThe
			 report shall include—
							(A)the findings of
			 the Secretary on each of the subjects listed in subsection (b); and
							(B)recommendations,
			 if any, of the Secretary based on the results of the study for any changes to
			 the passenger facility charge program, including recommendations as to whether
			 different levels of passenger facility charges should be imposed on connecting
			 passengers and originating and destination passengers.
							CFees for FAA
			 Services
				121.Update on
			 overflights
					(a)Establishment
			 and adjustment of feesSection 45301(b) is amended to read as
			 follows:
						
							(b)Establishment
				and adjustment of fees
								(1)In
				generalIn establishing and adjusting fees under subsection (a),
				the Administrator shall ensure that the fees are reasonably related to the
				Administration’s costs, as determined by the Administrator, of providing the
				services rendered. Services for which costs may be recovered include the costs
				of air traffic control, navigation, weather services, training, and emergency
				services which are available to facilitate safe transportation over the United
				States and the costs of other services provided by the Administrator, or by
				programs financed by the Administrator, to flights that neither take off nor
				land in the United States. The determination of such costs by the
				Administrator, and the allocation of such costs by the Administrator to
				services provided, are not subject to judicial review.
								(2)Adjustment of
				feesThe Administrator shall adjust the overflight fees
				established by subsection (a)(1) by expedited rulemaking and begin collections
				under the adjusted fees by May 1, 2010. In developing the adjusted overflight
				fees, the Administrator may seek and consider the recommendations offered by an
				aviation rulemaking committee for overflight fees that are provided to the
				Administrator by September 1, 2009, and are intended to ensure that overflight
				fees are reasonably related to the Administrator’s costs of providing air
				traffic control and related services to overflights.
								(3)Aircraft
				altitudeNothing in this section shall require the Administrator
				to take into account aircraft altitude in establishing any fee for aircraft
				operations in en route or oceanic airspace.
								(4)Costs
				definedIn this subsection, the term costs includes
				those costs associated with the operation, maintenance, leasing costs, and
				overhead expenses of the services provided and the facilities and equipment
				used in such services, including the projected costs for the period during
				which the services will be provided.
								(5)Publication;
				commentThe Administrator shall publish in the Federal Register
				any fee schedule under this section, including any adjusted overflight fee
				schedule, and the associated collection process as an interim final rule,
				pursuant to which public comment will be sought and a final rule
				issued.
								.
					(b)AdjustmentsSection
			 45301 is amended by adding at the end the following:
						
							(e)AdjustmentsIn addition to adjustments under subsection
				(b), the Administrator may periodically adjust the fees established under this
				section.
							.
					122.Registration
			 fees
					(a)In
			 generalChapter 453 is
			 amended by adding at the end the following:
						
							45305.Registration,
				certification, and related fees
								(a)General
				authority and feesSubject to
				subsection (b), the Administrator of the Federal Aviation Administration shall
				establish the following fees for services and activities of the
				Administration:
									(1)$130 for
				registering an aircraft.
									(2)$45 for replacing
				an aircraft registration.
									(3)$130 for issuing
				an original dealer’s aircraft certificate.
									(4)$105 for issuing
				an aircraft certificate (other than an original dealer’s aircraft
				certificate).
									(5)$80 for issuing a
				special registration number.
									(6)$50 for issuing a
				renewal of a special registration number.
									(7)$130 for recording
				a security interest in an aircraft or aircraft part.
									(8)$50 for issuing an
				airman certificate.
									(9)$25 for issuing a
				replacement airman certificate.
									(10)$42 for issuing
				an airman medical certificate.
									(11)$100 for
				providing a legal opinion pertaining to aircraft registration or
				recordation.
									(b)Limitation on
				collectionNo fee may be
				collected under this section unless the expenditure of the fee to pay the costs
				of activities and services for which the fee is imposed is provided for in
				advance in an appropriations Act.
								(c)Fees credited as
				offsetting collections
									(1)In
				generalNotwithstanding
				section 3302 of title 31, any fee authorized to be collected under this section
				shall—
										(A)be credited as
				offsetting collections to the account that finances the activities and services
				for which the fee is imposed;
										(B)be available for
				expenditure only to pay the costs of activities and services for which the fee
				is imposed; and
										(C)remain available
				until expended.
										(2)Continuing
				appropriationsThe
				Administrator may continue to assess, collect, and spend fees established under
				this section during any period in which the funding for the Federal Aviation
				Administration is provided under an Act providing continuing appropriations in
				lieu of the Administration’s regular appropriations.
									(3)AdjustmentsThe Administrator shall periodically adjust
				the fees established by subsection (a) when cost data from the cost accounting
				system developed pursuant to section 45303(e) reveal that the cost of providing
				the service is higher or lower than the cost data that were used to establish
				the fee then in
				effect.
									.
					(b)Clerical
			 amendmentThe analysis for chapter 453 is amended by adding at
			 the end the following:
						
							
								45305. Registration, certification, and
				related
				fees.
							
							.
					(c)Fees involving
			 aircraft not providing air transportationSection 45302(e) is
			 amended—
						(1)by striking
			 A fee and inserting the following:
							
								(1)In
				generalA fee
								;
				and
						(2)by adding at the
			 end the following:
							
								(2)Effect of
				imposition of other feesA fee may not be imposed for a service
				or activity under this section during any period in which a fee for the same
				service or activity is imposed under section
				45305.
								.
						DAIP
			 Modifications
				131.Amendments to
			 AIP definitions
					(a)Airport
			 developmentSection 47102(3) is amended—
						(1)in subparagraph
			 (B)(iv) by striking 20 and inserting 9;
			 and
						(2)by adding at the
			 end the following:
							
								(M)construction of
				mobile refueler parking within a fuel farm at a nonprimary airport meeting the
				requirements of section 112.8 of title 40, Code of Federal Regulations.
								(N)terminal
				development under section 47119(a).
								(O)acquiring and
				installing facilities and equipment to provide air conditioning, heating, or
				electric power from terminal-based, non-exclusive use facilities to aircraft
				parked at a public use airport for the purpose of reducing energy use or
				harmful emissions as compared to the provision of such air conditioning,
				heating, or electric power from aircraft-based
				systems.
								.
						(b)Airport
			 planningSection 47102(5) is amended by inserting before the
			 period at the end the following: , developing an environmental
			 management system.
					(c)General aviation
			 airportSection 47102 is amended—
						(1)by redesignating
			 paragraphs (23) through (25) as paragraphs (25) through (27),
			 respectively;
						(2)by redesignating
			 paragraphs (8) through (22) as paragraphs (9) through (23), respectively;
			 and
						(3)by inserting after
			 paragraph (7) the following:
							
								(8)general
				aviation airport means a public airport that is located in a State and
				that, as determined by the Secretary—
									(A)does not have
				scheduled service; or
									(B)has scheduled
				service with less that 2,500 passenger boardings each
				year.
									.
						(d)Revenue
			 producing aeronautical support facilitiesSection 47102 is amended by inserting after
			 paragraph (23) (as redesignated by subsection (c)(2) of this section) the
			 following:
						
							(24)revenue
				producing aeronautical support facilities means fuel farms, hangar
				buildings, self-service credit card aeronautical fueling systems, airplane wash
				racks, major rehabilitation of a hangar owned by a sponsor, or other
				aeronautical support facilities that the Secretary determines will increase the
				revenue producing ability of the
				airport.
							.
					(e)Terminal
			 developmentSection 47102 is further amended by adding at the end
			 the following:
						
							(28)terminal
				development means—
								(A)development
				of—
									(i)an
				airport passenger terminal building, including terminal gates;
									(ii)access roads
				servicing exclusively airport traffic that leads directly to or from an airport
				passenger terminal building; and
									(iii)walkways that
				lead directly to or from an airport passenger terminal building; and
									(B)the cost of a
				vehicle described in section
				47119(a)(1)(B).
								.
					132.Solid waste
			 recycling plans
					(a)Airport
			 planningSection 47102(5) (as amended by section 131(b) of this
			 Act) is amended by inserting before the period at the end the following:
			 , and planning to minimize the generation of, and to recycle, airport
			 solid waste in a manner that is consistent with applicable State and local
			 recycling laws.
					(b)Master
			 planSection 47106(a) is amended—
						(1)by striking
			 and at the end of paragraph (4);
						(2)by striking the
			 period at the end of paragraph (5) and inserting ; and;
			 and
						(3)by adding at the
			 end the following:
							
								(6)in any case in
				which the project is for an airport that has an airport master plan, the master
				plan addresses the feasibility of solid waste recycling at the airport and
				minimizing the generation of solid waste at the
				airport.
								.
						133.Amendments to
			 grant assurances
					(a)General written
			 assurancesSection 47107(a)(16)(D)(ii) is amended by inserting
			 before the semicolon at the end the following: , except in the case of a
			 relocation or replacement of an existing airport facility that meets the
			 conditions of section 47110(d).
					(b)Written
			 assurances on acquiring land
						(1)Use of
			 proceedsSection 47107(c)(2)(A)(iii) is amended by striking
			 paid to the Secretary and all that follows before the semicolon
			 and inserting reinvested in another project at the airport or
			 transferred to another airport as the Secretary prescribes under paragraph
			 (4).
						(2)Eligible
			 projectsSection 47107(c) is amended by adding at the end the
			 following:
							
								(4)Priorities for
				reinvestmentIn approving the
				reinvestment or transfer of proceeds under subsection (c)(2)(A)(iii), the
				Secretary shall give preference, in descending order, to the following
				actions:
									(A)Reinvestment in an approved noise
				compatibility project.
									(B)Reinvestment in an
				approved project that is eligible for funding under section 47117(e).
									(C)Reinvestment in an
				approved airport development project that is eligible for funding under section
				47114, 47115, or 47117.
									(D)Transfer to a
				sponsor of another public airport to be reinvested in an approved noise
				compatibility project at such airport.
									(E)Payment to the
				Secretary for deposit in the Airport and Airway Trust
				Fund.
									.
						(c)Clerical
			 amendmentSection
			 47107(c)(2)(B)(iii) is amended by striking the Fund and
			 inserting the Airport and Airway Trust Fund established under section
			 9502 of the Internal Revenue Code of 1986 (26 U.S.C. 9502).
					134.Government share of
			 project costsSection 47109 is
			 amended—
					(1)in subsection (a)
			 by striking provided in subsection (b) or subsection (c) of this
			 section and inserting otherwise specifically provided in this
			 section; and
					(2)by adding at the
			 end the following:
						
							(e)Special rule for
				transition from small hub to medium hub statusIf the status of a
				small hub airport changes to a medium hub airport, the Government’s share of
				allowable project costs for the airport may not exceed 90 percent for the first
				2 fiscal years following such change in hub status.
							(f)Special rule for
				economically depressed communitiesThe Government’s share of
				allowable project costs shall be 95 percent for a project at an airport
				that—
								(1)is receiving
				subsidized air service under subchapter II of chapter 417; and
								(2)is located in an
				area that meets one or more of the criteria established in section 301(a) of
				the Public Works and Economic Development Act of 1965 (42 U.S.C. 3161(a)), as
				determined by the Secretary of
				Commerce.
								.
					135.Amendments to
			 allowable costs
					(a)Allowable
			 project costsSection 47110(b)(2)(D) is amended to read as
			 follows:
						
							(D)if
				the cost is for airport development and is incurred before execution of the
				grant agreement, but in the same fiscal year as execution of the grant
				agreement, and if—
								(i)the cost was incurred before
				execution of the grant agreement due to the short construction season in the
				vicinity of the airport;
								(ii)the cost is in accordance with an
				airport layout plan approved by the Secretary and with all statutory and
				administrative requirements that would have been applicable to the project if
				the project had been carried out after execution of the grant agreement;
								(iii)the sponsor notifies the
				Secretary before authorizing work to commence on the project; and
								(iv)the sponsor’s decision to proceed
				with the project in advance of execution of the grant agreement does not affect
				the priority assigned to the project by the Secretary for the allocation of
				discretionary
				funds;
								.
					(b)Relocation of
			 airport-owned facilitiesSection 47110(d) is amended to read as
			 follows:
						
							(d)Relocation of
				airport-owned facilitiesThe Secretary may determine that the
				costs of relocating or replacing an airport-owned facility are allowable for an
				airport development project at an airport only if—
								(1)the Government’s
				share of such costs will be paid with funds apportioned to the airport sponsor
				under section 47114(c)(1) or 47114(d);
								(2)the Secretary
				determines that the relocation or replacement is required due to a change in
				the Secretary’s design standards; and
								(3)the Secretary
				determines that the change is beyond the control of the airport
				sponsor.
								.
					(c)Nonprimary
			 airportsSection 47110(h) is
			 amended—
						(1)by inserting
			 construction of before revenue producing;
			 and
						(2)by striking
			 , including fuel farms and hangars,.
						136.Preference for small
			 business concerns owned and controlled by disabled veteransSection 47112(c) is amended by adding at the
			 end the following:
					
						(3)A
				contract involving labor for carrying out an airport development project under
				a grant agreement under this subchapter must require that a preference be given
				to the use of small business concerns (as defined in section 3 of the Small
				Business Act (15 U.S.C. 632)) owned and controlled by disabled
				veterans.
						.
				137.Airport
			 disadvantaged business enterprise program
					(a)PurposeIt is the purpose of the airport
			 disadvantaged business program to ensure that minority- and women-owned
			 businesses have a full and fair opportunity to compete in federally assisted
			 airport contracts and concessions and to ensure that the Federal Government
			 does not subsidize discrimination in private or locally funded airport-related
			 industries.
					(b)FindingsCongress
			 finds the following:
						(1)While significant
			 progress has occurred due to the enactment of the airport disadvantaged
			 business enterprise program (49 U.S.C. 47107(e) and 47113), discrimination
			 continues to be a significant barrier for minority- and women-owned businesses
			 seeking to do business in airport-related markets. This continuing
			 discrimination merits the continuation of the airport disadvantaged business
			 enterprise program.
						(2)Discrimination
			 poses serious barriers to the full participation in airport-related businesses
			 of women business owners and minority business owners, including African
			 Americans, Hispanic Americans, Asian Americans, and Native Americans.
						(3)Discrimination
			 impacts minority and women business owners in every geographic region of the
			 United States and in every airport-related industry.
						(4)Discrimination has
			 impacted many aspects of airport-related business, including—
							(A)the availability
			 of venture capital and credit;
							(B)the availability
			 of bonding and insurance;
							(C)the ability to
			 obtain licensing and certification;
							(D)public and private
			 bidding and quoting procedures;
							(E)the pricing of
			 supplies and services;
							(F)business training,
			 education, and apprenticeship programs; and
							(G)professional
			 support organizations and informal networks through which business
			 opportunities are often established.
							(5)Congress has
			 received voluminous evidence of discrimination against minority and women
			 business owners in airport-related industries, including—
							(A)statistical
			 analyses demonstrating significant disparities in the utilization of minority-
			 and women-owned businesses in federally and locally funded airport related
			 contracting;
							(B)statistical
			 analyses of private sector disparities in business success by minority- and
			 women-owned businesses in airport related industries;
							(C)research compiling
			 anecdotal reports of discrimination by individual minority and women business
			 owners;
							(D)individual reports
			 of discrimination by minority and women business owners and the organizations
			 and individuals who represent minority and women business owners;
							(E)analyses
			 demonstrating significant reductions in the participation of minority and women
			 businesses in jurisdictions that have reduced or eliminated their minority- and
			 women-owned business programs;
							(F)statistical
			 analyses showing significant disparities in the credit available to minority-
			 and women-owned businesses;
							(G)research and
			 statistical analyses demonstrating how discrimination negatively impacts firm
			 formation, growth, and success;
							(H)experience of
			 airports and other localities demonstrating that race- and gender-neutral
			 efforts alone are insufficient to remedy discrimination; and
							(I)other qualitative
			 and quantitative evidence of discrimination against minority- and women-owned
			 businesses in airport-related industries.
							(6)All of this evidence provides a strong
			 basis for the continuation of the airport disadvantaged business enterprise
			 program and the airport concessions disadvantaged business enterprise
			 program.
						(7)Congress has
			 received and reviewed recent comprehensive and compelling evidence of
			 discrimination from many different sources, including congressional hearings
			 and roundtables, scientific reports, reports issued by public and private
			 agencies, news stories, reports of discrimination by organizations and
			 individuals, and discrimination lawsuits.
						(c)Disadvantaged
			 business enterprise personal net worth cap; bonding
			 requirementsSection 47113 is amended by adding at the end the
			 following:
						
							(e)Personal net
				worth cap
								(1)RegulationsNot later than 180 days after the date of
				enactment of this subsection, the Secretary shall issue final regulations to
				adjust the personal net worth cap used in determining whether an individual is
				economically disadvantaged for purposes of qualifying under the definition
				contained in subsection (a)(2) and under section 47107(e). The regulations
				shall correct for the impact of inflation since the Small Business
				Administration established the personal net worth cap at $750,000 in
				1989.
								(2)Annual
				adjustmentFollowing the initial adjustment under paragraph (1),
				the Secretary shall adjust, on June 30 of each year thereafter, the personal
				net worth cap to account for changes, occurring in the preceding 12-month
				period, in the Consumer Price Index of All Urban Consumers (United States city
				average, all items) published by the Secretary of Labor.
								(f)Exclusion of
				retirement benefits
								(1)In
				generalIn calculating a business owner’s personal net worth, any
				funds held in a qualified retirement account owned by the business owner shall
				be excluded, subject to regulations to be issued by the Secretary.
								(2)RegulationsNot
				later than one year after the date of enactment of this subsection, the
				Secretary shall issue final regulations to implement paragraph (1), including
				consideration of appropriate safeguards, such as a limit on the amount of such
				accounts, to prevent circumvention of personal net worth requirements.
								(g)Prohibition on
				excessive or discriminatory bonding requirements
								(1)In
				generalThe Secretary shall establish a program to eliminate
				barriers to small business participation in airport-related contracts and
				concessions by prohibiting excessive, unreasonable, or discriminatory bonding
				requirements for any project funded under this chapter or using passenger
				facility revenues under section 40117.
								(2)RegulationsNot later than one year after the date of
				enactment of this subsection, the Secretary shall issue a final rule to
				establish the program under paragraph
				(1).
								.
					138.Training program for
			 certification of disadvantaged business enterprises
					(a)Mandatory
			 training programSection 47113 (as amended by this Act) is
			 further amended—
						(1)in subsection (b)
			 by striking Secretary and inserting Secretary of
			 Transportation; and
						(2)by adding at the
			 end the following:
							
								(h)Mandatory
				training program
									(1)In
				generalNot later than one year after the date of enactment of
				this subsection, the Secretary shall establish a mandatory training program for
				persons described in paragraph (3) on certifying whether a small business
				concern qualifies as a small business concern owned and controlled by socially
				and economically disadvantaged individuals under this section and section
				47107(e).
									(2)ImplementationThe
				training program may be implemented by one or more private entities approved by
				the Secretary.
									(3)ParticipantsA person referred to in paragraph (1) is an
				official or agent of an airport sponsor—
										(A)who is required to
				provide a written assurance under this section or section 47107(e) that the
				airport owner or operator will meet the percentage goal of subsection (b) or
				section 47107(e)(1); or
										(B)who is responsible
				for determining whether or not a small business concern qualifies as a small
				business concern owned and controlled by socially and economically
				disadvantaged individuals under this section or section 47107(e).
										(4)Authorization of
				AppropriationsOut of amounts
				appropriated under section 106(k), not less than $2,000,000 for each of fiscal
				years 2010, 2011, and 2012 shall be used to carry out this subsection and to
				support other programs and activities of the Secretary related to the
				participation of small business concerns owned and controlled by socially and
				economically disadvantaged individuals in airport related contracts or
				concessions.
									.
				
						(b)ReportNot later than 24 months after the date of
			 enactment of this Act, the Secretary shall submit to the Committee on
			 Transportation and Infrastructure of the House of Representatives, the
			 Committee on Commerce, Science, and Transportation of the Senate, and other
			 appropriate committees of Congress a report on the results of the training
			 program conducted under the amendment made by subsection (b).
					139.Calculation of State
			 apportionment fundSection
			 47114(d) is amended—
					(1)in paragraph
			 (2)—
						(A)by striking
			 Except as provided in paragraph (3), the Secretary and inserting
			 The Secretary; and
						(B)by striking
			 18.5 percent and inserting 10 percent; and
						(2)by striking
			 paragraph (3) and inserting the following:
						
							(3)Additional
				amount
								(A)In
				generalIn addition to
				amounts apportioned under paragraph (2), and subject to subparagraph (B), the
				Secretary shall apportion to each airport, excluding primary airports but
				including reliever and nonprimary commercial service airports, in States the
				lesser of—
									(i)$150,000;
				or
									(ii)1/5
				of the most recently published estimate of the 5-year costs for airport
				improvement for the airport, as listed in the national plan of integrated
				airport systems developed by the Federal Aviation Administration under section
				47103.
									(B)ReductionIn
				any fiscal year in which the total amount made available for apportionment
				under paragraph (2) is less than $300,000,000, the Secretary shall reduce, on a
				prorated basis, the amount to be apportioned under subparagraph (A) and make
				such reduction available to be apportioned under paragraph (2), so as to
				apportion under paragraph (2) a minimum of
				$300,000,000.
								.
					140.Reducing
			 apportionmentsSection
			 47114(f)(1) is amended—
					(1)by striking
			 and at the end of subparagraph (A);
					(2)in subparagraph
			 (B)—
						(A)by inserting
			 except as provided by subparagraph (C), before in the
			 case; and
						(B)by striking the
			 period at the end and inserting ; and; and
						(3)by adding at the
			 end the following:
						
							(C)in the case of a
				charge of more than $4.50 imposed by the sponsor of an airport enplaning at
				least one percent of the total number of boardings each year in the United
				States, 100 percent of the projected revenues from the charge in the fiscal
				year but not more than 100 percent of the amount that otherwise would be
				apportioned under this
				section.
							.
					141.Minimum amount
			 for discretionary fundSection
			 47115(g)(1) is amended by striking sum of— and all that follows
			 through the period at the end of subparagraph (B) and inserting sum of
			 $520,000,000..
				142.Marshall
			 Islands, Micronesia, and PalauSection 47115(j) is amended by striking
			 fiscal years 2004 through 2009, and inserting fiscal
			 years 2010 through 2012,.
				143.Use of
			 apportioned amountsSection
			 47117(e)(1)(A) is amended—
					(1)in the first
			 sentence—
						(A)by striking
			 35 percent and inserting $300,000,000;
						(B)by striking
			 and after 47141,; and
						(C)by inserting
			 before the period at the end the following: , and for water quality
			 mitigation projects to comply with the Federal Water Pollution Control Act (33
			 U.S.C. 1251 et seq.) as approved in an environmental record of decision for an
			 airport development project under this title; and
						(2)in the second
			 sentence by striking such 35 percent requirement is and
			 inserting the requirements of the preceding sentence are.
					144.Sale of private
			 airport to public sponsor
					(a)In
			 generalSection 47133(b) is
			 amended—
						(1)by striking
			 Subsection (a) shall not apply if and inserting the
			 following:
							
								(1)Prior laws and
				agreementsSubsection (a) shall not apply
				if
								; and
						(2)by adding at the
			 end the following:
							
								(2)Sale of private
				airport to public sponsorIn the case of a privately owned
				airport, subsection (a) shall not apply to the proceeds from the sale of the
				airport to a public sponsor if—
									(A)the sale is
				approved by the Secretary;
									(B)funding is
				provided under this subtitle for any portion of the public sponsor’s
				acquisition of airport land; and
									(C)an amount equal to
				the remaining unamortized portion of any airport improvement grant made to that
				airport for purposes other than land acquisition, amortized over a 20-year
				period, plus an amount equal to the Federal share of the current fair market
				value of any land acquired with an airport improvement grant made to that
				airport on or after October 1, 1996, is repaid to the Secretary by the private
				owner.
									(3)Treatment of
				repaymentsRepayments referred to in paragraph (2)(C) shall be
				treated as a recovery of prior year
				obligations.
								.
						(b)Applicability to
			 grantsThe amendments made by subsection (a) shall apply to
			 grants issued on or after October 1, 1996.
					145.Airport
			 privatization pilot program
					(a)Approval
			 requirementsSection 47134 is amended in subsections
			 (b)(1)(A)(i), (b)(1)(A)(ii), (c)(4)(A), and (c)(4)(B) by striking 65
			 percent each place it appears and inserting 75
			 percent.
					(b)Prohibition on
			 receipt of funds
						(1)Section
			 47134Section 47134 is amended by adding at the end the
			 following:
							
								(n)Prohibition on
				receipt of certain fundsAn airport receiving an exemption under
				subsection (b) shall be prohibited from receiving apportionments under section
				47114 or discretionary funds under section
				47115.
								.
						(2)Conforming
			 amendmentsSection 47134(g) is amended—
							(A)in the subsection
			 heading by striking Apportionments;;
							(B)in paragraph (1)
			 by striking the semicolon at the end and inserting ; or;
							(C)by striking
			 paragraph (2); and
							(D)by redesignating
			 paragraph (3) as paragraph (2).
							(c)Federal share of
			 project costsSection
			 47109(a) is amended—
						(1)by striking the
			 semicolon at the end of paragraph (3) and inserting ;
			 and;
						(2)by striking
			 paragraph (4); and
						(3)by redesignating
			 paragraph (5) as paragraph (4).
						146.Airport security
			 program
					(a)General
			 authoritySection 47137(a) is
			 amended by inserting , in consultation with the Secretary of Homeland
			 Security, after Transportation.
					(b)ImplementationSection
			 47137(b) is amended to read as follows:
						
							(b)Implementation
								(1)In
				generalIn carrying out this
				section, the Secretary of Transportation shall provide funding through a grant,
				contract, or another agreement described in section 106(l)(6) to a nonprofit
				consortium that—
									(A)is composed of
				public and private persons, including an airport sponsor; and
									(B)has at least 10
				years of demonstrated experience in testing and evaluating anti-terrorist
				technologies at airports.
									(2)Project
				selectionThe Secretary shall select projects under this
				subsection that—
									(A)evaluate and test
				the benefits of innovative aviation security systems or related technology,
				including explosives detection systems, for the purpose of improving aviation
				and aircraft physical security, access control, and passenger and baggage
				screening; and
									(B)provide testing
				and evaluation of airport security systems and technology in an operational,
				testbed
				environment.
									.
					(c)Matching
			 shareSection 47137(c) is amended by inserting after
			 section 47109 the following: or any other provision of
			 law .
					(d)AdministrationSection
			 47137(e) is amended by adding at the end the following: The Secretary
			 may enter into an agreement in accordance with section 106(m) to provide for
			 the administration of any project under the program..
					(e)Eligible
			 sponsorSection 47137 is amended by striking subsection (f) and
			 redesignating subsection (g) as subsection (f).
					(f)Authorization of
			 appropriationsSection 47137(f) (as so redesignated) is amended
			 by striking $5,000,000 and inserting
			 $8,500,000.
					147.Sunset of pilot
			 program for purchase of airport development rightsSection
			 47138 is amended by adding at the end the following:
					
						(f)SunsetThis
				section shall not be in effect after September 30,
				2008.
						.
				148.Extension of
			 grant authority for compatible land use planning and projects by State and
			 local governmentsSection
			 47141(f) is amended by striking September 30, 2009 and inserting
			 September 30, 2012.
				149.Repeal of
			 limitations on Metropolitan Washington Airports AuthoritySection 49108, and the item relating to such
			 section in the analysis for chapter 491, are repealed.
				150.Midway Island
			 AirportSection 186(d) of the
			 Vision 100—Century of Aviation Reauthorization Act (117 Stat. 2518) is amended
			 by striking October 1, 2009, and inserting October 1,
			 2012,.
				151.Puerto Rico minimum
			 guaranteeSection 47114(e) is
			 amended—
					(1)in the subsection
			 heading by inserting and
			 Puerto Rico after Alaska; and
					(2)by adding at the
			 end the following:
						
							(5)Puerto Rico
				minimum guaranteeIn any fiscal year in which the total amount
				apportioned to airports in Puerto Rico under subsections (c) and (d) is less
				than 1.5 percent of the total amount apportioned to all airports under
				subsections (c) and (d), the Secretary shall apportion to the Puerto Rico Ports
				Authority for airport development projects in such fiscal year an amount equal
				to the difference between 1.5 percent of the total amounts apportioned under
				subsections (c) and (d) in such fiscal year and the amount otherwise
				apportioned under subsections (c) and (d) to airports in Puerto Rico in such
				fiscal
				year.
							.
					152.Miscellaneous
			 amendments
					(a)Technical
			 changes to national plan of integrated airport systemsSection
			 47103 is amended—
						(1)in subsection
			 (a)—
							(A)by striking
			 each airport to— and inserting the airport system
			 to—;
							(B)in paragraph (1)
			 by striking system in the particular area; and inserting
			 system, including connection to the surface transportation network;
			 and;
							(C)in paragraph (2)
			 by striking ; and and inserting a period; and
							(D)by striking
			 paragraph (3);
							(2)in subsection
			 (b)—
							(A)in paragraph (1)
			 by striking the semicolon and inserting ; and;
							(B)by striking
			 paragraph (2) and redesignating paragraph (3) as paragraph (2); and
							(C)in paragraph (2)
			 (as so redesignated) by striking , Short Takeoff and Landing/Very Short
			 Takeoff and Landing aircraft operations,; and
							(3)in subsection (d)
			 by striking status of the.
						(b)Update veterans
			 preference definitionSection 47112(c) is amended—
						(1)in paragraph
			 (1)—
							(A)in subparagraph
			 (B) by striking separated from and inserting discharged
			 or released from active duty in; and
							(B)by adding at the
			 end the following:
								
									(C)Afghanistan-Iraq war
				veteran means an individual who served on active duty (as defined by
				section 101 of title 38) in the Armed Forces for a period of more than 180
				consecutive days, any part of which occurred during the period beginning on
				September 11, 2001, and ending on the date prescribed by presidential
				proclamation or by law as the last date of Operation Iraqi Freedom, and who was
				separated from the Armed Forces under honorable
				conditions.
									;
				and
							(2)in paragraph (2)
			 by striking veterans and and inserting veterans,
			 Afghanistan-Iraq war veterans, and.
						(c)Consolidation of
			 terminal development provisionsSection 47119 is amended—
						(1)by redesignating
			 subsections (a), (b), (c), and (d) as subsections (b), (c), (d), and (e),
			 respectively; and
						(2)by inserting
			 before subsection (b) (as so redesignated) the following:
							
								(a)Terminal
				development projects
									(1)In
				generalThe Secretary may approve a project for terminal
				development (including multimodal terminal development) in a
				nonrevenue-producing public-use area of a commercial service airport—
										(A)if the sponsor
				certifies that the airport, on the date the grant application is submitted to
				the Secretary, has—
											(i)all the safety
				equipment required for certification of the airport under section 44706;
											(ii)all the security
				equipment required by regulation; and
											(iii)provided for
				access by passengers to the area of the airport for boarding or exiting
				aircraft that are not air carrier aircraft;
											(B)if the cost is
				directly related to moving passengers and baggage in air commerce within the
				airport, including vehicles for moving passengers between terminal facilities
				and between terminal facilities and aircraft; and
										(C)under terms
				necessary to protect the interests of the Government.
										(2)Project in
				revenue-producing areas and nonrevenue-producing parking lotsIn
				making a decision under paragraph (1), the Secretary may approve as allowable
				costs the expenses of terminal development in a revenue-producing area and
				construction, reconstruction, repair, and improvement in a nonrevenue-producing
				parking lot if—
										(A)except as provided
				in section 47108(e)(3), the airport does not have more than .05 percent of the
				total annual passenger boardings in the United States; and
										(B)the sponsor
				certifies that any needed airport development project affecting safety,
				security, or capacity will not be deferred because of the Secretary’s
				approval.
										;
						(3)in paragraphs (3) and (4)(A) of subsection
			 (b) (as redesignated by paragraph (1) of this subsection) by striking
			 section 47110(d) and inserting subsection
			 (a);
						(4)in paragraph (5) of subsection (b) (as
			 redesignated by paragraph (1) of this subsection) by striking subsection
			 (b)(1) and (2) and inserting subsections (c)(1) and
			 (c)(2);
						(5)in paragraphs (2)(A), (3), and (4) of
			 subsection (c) (as redesignated by paragraph (1) of this subsection) by
			 striking section 47110(d) of this title and inserting
			 subsection (a);
						(6)in paragraph
			 (2)(B) of subsection (c) (as redesignated by paragraph (1) of this subsection)
			 by striking section 47110(d) and inserting subsection
			 (a);
						(7)in subsection (c)(5) (as redesignated by
			 paragraph (1) of this subsection) by striking section 47110(d)
			 and inserting subsection (a); and
						(8)by adding at the
			 end the following:
							
								(f)Limitation on
				discretionary fundsThe Secretary may distribute not more than
				$20,000,000 from the discretionary fund established under section 47115 for
				terminal development projects at a nonhub airport or a small hub airport that
				is eligible to receive discretionary funds under section
				47108(e)(3).
								.
						(d)Annual
			 reportSection 47131(a) is amended—
						(1)by striking
			 April 1 and inserting June 1; and
						(2)by striking
			 paragraphs (1), (2), (3), and (4) and inserting the following:
							
								(1)a summary of
				airport development and planning completed;
								(2)a summary of
				individual grants issued;
								(3)an accounting of
				discretionary and apportioned funds allocated;
								(4)the allocation of
				appropriations;
				and
								.
						(e)Correction to
			 emission credits provisionSection 47139 is amended—
						(1)in subsection (a)
			 by striking 47102(3)(F),; and
						(2)in subsection (b)—
							(A)by striking
			 47102(3)(F),; and
							(B)by striking
			 47103(3)(F),.
							(f)Conforming
			 amendment to civil penalty assessment authoritySection
			 46301(d)(2) is amended by inserting 46319, after
			 46318,.
					(g)Other conforming
			 amendments
						(1)Sections
			 40117(a)(3)(B) is amended by striking section 47110(d) and
			 inserting section 47119(a).
						(2)Section
			 47108(e)(3) is amended—
							(A)by striking
			 section 47110(d)(2) and inserting section
			 47119(a); and
							(B)by striking
			 section 47110(d) and inserting section
			 47119(a).
							(h)Correction to
			 surplus property authoritySection 47151(e) is amended by
			 striking “(other than real property” and all that follows through (10
			 U.S.C. 2687 note)).
					(i)Airport capacity
			 benchmark reportsSection 47175(2) is amended by striking
			 Airport Capacity Benchmark Report 2001 and inserting 2001
			 and 2004 Airport Capacity Benchmark Reports or table 1 of the Federal Aviation
			 Administration’s most recent airport capacity benchmark report.
					153.Airport Master
			 PlansSection 47101 is amended
			 by adding at the end the following:
					
						(i)Additional goals
				for airport master plansIn
				addition to the goals set forth in subsection (g)(2), the Secretary shall
				encourage airport sponsors and State and local officials, through Federal
				Aviation Administration advisory circulars, to consider customer convenience,
				airport ground access, and access to airport facilities in airport master
				plans.
						.
				IINext
			 Generation Air Transportation System and Air Traffic Control
			 Modernization
			201.Mission
			 statement; sense of Congress
				(a)FindingsCongress
			 finds the following:
					(1)The United States
			 faces a great national challenge as the Nation’s aviation infrastructure is at
			 a crossroads.
					(2)The demand for
			 aviation services, a critical element of the United States economy, vital in
			 supporting the quality of life of the people of the United States, and critical
			 in support of the Nation’s defense and national security, is growing at an ever
			 increasing rate. At the same time, the ability of the United States air
			 transportation system to expand and change to meet this increasing demand is
			 limited.
					(3)The aviation
			 industry accounts for more than 11,000,000 jobs in the United States and
			 contributes approximately $741,000,000,000 annually to the United States gross
			 domestic product.
					(4)The United States air transportation system
			 continues to drive economic growth in the United States and will continue to be
			 a major economic driver as air traffic triples over the next 20 years.
					(5)The Next
			 Generation Air Transportation System (in this section referred to as the
			 NextGen System) is the system for achieving long-term
			 transformation of the United States air transportation system that focuses on
			 developing and implementing new technologies and that will set the stage for
			 the long-term development of a scalable and more flexible air transportation
			 system without compromising the unprecedented safety record of United States
			 aviation.
					(6)The benefits of
			 the NextGen System, in terms of promoting economic growth and development, are
			 enormous.
					(7)The NextGen System
			 will guide the path of the United States air transportation system in the
			 challenging years ahead.
					(b)Sense of
			 congressIt is the sense of Congress that—
					(1)modernizing the air transportation system
			 is a national priority and the United States must make a commitment to
			 revitalizing this essential component of the Nation’s transportation
			 infrastructure;
					(2)one fundamental
			 requirement for the success of the NextGen System is strong leadership and
			 sufficient resources;
					(3)the Joint Planning
			 and Development Office of the Federal Aviation Administration and the Next
			 Generation Air Transportation System Senior Policy Committee, each established
			 by Congress in 2003, will lead and facilitate this important national mission
			 to ensure that the programs and capabilities of the NextGen System are
			 carefully integrated and aligned;
					(4)Government
			 agencies and industry must work together, carefully integrating and aligning
			 their work to meet the needs of the NextGen System in the development of
			 budgets, programs, planning, and research;
					(5)the Department of
			 Transportation, the Federal Aviation Administration, the Department of Defense,
			 the Department of Homeland Security, the Department of Commerce, and the
			 National Aeronautics and Space Administration must work in cooperation and make
			 transformational improvements to the United States air transportation
			 infrastructure a priority; and
					(6)due to the
			 critical importance of the NextGen System to the economic and national security
			 of the United States, partner departments and agencies must be provided with
			 the resources required to complete the implementation of the NextGen
			 System.
					202.Next Generation
			 Air Transportation System Joint Planning and Development Office
				(a)Establishment
					(1)Associate
			 Administrator for the Next Generation Air Transportation SystemSection 709(a) of Vision 100—Century of
			 Aviation Reauthorization Act (49 U.S.C. 40101 note; 117 Stat. 2582) is
			 amended—
						(A)by redesignating
			 paragraphs (2), (3), and (4) as paragraphs (3), (4), and (5), respectively;
			 and
						(B)by inserting after
			 paragraph (1) the following:
							
								(2)The director of the Office shall be
				the Associate Administrator for the Next Generation Air Transportation System,
				who shall be appointed by the Administrator of the Federal Aviation
				Administration. The Associate Administrator shall report to the
				Administrator.
								.
						(2)ResponsibilitiesSection
			 709(a)(3) of such Act (as redesignated by paragraph (1) of this subsection) is
			 amended—
						(A)in subparagraph
			 (G) by striking ; and and inserting a semicolon;
						(B)in subparagraph
			 (H) by striking the period at the end and inserting a semicolon; and
						(C)by adding at the
			 end the following:
							
								(I)establishing
				specific quantitative goals for the safety, capacity, efficiency, performance,
				and environmental impacts of each phase of Next Generation Air Transportation
				System implementation activities and measuring actual operational experience
				against those goals, taking into account noise pollution reduction concerns of
				affected communities to the greatest extent practicable in establishing the
				environmental goals;
								(J)working to ensure
				global interoperability of the Next Generation Air Transportation
				System;
								(K)working to ensure
				the use of weather information and space weather information in the Next
				Generation Air Transportation System as soon as possible;
								(L)overseeing, with
				the Administrator of the Federal Aviation Administration, the selection of
				products or outcomes of research and development activities that would be moved
				to the next stage of a demonstration project; and
								(M)maintaining a
				baseline modeling and simulation environment for testing and evaluating
				alternative concepts to satisfy Next Generation Air Transportation enterprise
				architecture
				requirements.
								.
						(3)Cooperation with
			 other Federal agenciesSection 709(a)(4) of such Act (as
			 redesignated by paragraph (1) of this subsection) is amended—
						(A)by striking
			 (4) and inserting (4)(A); and
						(B)by adding at the
			 end the following:
							
								(B)The Secretary of Defense, the Administrator
				of the National Aeronautics and Space Administration, the Secretary of
				Commerce, the Secretary of Homeland Security, and the head of any other Federal
				agency from which the Secretary of Transportation requests assistance under
				subparagraph (A) shall designate a senior official in the agency to be
				responsible for—
									(i)carrying out the activities of the agency
				relating to the Next Generation Air Transportation System in coordination with
				the Office, including the execution of all aspects of the work of the agency in
				developing and implementing the integrated work plan described in subsection
				(b)(5);
									(ii)serving as a liaison for the agency in
				activities of the agency relating to the Next Generation Air Transportation
				System and coordinating with other Federal agencies involved in activities
				relating to the System; and
									(iii)ensuring that the agency meets its
				obligations as set forth in any memorandum of understanding executed by or on
				behalf of the agency relating to the Next Generation Air Transportation
				System.
									(C)The head of a Federal agency referred to in
				subparagraph (B) shall ensure that—
									(i)the responsibilities of the agency
				relating to the Next Generation Air Transportation System are clearly
				communicated to the senior official of the agency designated under subparagraph
				(B); and
									(ii)the performance of the senior
				official in carrying out the responsibilities of the agency relating to the
				Next Generation Air Transportation System is reflected in the official’s annual
				performance evaluations and compensation.
									(D)The head of a Federal agency referred
				to in subparagraph (B) shall—
									(i)establish or designate an office
				within the agency to carry out its responsibilities under the memorandum of
				understanding under the supervision of the designated official; and
									(ii)ensure that the designated official
				has sufficient budgetary authority and staff resources to carry out the
				agency’s Next Generation Air Transportation System responsibilities as set
				forth in the integrated plan under subsection (b).
									(E)Not later than 6 months after the
				date of enactment of this subparagraph, the head of each Federal agency that
				has responsibility for carrying out any activity under the integrated plan
				under subsection (b) shall execute a memorandum of understanding with the
				Office obligating that agency to carry out the
				activity.
								.
						(4)Coordination
			 with OMBSection 709(a) of
			 such Act (117 Stat. 2582) is further amended by adding at the end the
			 following:
						
							(6)(A)The Office shall work
				with the Director of the Office of Management and Budget to develop a process
				whereby the Director will identify projects related to the Next Generation Air
				Transportation System across the agencies referred to in paragraph (4)(A) and
				consider the Next Generation Air Transportation System as a unified,
				cross-agency program.
								(B)The Director, to the maximum extent
				practicable, shall—
									(i)ensure that—
										(I)each Federal agency covered by the
				plan has sufficient funds requested in the President’s budget, as submitted
				under section 1105(a) of title 31, United States Code, for each fiscal year
				covered by the plan to carry out its responsibilities under the plan;
				and
										(II)the development and implementation
				of the Next Generation Air Transportation System remains on schedule;
										(ii)include, in the President’s budget, a
				statement of the portion of the estimated budget of each Federal agency covered
				by the plan that relates to the activities of the agency under the Next
				Generation Air Transportation System initiative; and
									(iii)identify and justify as part of the
				President’s budget submission any inconsistencies between the plan and amounts
				requested in the budget.
									(7)The Associate Administrator of the Next
				Generation Air Transportation System shall be a voting member of the Joint
				Resources Council of the Federal Aviation
				Administration.
							.
					(b)Integrated
			 planSection 709(b) of such
			 Act (117 Stat. 2583) is amended—
					(1)in the matter preceding paragraph
			 (1)—
						(A)by striking
			 meets air and inserting meets anticipated future
			 air; and
						(B)by striking
			 beyond those currently included in the Federal Aviation Administration’s
			 operational evolution plan;
						(2)by striking
			 and at the end of paragraph (3);
					(3)by striking the
			 period at the end of paragraph (4) and inserting ; and;
			 and
					(4)by adding at the
			 end the following:
						
							(5)a multiagency integrated work plan for the
				Next Generation Air Transportation System that includes—
								(A)an outline of the activities required to
				achieve the end-state architecture, as expressed in the concept of operations
				and enterprise architecture documents, that identifies each Federal agency or
				other entity responsible for each activity in the outline;
								(B)details on a
				year-by-year basis of specific accomplishments, activities, research
				requirements, rulemakings, policy decisions, and other milestones of progress
				for each Federal agency or entity conducting activities relating to the Next
				Generation Air Transportation System;
								(C)for each element
				of the Next Generation Air Transportation System, an outline, on a year-by-year
				basis, of what is to be accomplished in that year toward meeting the Next
				Generation Air Transportation System’s end-state architecture, as expressed in
				the concept of operations and enterprise architecture documents, as well as
				identifying each Federal agency or other entity that will be responsible for
				each component of any research, development, or implementation program;
								(D)an estimate of all
				necessary expenditures on a year-by-year basis, including a statement of each
				Federal agency or entity’s responsibility for costs and available resources,
				for each stage of development from the basic research stage through the
				demonstration and implementation phase;
								(E)a clear
				explanation of how each step in the development of the Next Generation Air
				Transportation System will lead to the following step and of the implications
				of not successfully completing a step in the time period described in the
				integrated work plan;
								(F)a transition plan for the implementation of
				the Next Generation Air Transportation System that includes date-specific
				milestones for the implementation of new capabilities into the national
				airspace system;
								(G)date-specific
				timetables for meeting the environmental goals identified in subsection
				(a)(3)(I); and
								(H)a description of potentially significant
				operational or workforce changes resulting from deployment of the Next
				Generation Air Transportation
				System.
								.
					(c)NextGen
			 implementation planSection
			 709(d) of such Act (117 Stat. 2584) is amended to read as follows:
					
						(d)NextGen
				implementation planThe
				Administrator of the Federal Aviation Administration shall develop and publish
				annually the document known as the NextGen Implementation Plan,
				or any successor document, that provides a detailed description of how the
				agency is implementing the Next Generation Air Transportation
				System.
						.
				(d)Authorization of
			 appropriationsSection 709(e) of such Act (117 Stat. 2584) is
			 amended by striking 2010 and inserting
			 2012.
				(e)Contingency
			 planningThe Associate Administrator for the Next Generation Air
			 Transportation System shall, as part of the design of the System, develop
			 contingency plans for dealing with the degradation of the System in the event
			 of a natural disaster, major equipment failure, or act of terrorism.
				203.Next Generation Air
			 Transportation Senior Policy Committee
				(a)MeetingsSection 710(a) of Vision 100—Century of
			 Aviation Reauthorization Act (49 U.S.C. 40101 note; 117 Stat. 2584) is amended
			 by inserting before the period at the end the following and shall meet
			 at least twice each year.
				(b)Annual
			 reportSection 710 of such
			 Act (117 Stat. 2584) is amended by adding at the end the following:
					
						(e)Annual
				report
							(1)Submission to
				CongressNot later than one year after the date of enactment of
				this subsection, and annually thereafter on the date of submission of the
				President’s budget request to Congress under section 1105(a) of title 31,
				United States Code, the Secretary shall submit to the Committee on
				Transportation and Infrastructure and the Committee on Science and Technology
				of the House of Representatives and the Committee on Commerce, Science, and
				Transportation of the Senate a report summarizing the progress made in carrying
				out the integrated work plan required by section 709(b)(5) and any changes in
				that plan.
							(2)ContentsThe
				report shall include—
								(A)a copy of the
				updated integrated work plan;
								(B)a description of
				the progress made in carrying out the integrated work plan and any changes in
				that plan, including any changes based on funding shortfalls and limitations
				set by the Office of Management and Budget;
								(C)a detailed
				description of—
									(i)the success or
				failure of each item of the integrated work plan for the previous year and
				relevant information as to why any milestone was not met; and
									(ii)the impact of not
				meeting the milestone and what actions will be taken in the future to account
				for the failure to complete the milestone;
									(D)an explanation of
				any change to future years in the integrated work plan and the reasons for such
				change; and
								(E)an identification
				of the levels of funding for each agency participating in the integrated work
				plan devoted to programs and activities under the plan for the previous fiscal
				year and in the President’s budget
				request.
								.
				
				204.Automatic dependent
			 surveillance-broadcast services
				(a)Report on FAA
			 program and schedule
					(1)In
			 generalThe Administrator of the Federal Aviation Administration
			 shall prepare a report detailing the program and schedule for integrating
			 automatic dependent surveillance-broadcast (in this section referred to as
			 ADS-B) technology into the national airspace system.
					(2)ContentsThe
			 report shall include—
						(A)a description of
			 segment 1 and segment 2 activity to acquire ADS-B services;
						(B)a description of
			 plans for implementation of advanced operational procedures and ADS-B
			 air-to-air applications;
						(C)a description of possible options for
			 expanding surveillance coverage beyond the ground stations currently under
			 contract, including enhanced ground signal coverage at airports; and
						(D)a detailed
			 description of the protections that the Administration will require as part of
			 any contract or program in the event of a contractor’s default, bankruptcy,
			 acquisition by another entity, or any other event jeopardizing the
			 uninterrupted provision of ADS-B services.
						(3)Submission to
			 CongressNot later than 90 days after the date of enactment of
			 this Act, the Administrator shall submit to the Committee on Transportation and
			 Infrastructure of the House of Representatives and the Committee on Commerce,
			 Science, and Transportation of the Senate the report prepared under paragraph
			 (1).
					(b)Requirements of
			 FAA contracts for ADS-B servicesAny contract entered into by the
			 Administrator with an entity to acquire ADS-B services shall contain terms and
			 conditions that—
					(1)require approval
			 by the Administrator before the contract may be assigned to or assumed by
			 another entity, including any successor entity, subsidiary of the contractor,
			 or other corporate entity;
					(2)provide that the
			 assets, equipment, hardware, and software used in the performance of the
			 contract be designated as critical national infrastructure for national
			 security and related purposes;
					(3)require the
			 contractor to provide continued broadcast services for a reasonable period, as
			 determined by the Administrator, until the provision of such services can be
			 transferred to another vendor or to the Government in the event of a
			 termination of the contract;
					(4)require the
			 contractor to provide continued broadcast services for a reasonable period, as
			 determined by the Administrator, until the provision of such services can be
			 transferred to another vendor or to the Government in the event of material
			 nonperformance, as determined by the Administrator; and
					(5)permit the
			 Government to acquire or utilize for a reasonable period, as determined by the
			 Administrator, the assets, equipment, hardware, and software necessary to
			 ensure the continued and uninterrupted provision of ADS-B services and to have
			 ready access to such assets, equipment, hardware, and software through its own
			 personnel, agents, or others, if the Administrator provides reasonable
			 compensation for such acquisition or utilization.
					(c)Review by DOT
			 inspector general
					(1)In
			 generalThe Inspector General of the Department of Transportation
			 shall conduct a review concerning the Federal Aviation Administration’s award
			 and oversight of any contract entered into by the Administration to provide
			 ADS-B services for the national airspace system.
					(2)ContentsThe
			 review shall include, at a minimum—
						(A)an examination of
			 how program risks are being managed;
						(B)an assessment of
			 expected benefits attributable to the deployment of ADS-B services, including
			 the implementation of advanced operational procedures and air-to-air
			 applications as well as to the extent to which ground radar will be
			 retained;
						(C)a determination of
			 whether the Administration has established sufficient mechanisms to ensure that
			 all design, acquisition, operation, and maintenance requirements have been met
			 by the contractor;
						(D)an assessment of
			 whether the Administration and any contractors are meeting cost, schedule, and
			 performance milestones, as measured against the original baseline of the
			 Administration’s program for providing ADS-B services;
						(E)an assessment of
			 whether security issues are being adequately addressed in the overall design
			 and implementation of the ADS-B system; and
						(F)any other matters or aspects relating to
			 contract implementation and oversight that the Inspector General determines
			 merit attention.
						(3)Reports to
			 CongressThe Inspector
			 General shall periodically, on at least an annual basis, submit to the
			 Committee on Transportation and Infrastructure of the House of Representatives
			 and the Committee on Commerce, Science, and Transportation of the Senate a
			 report on the results of the review conducted under this subsection.
					205.Inclusion of
			 stakeholders in air traffic control modernization projects
				(a)In
			 generalThe Administrator of the Federal Aviation Administration
			 shall establish a process for including in the planning, development, and
			 deployment of air traffic control modernization projects (including the Next
			 Generation Air Transportation System) and collaborating with qualified
			 employees selected by each exclusive collective bargaining representative of
			 employees of the Administration who are likely to be impacted by such planning,
			 development, and deployment.
				(b)Participation
					(1)Bargaining
			 obligations and rightsParticipation in the process described in
			 subsection (a) shall not be construed as a waiver of any bargaining obligations
			 or rights under section 40122(a)(1) or 40122(g)(2)(C) of title 49, United
			 States Code.
					(2)Capacity and
			 compensationExclusive collective bargaining representatives and
			 selected employees participating in the process described in subsection (a)
			 shall—
						(A)serve in a
			 collaborative and advisory capacity; and
						(B)receive appropriate travel and per diem
			 expenses in accordance with the travel policies of the Administration in
			 addition to any regular compensation and benefits.
						(c)ReportNot
			 later than 180 days after the date of enactment of this Act, the Administrator
			 shall submit to the Committee on Transportation and Infrastructure of the House
			 of Representatives and the Committee on Commerce, Science, and Transportation
			 of the Senate a report on the implementation of this section.
				206.GAO review of
			 challenges associated with transforming to the Next Generation Air
			 Transportation System
				(a)In
			 generalThe Comptroller General shall conduct a review of the
			 progress and challenges associated with transforming the Nation’s air traffic
			 control system into the Next Generation Air Transportation System (in this
			 section referred to as the NextGen System).
				(b)ReviewThe
			 review shall include the following:
					(1)An evaluation of the continued
			 implementation and institutionalization of the processes that are key to the
			 ability of the Air Traffic Organization to effectively maintain management
			 structures and systems acquisitions procedures utilized under the current air
			 traffic control modernization program as a basis for the NextGen System.
					(2)An assessment of the progress and
			 challenges associated with collaboration and contributions of the partner
			 agencies working with the Joint Planning and Development Office of the Federal
			 Aviation Administration (in this section referred to as the
			 JPDO) in planning and implementing the NextGen System.
					(3)The progress and
			 challenges associated with coordinating government and industry stakeholders in
			 activities relating to the NextGen System, including an assessment of the
			 contributions of the NextGen Institute.
					(4)An assessment of
			 planning and implementation of the NextGen System against established
			 schedules, milestones, and budgets.
					(5)An evaluation of
			 the recently modified organizational structure of the JPDO.
					(6)An examination of
			 transition planning by the Air Traffic Organization and the JPDO.
					(7)Any other matters
			 or aspects of planning and coordination of the NextGen System by the Federal
			 Aviation Administration and the JPDO that the Comptroller General determines
			 appropriate.
					(c)Reports
					(1)Report to
			 Congress on prioritiesNot
			 later than one year after the date of enactment of this Act, the Comptroller
			 General shall determine the priority of topics to be reviewed under this
			 section and report such priorities to the Committee on Transportation and
			 Infrastructure and the Committee on Science and Technology of the House of
			 Representatives and the Committee on Commerce, Science, and Transportation of
			 the Senate.
					(2)Periodic reports
			 to Congress on results of the reviewThe Comptroller General
			 shall periodically submit to the committees referred to in paragraph (1) a
			 report on the results of the review conducted under this section.
					207.GAO review of Next
			 Generation Air Transportation System acquisition and procedures
			 development
				(a)StudyThe Comptroller General shall conduct a
			 review of the progress made and challenges related to the acquisition of
			 designated technologies and the development of procedures for the Next
			 Generation Air Transportation System (in this section referred to as the
			 NextGen System).
				(b)Specific systems
			 reviewThe review shall include, at a minimum, an examination of
			 the acquisition costs, schedule, and other relevant considerations for the
			 following systems:
					(1)En Route Automation Modernization
			 (ERAM).
					(2)Standard Terminal
			 Automation Replacement System/Common Automated Radar Terminal System
			 (STARS/CARTS).
					(3)Automatic
			 Dependent Surveillance-Broadcast (ADS-B).
					(4)System Wide
			 Information Management (SWIM).
					(5)Traffic Flow
			 Management Modernization (TFM-M).
					(c)ReviewThe
			 review shall include, at a minimum, an assessment of the progress and
			 challenges related to the development of standards, regulations, and procedures
			 that will be necessary to implement the NextGen System, including required
			 navigation performance, area navigation, the airspace management program, and
			 other programs and procedures that the Comptroller General identifies as
			 relevant to the transformation of the air traffic system.
				(d)Periodic reports
			 to Congress on results of the reviewThe Comptroller General shall periodically
			 submit to the Committee on Transportation and Infrastructure and the Committee
			 on Science and Technology of the House of Representatives and the Committee on
			 Commerce, Science, and Transportation of the Senate a report on the results of
			 the review conducted under this section.
				208.DOT inspector
			 general review of operational and approach procedures by a third party
				(a)ReviewThe Inspector General of the Department of
			 Transportation shall conduct a review regarding the effectiveness of the
			 oversight activities conducted by the Federal Aviation Administration in
			 connection with any agreement with or delegation of authority to a third party
			 for the development of flight procedures, including public use procedures, for
			 the national airspace system.
				(b)AssessmentsThe
			 Inspector General shall include, at a minimum, in the review—
					(1)an assessment of the extent to which the
			 Federal Aviation Administration is relying or intends to rely on a third party
			 for the development of new procedures and a determination of whether the
			 Administration has established sufficient mechanisms and staffing to provide
			 safety oversight functions, which may include quality assurance processes,
			 flight checks, integration of procedures into the National Aviation System, and
			 operational assessments of procedures developed by third parties; and
					(2)an assessment
			 regarding whether the Administration has sufficient existing personnel and
			 technical resources or mechanisms to develop such flight procedures in a safe
			 and efficient manner to meet the demands of the national airspace system
			 without the use of third party resources.
					(c)ReportNot later than one year after the date of
			 enactment of this Act, the Inspector General shall submit to the Committee on
			 Transportation and Infrastructure of the House of Representatives and the
			 Committee on Commerce, Science, and Transportation of the Senate a report on
			 the results of the review conducted under this section, including the
			 assessments described in subsection (b).
				209.Expert review of
			 enterprise architecture for Next Generation Air Transportation System
				(a)ReviewThe Administrator of the Federal Aviation
			 Administration shall enter into an arrangement with the National Research
			 Council to review the enterprise architecture for the Next Generation Air
			 Transportation System.
				(b)ContentsAt
			 a minimum, the review to be conducted under subsection (a) shall—
					(1)highlight the
			 technical activities, including human-system design, organizational design, and
			 other safety and human factor aspects of the system, that will be necessary to
			 successfully transition current and planned modernization programs to the
			 future system envisioned by the Joint Planning and Development Office of the
			 Administration;
					(2)assess technical,
			 cost, and schedule risk for the software development that will be necessary to
			 achieve the expected benefits from a highly automated air traffic management
			 system and the implications for ongoing modernization projects; and
					(3)include judgments on how risks with
			 automation efforts for the Next Generation Air Transportation System can be
			 mitigated based on the experiences of other public or private entities in
			 developing complex, software-intensive systems.
					(c)ReportNot
			 later than one year after the date of enactment of this Act, the Administrator
			 shall submit to Congress a report containing the results of the review
			 conducted pursuant to subsection (a).
				210.NextGen technology
			 testbedOf amounts
			 appropriated under section 48101(a) of title 49, United States Code, the
			 Administrator of the Federal Aviation Administration shall use such sums as may
			 be necessary for each of the fiscal years 2010 through 2012 to contribute to
			 the establishment by a public-private partnership (including a university
			 component with significant aviation expertise in air traffic management,
			 simulation, meteorology, and engineering and aviation business) an
			 airport-based testing site for existing Next Generation Air Transport System
			 technologies. The Administrator shall ensure that next generation air traffic
			 control integrated systems developed by private industries are installed at the
			 site for demonstration, operational research, and evaluation by the
			 Administration. The testing site shall serve a mix of general aviation and
			 commercial traffic.
			211.Clarification
			 of authority to enter into reimbursable agreementsSection
			 106(m) is amended in the last sentence by inserting with or
			 before without reimbursement.
			212.Definition of
			 air navigation facilitySection 40102(a)(4) is amended—
				(1)by redesignating
			 subparagraph (D) as subparagraph (E);
				(2)by striking
			 subparagraphs (B) and (C) and inserting the following:
					
						(B)runway lighting
				and airport surface visual and other navigation aids;
						(C)aeronautical and
				meteorological information to air traffic control facilities or
				aircraft;
						(D)communication,
				navigation, or surveillance equipment for air-to-ground or air-to-air
				applications;
						;
				(3)in subparagraph
			 (E) (as redesignated by paragraph (1) of this section)—
					(A)by striking
			 another structure and inserting any structure,
			 equipment,; and
					(B)by striking the
			 period at the end and inserting ; and; and
					(4)by adding at the
			 end the following:
					
						(F)buildings,
				equipment, and systems dedicated to the national airspace
				system.
						.
				213.Improved
			 management of property inventorySection 40110(a)(2) is amended by striking
			 compensation and inserting compensation, and the amount
			 received shall be credited as an offsetting collection to the account from
			 which the amount was expended and shall remain available until
			 expended.
			214.Clarification
			 to acquisition reform authoritySection 40110(c) is amended—
				(1)by striking the
			 semicolon at the end of paragraph (3) and inserting ;
			 and;
				(2)by striking
			 paragraph (4); and
				(3)by redesignating
			 paragraph (5) as paragraph (4).
				215.Assistance to
			 foreign aviation authoritiesSection 40113(e) is amended—
				(1)in paragraph
			 (1)—
					(A)by inserting
			 public and private before foreign aviation
			 authorities; and
					(B)by striking the
			 period at the end of the first sentence and inserting or efficiency. The
			 Administrator may participate in, and submit offers in response to,
			 competitions to provide such services and may contract with foreign aviation
			 authorities to provide such services consistent with section 106(l)(6).
			 Notwithstanding any other provision of law or policy, the Administrator may
			 accept payments received under this subsection in arrears.; and
					(2)in paragraph (3)
			 by striking credited and all that follows through the period at
			 the end and inserting credited as an offsetting collection to the
			 account from which the expenses were incurred in providing such services and
			 shall remain available until expended..
				216.Front line manager
			 staffing
				(a)StudyNot
			 later than 90 days after the date of enactment of this Act, the Administrator
			 of the Federal Aviation Administration shall initiate a study on front line
			 manager staffing requirements in air traffic control facilities.
				(b)ConsiderationsIn
			 conducting the study, the Administrator shall take into consideration—
					(1)the number of
			 supervisory positions of operation requiring watch coverage in each air traffic
			 control facility;
					(2)coverage
			 requirements in relation to traffic demand;
					(3)facility
			 type;
					(4)complexity of
			 traffic and managerial responsibilities;
					(5)proficiency and
			 training requirements; and
					(6)such other factors
			 as the Administrator considers appropriate.
					(c)DeterminationsThe
			 Administrator shall transmit any determinations made as a result of the study
			 to the Chief Operating Officer for the air traffic control system.
				(d)ReportNot later than one year after the date of
			 enactment of this Act, the Administrator shall submit to the Committee on
			 Transportation and Infrastructure of the House of Representatives and the
			 Committee on Commerce, Science, and Transportation of the Senate a report on
			 the results of the study and a description of any determinations submitted to
			 the Chief Operating Officer under subsection (c).
				217.Flight service
			 stations
				(a)Establishment of
			 monitoring systemNot later
			 than 60 days after the date of enactment of this Act, the Administrator of the
			 Federal Aviation Administration shall develop and implement a monitoring system
			 for flight service specialist staffing and training under service contracts for
			 flight service stations.
				(b)ComponentsAt
			 a minimum, the monitoring system shall include mechanisms to monitor—
					(1)flight specialist
			 staffing plans for individual facilities;
					(2)actual staffing
			 levels for individual facilities;
					(3)the initial and
			 recurrent certification and training of flight service specialists on the
			 safety, operational, and technological aspects of flight services, including
			 any certification and training necessary to meet user demand; and
					(4)system outages,
			 excessive hold times, dropped calls, poor quality briefings, and any other
			 safety or customer service issues under a contract for flight service station
			 services.
					(c)Report to
			 CongressNot later than 90 days after the date of enactment of
			 this Act, the Administrator shall submit to the Committee on Transportation and
			 Infrastructure of the House of Representatives and the Committee on Commerce,
			 Science, and Transportation of the Senate a report containing—
					(1)a
			 description of monitoring system;
					(2)if the
			 Administrator determines that contractual changes or corrective actions are
			 required for the Administration to ensure that the vendor under a contract for
			 flight service station services provides safe and high quality service to
			 consumers, a description of the changes or actions required; and
					(3)a
			 description of the contingency plans of the Administrator and the protections
			 that the Administrator will have in place to provide uninterrupted flight
			 service station services in the event of—
						(A)material
			 non-performance of the contract;
						(B)a vendor’s default, bankruptcy, or
			 acquisition by another entity; or
						(C)any other event
			 that could jeopardize the uninterrupted provision of flight service station
			 services.
						218.NextGen Research and
			 Development Center of Excellence
				(a)EstablishmentOf
			 the amount appropriated under section 48101(a) of title 49, United States Code,
			 the Administrator of the Federal Aviation Administration shall use such sums as
			 may be necessary for each of fiscal years 2010 through 2012 to contribute to
			 the establishment of a center of excellence for the research and development of
			 Next Generation Air Transportation System technologies.
				(b)FunctionsThe
			 center established under subsection (a) shall—
					(1)leverage the
			 centers of excellence program of the Federal Aviation Administration, as well
			 as other resources and partnerships, to enhance the development of Next
			 Generation Air Transportation System technologies within academia and industry;
			 and
					(2)provide
			 educational, technical, and analytical assistance to the Federal Aviation
			 Administration and other Federal agencies with responsibilities to research and
			 develop Next Generation Air Transportation System technologies.
					219.Airspace
			 redesign
				(a)FindingsCongress
			 finds the following:
					(1)The airspace
			 redesign efforts of the Federal Aviation Administration will play a critical
			 near-term role in enhancing capacity, reducing delays, transitioning to more
			 flexible routing, and ultimately saving money in fuel costs for airlines and
			 airspace users.
					(2)The critical
			 importance of airspace redesign efforts is underscored by the fact that they
			 are highlighted in strategic plans of the Administration, including Flight Plan
			 2009–2013 and the document known as the NextGen Implementation
			 Plan.
					(3)Funding cuts have
			 led to delays and deferrals of critical capacity enhancing airspace redesign
			 efforts.
					(4)Several new
			 runways planned for the period of fiscal years 2010 to 2012 will not provide
			 estimated capacity benefits without additional funds.
					(b)Authorization of
			 appropriationsIn addition to amounts authorized by section
			 106(k) of title 49, United States Code, there are authorized to be appropriated
			 to the Administrator of the Federal Aviation Administration $20,000,000 for
			 each of fiscal years 2010, 2011, and 2012 to carry out such airspace redesign
			 initiatives as the Administrator determines appropriate.
				(c)Additional
			 amountsOf the amounts appropriated under section 48101(a) of
			 such title, the Administrator may use $5,000,000 for each of fiscal years 2010,
			 2011, and 2012 to carry out such airspace redesign initiatives as the
			 Administrator determines appropriate.
				IIISafety
			AGeneral
			 Provisions
				301.Judicial review
			 of denial of airman certificates
					(a)Judicial review
			 of NTSB decisionsSection 44703(d) is amended by adding at the
			 end the following:
						
							(3)Judicial
				reviewA person who is substantially affected by an order of the
				Board under this subsection, or the Administrator if the Administrator decides
				that an order of the Board will have a significant adverse impact on carrying
				out this subtitle, may seek judicial review of the order under section 46110.
				The Administrator shall be made a party to the judicial review proceedings. The
				findings of fact of the Board in any such case are conclusive if supported by
				substantial
				evidence.
							.
					(b)Conforming
			 amendmentSection 1153(c) is amended by striking section
			 44709 or and inserting section 44703(d), 44709,
			 or.
					302.Release of data
			 relating to abandoned type certificates and supplemental type
			 certificates
					(a)Release of
			 dataSection 44704(a) is
			 amended by adding at the end the following:
						
							(5)Release of
				data
								(A)In
				generalNotwithstanding any other provision of law, the
				Administrator may make available upon request to a person seeking to maintain
				the airworthiness of an aircraft, engine, propeller, or appliance, engineering
				data in the possession of the Administration relating to a type certificate or
				a supplemental type certificate for such aircraft, engine, propeller, or
				appliance, without the consent of the owner of record, if the Administrator
				determines that—
									(i)the certificate
				containing the requested data has been inactive for 3 or more years;
									(ii)after using due
				diligence, the Administrator is unable to find the owner of record, or the
				owner of record’s heir, of the type certificate or supplemental certificate;
				and
									(iii)making such data
				available will enhance aviation safety.
									(B)Engineering data
				definedIn this section, the
				term engineering data as used with respect to an aircraft,
				engine, propeller, or appliance means type design drawing and specifications
				for the entire aircraft, engine, propeller, or appliance or change to the
				aircraft, engine, propeller, or appliance, including the original design data,
				and any associated supplier data for individual parts or components approved as
				part of the particular certificate for the aircraft engine, propeller, or
				appliance.
								.
					(b)Design
			 organization certificatesSection 44704(e)(1) is amended by striking
			 Beginning 7 years after the date of enactment of this
			 subsection, and inserting Beginning January 1,
			 2014,.
					303.Inspection of
			 foreign repair stations
					(a)In
			 generalChapter 447 is
			 amended by adding at the end the following:
						
							44730.Inspection of
				foreign repair stations
								(a)In
				GeneralNot later than one
				year after the date of enactment of this section, and annually thereafter, the
				Administrator of the Federal Aviation Administration shall—
									(1)submit to Congress
				a certification that each foreign repair station that is certified by the
				Administrator under part 145 of title 14, Code of Federal Regulations, and
				performs work on air carrier aircraft or components has been inspected by
				safety inspectors of the Administration not fewer than 2 times in the preceding
				calendar year;
									(2)modify the
				certification requirements under such part to include testing for the use of
				alcohol or a controlled substance in accordance with section 45102 of any
				individual performing a safety-sensitive function at a foreign aircraft repair
				station, including an individual working at a station of a third-party with
				whom an air carrier contracts to perform work on air carrier aircraft or
				components; and
									(3)continue to hold discussions with countries
				that have foreign repair stations that perform work on air carrier aircraft and
				components to ensure harmonization of the safety standards of such countries
				with those of the United States, including standards governing maintenance
				requirements, education and licensing of maintenance personnel, training,
				oversight, and mutual inspection of work sites.
									(b)Regulatory
				authority with respect to certain foreign repair stationsWith respect to repair stations that are
				located in countries that are party to the agreement entitled “Agreement
				between the United States of America and the European Community on Cooperation
				in the Regulation of Civil Aviation Safety”, dated June 30, 2008, the
				requirements of subsection (a) are an exercise of the rights of the United
				States under paragraph A of Article 15 of the Agreement, which provides that
				nothing in the Agreement shall be construed to limit the authority of a party
				to determine through its legislative, regulatory, and administrative measures,
				the level of protection it considers appropriate for civil aviation
				safety.
								.
					(b)Clerical
			 amendmentThe analysis for such chapter is amended by adding at
			 the end the following:
						
							
								44730. Inspection of foreign repair
				stations.
							
							.
					304.Runway
			 safety
					(a)Strategic runway
			 safety plan
						(1)In
			 generalNot later than 6 months after the date of enactment of
			 this Act, the Administrator of the Federal Aviation Administration shall
			 develop and submit to Congress a report containing a strategic runway safety
			 plan.
						(2)Contents of
			 planThe strategic runway
			 safety plan—
							(A)shall include, at
			 a minimum—
								(i)goals to improve
			 runway safety;
								(ii)near- and
			 longer-term actions designed to reduce the severity, number, and rate of runway
			 incursions;
								(iii)timeframes and
			 resources needed for the actions described in clause (ii); and
								(iv)a
			 continuous evaluative process to track performance toward the goals referred to
			 in clause (i); and
								(B)shall address the
			 increased runway safety risk associated with the expected increased volume of
			 air traffic.
							(b)Plan for
			 installation and deployment of systems To provide alerts of potential runway
			 incursionsNot later than
			 December 31, 2009, the Administrator of the Federal Aviation Administration
			 shall submit to Congress a report containing a plan for the installation and
			 deployment of systems the Administration is installing to alert controllers or
			 flight crews, or both, of potential runway incursions. The plan shall be
			 integrated into the annual NextGen Implementation Plan document of the
			 Administration or any successor document.
					305.Improved pilot
			 licenses
					(a)In
			 generalNot later than 6 months after the date of enactment of
			 this Act, the Administrator of the Federal Aviation Administration shall begin
			 to issue improved pilot licenses consistent with the requirements of title 49,
			 United States Code, and title 14, Code of Federal Regulations.
					(b)RequirementsImproved
			 pilots licenses issued under subsection (a) shall—
						(1)be resistant to
			 tampering, alteration, and counterfeiting;
						(2)include a
			 photograph of the individual to whom the license is issued; and
						(3)be capable of
			 accommodating a digital photograph, a biometric identifier, or any other unique
			 identifier that the Administrator considers necessary.
						(c)TamperingTo
			 the extent practical, the Administrator shall develop methods to determine or
			 reveal whether any component or security feature of a license issued under
			 subsection (a) has been tampered, altered, or counterfeited.
					(d)Use of
			 designeesThe Administrator may use designees to carry out
			 subsection (a) to the extent feasible in order to minimize the burdens on
			 pilots.
					(e)ReportNot later than 9 months after the date of
			 enactment of this Act and every 6 months thereafter until September 30, 2012,
			 the Administrator shall submit to the Committee on Transportation and
			 Infrastructure of the House of Representatives and the Committee on Commerce,
			 Science, and Transportation of the Senate a report on the issuance of improved
			 pilot licenses under this section.
					306.Flight crew
			 fatigue
					(a)In
			 generalNot later than 3 months after the date of enactment of
			 this Act, the Administrator of the Federal Aviation Administration shall
			 conclude arrangements with the National Academy of Sciences for a study of
			 pilot fatigue.
					(b)StudyThe
			 study shall include consideration of—
						(1)research on pilot
			 fatigue, sleep, and circadian rhythms;
						(2)sleep and rest
			 requirements of pilots recommended by the National Aeronautics and Space
			 Administration and the National Transportation Safety Board; and
						(3)Federal Aviation
			 Administration and international standards regarding flight limitations and
			 rest for pilots.
						(c)ReportNot
			 later than 18 months after initiating the study, the National Academy of
			 Sciences shall submit to the Administrator a report containing its findings and
			 recommendations regarding the study under subsections (a) and (b), including
			 recommendations with respect to Federal Aviation Administration regulations
			 governing flight time limitations and rest requirements for pilots.
					(d)RulemakingAfter the Administrator receives the report
			 of the National Academy of Sciences, the Administrator shall consider the
			 findings in the report and update as appropriate based on scientific data
			 Federal Aviation Administration regulations governing flight time limitations
			 and rest requirements for pilots.
					(e)Flight attendant
			 fatigue
						(1)StudyThe
			 Administrator, acting through the Civil Aerospace Medical Institute, shall
			 conduct a study on the issue of flight attendant fatigue.
						(2)ContentsThe
			 study shall include the following:
							(A)A survey of field
			 operations of flight attendants.
							(B)A study of
			 incident reports regarding flight attendant fatigue.
							(C)Field research on
			 the effects of such fatigue.
							(D)A validation of
			 models for assessing flight attendant fatigue.
							(E)A review of
			 international policies and practices regarding flight limitations and rest of
			 flight attendants.
							(F)An analysis of
			 potential benefits of training flight attendants regarding fatigue.
							(3)ReportNot
			 later than June 30, 2010, the Administrator shall submit to Congress a report
			 on the results of the study.
						(f)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary to carry out this section.
					307.Occupational safety
			 and health standards for flight attendants on board aircraft
					(a)In
			 generalChapter 447 (as
			 amended by section 303 of this Act) is further amended by adding at the end the
			 following:
						
							44731.Occupational
				safety and health standards for flight attendants on board aircraft
								(a)In
				generalThe Administrator of
				the Federal Aviation Administration shall prescribe and enforce standards and
				regulations to ensure the occupational safety and health of individuals serving
				as flight attendants in the cabin of an aircraft of an air carrier.
								(b)Standards and
				regulationsStandards and regulations issued under this section
				shall require each air carrier operating an aircraft in air
				transportation—
									(1)to provide for an
				environment in the cabin of the aircraft that is free from hazards that could
				cause physical harm to a flight attendant working in the cabin; and
									(2)to meet minimum standards for the
				occupational safety and health of flight attendants who work in the cabin of
				the aircraft.
									(c)RulemakingIn carrying out this section, the
				Administrator shall conduct a rulemaking proceeding to address, at a minimum,
				the following areas:
									(1)Record
				keeping.
									(2)Blood borne
				pathogens.
									(3)Noise.
									(4)Sanitation.
									(5)Hazard
				communication.
									(6)Anti-discrimination.
									(7)Access to employee
				exposure and medical records.
									(8)Temperature
				standards for the aircraft cabin.
									(d)Regulations
									(1)DeadlineNot
				later than 3 years after the date of enactment of this section, the
				Administrator shall issue final regulations to carry out this section.
									(2)ContentsRegulations issued under this subsection
				shall address each of the issues identified in subsection (c) and others
				aspects of the environment of an aircraft cabin that may cause illness or
				injury to a flight attendant working in the cabin.
									(3)Employer actions
				to address occupational safety and health hazardsRegulations issued under this subsection
				shall set forth clearly the circumstances under which an air carrier is
				required to take action to address occupational safety and health
				hazards.
									(e)Additional
				rulemaking proceedingsAfter issuing regulations under subsection
				(c), the Administrator may conduct additional rulemaking proceedings as the
				Administrator determines appropriate to carry out this section.
								(f)Oversight
									(1)Cabin
				Occupational Safety and Health InspectorsThe Administrator shall
				establish the position of Cabin Occupational Safety and Health Inspector within
				the Federal Aviation Administration and shall employ individuals with
				appropriate qualifications and expertise to serve in the position.
									(2)ResponsibilitiesInspectors
				employed under this subsection shall be solely responsible for conducting
				proper oversight of air carrier programs implemented under this section.
									(g)ConsultationIn developing regulations under this
				section, the Administrator shall consult with the Administrator of the
				Occupational Safety and Health Administration, labor organizations representing
				flight attendants, air carriers, and other interested persons.
								(h)Safety
				priorityIn developing and
				implementing regulations under this section, the Administrator shall give
				priority to the safe operation and maintenance of an aircraft.
								(i)Flight attendant
				definedIn this section, the term flight attendant
				has the meaning given that term by section 44728.
								(j)Authorization of
				appropriationsThere is authorized to be appropriated such sums
				as may be necessary to carry out this section. Such sums shall remain available
				until
				expended.
								.
					(b)Clerical
			 amendmentThe analysis for chapter 447 is amended by adding at
			 the end the following:
						
							
								44731. Occupational safety and health
				standards for flight attendants on board
				aircraft.
							
							.
					308.Aircraft
			 surveillance in mountainous areas
					(a)EstablishmentThe
			 Administrator of the Federal Aviation Administration may establish a pilot
			 program to improve safety and efficiency by providing surveillance for aircraft
			 flying outside of radar coverage in mountainous areas.
					(b)Authorization of
			 AppropriationsThere is authorized to be appropriated such sums
			 as may be necessary to carry out this section. Such sums shall remain available
			 until expended.
					309.Off-airport,
			 low-altitude aircraft weather observation technology
					(a)StudyThe
			 Administrator of the Federal Aviation Administration shall conduct a review of
			 off-airport, low-altitude aircraft weather observation technologies.
					(b)Specific
			 reviewThe review shall include, at a minimum, an examination of
			 off-airport, low-altitude weather reporting needs, an assessment of technical
			 alternatives (including automated weather observation stations), an investment
			 analysis, and recommendations for improving weather reporting.
					(c)ReportNot
			 later than one year after the date of enactment of this Act, the Administrator
			 shall submit to Congress a report containing the results of the review.
					310.Noncertificated
			 maintenance providers
					(a)Issuance of
			 regulationsNot later than 3
			 years after the date of enactment of this Act, the Administrator of the Federal
			 Aviation Administration shall issue regulations requiring that all covered
			 maintenance work on aircraft used to provide air transportation under part 121
			 of title 14, Code of Federal Regulations, be performed by individuals in
			 accordance with subsection (b).
					(b)Persons
			 authorized To perform certain workCovered maintenance work for a part 121 air
			 carrier shall only be performed by—
						(1)an individual
			 employed by the air carrier;
						(2)an individual
			 employed by another part 121 air carrier;
						(3)an individual
			 employed by a part 145 repair station; or
						(4)an individual
			 employed by a company that provides contract maintenance workers to a part 145
			 repair station or part 121 air carrier, if the individual—
							(A)meets the
			 requirements of the part 145 repair station or the part 121 air carrier;
							(B)works under the
			 direct supervision and control of the part 145 repair station or part 121 air
			 carrier; and
							(C)carries out the
			 work in accordance with the part 121 air carrier’s maintenance manual and, if
			 applicable, the part 145 certificate holder’s repair station and quality
			 control manuals.
							(c)Plan
						(1)DevelopmentThe
			 Administrator shall develop a plan to—
							(A)require air carriers to identify and
			 provide to the Administrator a complete listing of all noncertificated
			 maintenance providers that perform, before the effective date of the
			 regulations to be issued under subsection (a), covered maintenance work on
			 aircraft used to provide air transportation under part 121 of title 14, Code of
			 Federal Regulations;
							(B)validate the lists
			 that air carriers provide under subparagraph (A) by sampling air carrier
			 records, such as maintenance activity reports and general vendor listings;
			 and
							(C)include surveillance and oversight by field
			 inspectors of the Federal Aviation Administration for all noncertificated
			 maintenance providers that perform covered maintenance work on aircraft used to
			 provide air transportation in accordance with such part 121.
							(2)Report to
			 CongressNot later than 6 months after the date of enactment of
			 this Act, the Administrator shall transmit to Congress a report containing the
			 plan developed under paragraph (1).
						(d)DefinitionsIn
			 this section, the following definitions apply:
						(1)Covered
			 maintenance workThe term
			 covered maintenance work means maintenance work that is
			 essential, regularly scheduled, or a required inspection item, as determined by
			 the Administrator.
						(2)Part 121 air
			 carrierThe term part
			 121 air carrier means an air carrier that holds a certificate issued
			 under part 121 of title 14, Code of Federal Regulations.
						(3)Part 145 repair
			 stationThe term part
			 145 repair station means a repair station that holds a certificate
			 issued under part 145 of title 14, Code of Federal Regulations.
						(4)Noncertificated
			 maintenance providerThe term noncertificated maintenance
			 provider means a maintenance provider that does not hold a certificate
			 issued under part 121 or part 145 of title 14 Code of Federal
			 Regulations.
						(e)Authorization of
			 appropriationsThere is
			 authorized to be appropriated such sums as may be necessary for the
			 Administrator to hire additional field safety inspectors to ensure adequate and
			 timely inspection of maintenance providers that perform covered maintenance
			 work.
					311.Aircraft rescue and
			 firefighting standards
					(a)Rulemaking
			 proceedingNot later than 180 days after the date of enactment of
			 this Act, the Administrator of the Federal Aviation Administration shall
			 initiate a rulemaking proceeding for the purpose of issuing a proposed and
			 final rule that revises the aircraft rescue and firefighting standards
			 (ARFF) under part 139 of title 14, Code of Federal Regulations,
			 to improve the protection of the traveling public, other persons, aircraft,
			 buildings, and the environment from fires and hazardous materials
			 incidents.
					(b)Contents of
			 proposed and final ruleThe proposed and final rule to be issued
			 under subsection (a) shall address the following:
						(1)The mission of
			 aircraft rescue and firefighting personnel, including responsibilities for
			 passenger egress in the context of other Administration requirements.
						(2)The proper level
			 of staffing.
						(3)The timeliness of
			 a response.
						(4)The handling of
			 hazardous materials incidents at airports.
						(5)Proper vehicle
			 deployment.
						(6)The need for
			 equipment modernization.
						(c)Consistency with
			 voluntary consensus standardsThe proposed and final rule issued
			 under subsection (a) shall be, to the extent practical, consistent with
			 national voluntary consensus standards for aircraft rescue and firefighting
			 services at airports.
					(d)Assessments of
			 potential impactsIn the rulemaking proceeding initiated under
			 subsection (a), the Administrator shall assess the potential impact of any
			 revisions to the firefighting standards on airports and air transportation
			 service.
					(e)Inconsistency
			 with standardsIf the proposed or final rule issued under
			 subsection (a) is not consistent with national voluntary consensus standards
			 for aircraft rescue and firefighting services at airports, the Administrator
			 shall submit to the Office of Management and Budget an explanation of the
			 reasons for such inconsistency in accordance with section 12(d) of the National
			 Technology Transfer and Advancement Act of 1995 (15 U.S.C. 272 note; 110 Stat.
			 783).
					(f)Final
			 ruleNot later than 24 months after the date of enactment of this
			 Act, the Administrator shall issue the final rule required by subsection
			 (a).
					312.Cockpit
			 smoke
					(a)StudyThe Comptroller General shall conduct a
			 study on the effectiveness of oversight activities of the Federal Aviation
			 Administration relating to preventing or mitigating the effects of dense
			 continuous smoke in the cockpit of a commercial aircraft.
					(b)ReportNot
			 later than one year after the date of enactment of this Act, the Comptroller
			 General shall submit to Congress a report on the results of the study.
					313.Safety of
			 helicopter air ambulance operations
					(a)In
			 generalChapter 447 (as
			 amended by this Act) is further amended by adding at the end the
			 following:
						
							44732.Helicopter
				air ambulance operations
								(a)RulemakingThe
				Administrator of the Federal Aviation Administration shall conduct a rulemaking
				proceeding to improve the safety of flight crewmembers, medical personnel, and
				passengers onboard helicopters providing helicopter air ambulance services
				under part 135 of title 14, Code of Federal Regulations.
								(b)Matters to be
				addressedIn conducting the rulemaking proceeding under
				subsection (a), the Administrator shall address the following:
									(1)Flight request and
				dispatch procedures, including performance-based flight dispatch
				procedures.
									(2)Pilot training
				standards, including—
										(A)mandatory training
				requirements, including a minimum time for completing the training
				requirements;
										(B)training subject
				areas, such as communications procedures and appropriate technology use;
										(C)establishment of
				training standards in—
											(i)crew resource
				management;
											(ii)flight risk
				evaluation;
											(iii)preventing
				controlled flight into terrain;
											(iv)recovery from
				inadvertent flight into instrument meteorological conditions;
											(v)operational
				control of the pilot in command; and
											(vi)use of flight
				simulation training devices and line oriented flight training.
											(3)Safety-enhancing
				technology and equipment, including—
										(A)helicopter terrain
				awareness and warning systems;
										(B)radar
				altimeters;
										(C)devices that
				perform the function of flight data recorders and cockpit voice recorders, to
				the extent feasible; and
										(D)safety equipment
				that should be worn or used by flight crewmembers and medical personnel on a
				flight, including the possible use of shoulder harnesses, helmets, seatbelts,
				and fire resistant clothing to enhance crash survivability.
										(4)Such other matters
				as the Administrator considers appropriate.
									(c)Minimum
				requirementsIn issuing a
				final rule under subsection (a), the Administrator, at a minimum, shall provide
				for the following:
									(1)Flight risk
				evaluation programThe
				Administrator shall ensure that a part 135 certificate holder providing
				helicopter air ambulance services—
										(A)establishes a
				flight risk evaluation program, based on FAA Notice 8000.301 issued by the
				Administration on August 1, 2005, including any updates thereto;
										(B)as part of the
				flight risk evaluation program, develops a checklist for use by pilots in
				determining whether a flight request should be accepted; and
										(C)requires the
				pilots of the certificate holder to use the checklist.
										(2)Operational
				control centerThe Administrator shall ensure that a part 135
				certificate holder providing helicopter air ambulance services using 10 or more
				helicopters has an operational control center that meets such requirements as
				the Administrator may prescribe.
									(3)ComplianceThe Administrator shall ensure that a part
				135 certificate holder providing helicopter air ambulance services complies
				with applicable regulations under part 135 of title 14, Code of Federal
				Regulations, including regulations on weather minima and flight and duty time
				whenever medical personnel are onboard the aircraft.
									(d)DeadlinesThe
				Administrator shall—
									(1)not later than 180 days after the date of
				enactment of this section, issue a notice of proposed rulemaking under
				subsection (a); and
									(2)not later than 16
				months after the close of the comment period on the proposed rule, issue a
				final rule.
									(e)Part 135
				certificate holder definedIn this section, the term part
				135 certificate holder means a person holding a certificate issued
				under part 135 of title 14, Code of Federal Regulations.
								44733.Collection of
				data on helicopter air ambulance operations
								(a)In
				generalThe Administrator of the Federal Aviation Administration
				shall require a part 135 certificate holder providing helicopter air ambulance
				services to submit to the Administrator, not later than one year after the date
				of enactment of this section, and annually thereafter, a report containing, at
				a minimum, the following data:
									(1)The number of
				helicopters that the certificate holder uses to provide helicopter air
				ambulance services and the base locations of the helicopters.
									(2)The number of flights and hours flown, by
				registration number, during which helicopters operated by the certificate
				holder were providing helicopter air ambulance services.
									(3)The number of flight requests for a
				helicopter providing helicopter air ambulance services that were accepted or
				declined by the certificate holder and the type of each such flight request
				(such as scene response, inter-facility transport, organ transport, or ferry or
				repositioning flight).
									(4)The number of accidents involving
				helicopters operated by the certificate holder while providing helicopter air
				ambulance services and a description of the accidents.
									(5)The number of
				flights and hours flown under instrument flight rules by helicopters operated
				by the certificate holder while providing helicopter air ambulance
				services.
									(6)The time of day of
				each flight flown by helicopters operated by the certificate holder while
				providing helicopter air ambulance services.
									(b)Reporting
				periodData contained in a
				report submitted by a part 135 certificate holder under subsection (a) shall
				relate to such reporting period as the Administrator determines
				appropriate.
								(c)DatabaseNot
				later than 6 months after the date of enactment of this section, the
				Administrator shall develop a method to collect and store the data collected
				under subsection (a), including a method to protect the confidentiality of any
				trade secret or proprietary information provided in response to this
				section.
								(d)Report to
				CongressNot later than 24 months after the date of enactment of
				this section, and annually thereafter, the Administrator shall submit to the
				Committee on Transportation and Infrastructure of the House of Representatives
				and the Committee on Commerce, Science, and Transportation of the Senate a
				report containing a summary of the data collected under subsection (a).
								(e)Part 135
				certificate holder definedIn this section, the term part
				135 certificate holder means a person holding a certificate issued
				under part 135 of title 14, Code of Federal
				Regulations.
								.
					(b)Clerical
			 amendmentThe analysis for chapter 447 (as amended by this Act)
			 is further amended by adding at the end the following:
						
							
								Sec. 44732. Helicopter air ambulance operations.
								Sec. 44733. Collection of data on helicopter air ambulance
				operations.
							
							.
					314.Feasibility of
			 requiring helicopter pilots to use night vision goggles
					(a)StudyThe Administrator of the Federal Aviation
			 Administration shall carry out a study on the feasibility of requiring pilots
			 of helicopters providing helicopter air ambulance services under part 135 of
			 title 14, Code of Federal Regulations, to use night vision goggles during
			 nighttime operations.
					(b)ConsiderationsIn
			 conducting the study, the Administrator shall consult with owners and operators
			 of helicopters providing helicopter air ambulance services under such part 135
			 and aviation safety professionals to determine the benefits, financial
			 considerations, and risks associated with requiring the use of night vision
			 goggles.
					(c)Report to
			 CongressNot later than one year after the date of enactment of
			 this Act, the Administrator shall submit to the Committee on Transportation and
			 Infrastructure of the House of Representatives and the Committee on Commerce,
			 Science, and Transportation of the Senate a report on the results of the
			 study.
					315.Study of helicopter
			 and fixed wing air ambulance services
					(a)In
			 generalThe Comptroller General shall conduct a study of the
			 helicopter and fixed-wing air ambulance industry. The study shall include
			 information, analysis, and recommendations pertinent to ensuring a safe air
			 ambulance industry.
					(b)Required
			 informationIn conducting the study, the Comptroller General
			 shall obtain detailed information on the following aspects of the air ambulance
			 industry:
						(1)A
			 review of the industry, for part 135 certificate holders and indirect carriers
			 providing helicopter and fixed-wing air ambulance services, including—
							(A)a listing of the
			 number, size, and location of helicopter and fixed-wing aircraft and their
			 flight bases;
							(B)affiliations of
			 certificate holders and indirect carriers with hospitals, governments, and
			 other entities;
							(C)coordination of
			 air ambulance services, with each other, State and local emergency medical
			 services systems, referring entities, and receiving hospitals;
							(D)nature of services
			 contracts, sources of payment, financial relationships between certificate
			 holders and indirect carriers providing air ambulance services and referring
			 entities, and costs of operations; and
							(E)a survey of
			 business models for air ambulance operations, including expenses, structure,
			 and sources of income.
							(2)Air ambulance
			 request and dispatch practices, including the various types of protocols,
			 models, training, certifications, and air medical communications centers
			 relating to part 135 certificate holders and indirect carriers providing
			 helicopter and fixed-wing air ambulance services, including—
							(A)the practices that
			 emergency and medical officials use to request an air ambulance;
							(B)information on
			 whether economic or other nonmedical factors lead to air ambulance transport
			 when it is not medically needed, appropriate, or safe; and
							(C)the cause,
			 occurrence, and extent of delays in air ambulance transport.
							(3)Economic and
			 medical issues relating to the air ambulance industry, including—
							(A)licensing;
							(B)certificates of
			 need;
							(C)public convenience
			 and necessity requirements;
							(D)assignment of
			 geographic coverage areas;
							(E)accreditation
			 requirements;
							(F)compliance with
			 dispatch procedures; and
							(G)requirements for
			 medical equipment and personnel onboard the aircraft.
							(4)Such other matters
			 as the Comptroller General considers relevant to the purpose of the
			 study.
						(c)Analysis and
			 recommendationsBased on information obtained under subsection
			 (b) and other information the Comptroller General considers appropriate, the
			 report shall also include an analysis and specific recommendations, as
			 appropriate, related to—
						(1)the relationship
			 between State regulation and Federal preemption of rates, routes, and services
			 of air ambulances;
						(2)the extent to
			 which Federal law may impact existing State regulation of air ambulances and
			 the potential effect of greater State regulation—
							(A)in the air
			 ambulance industry, on the economic viability of air ambulance services, the
			 availability and coordination of service, and costs of operations both in rural
			 and highly populated areas;
							(B)on the quality of
			 patient care and outcomes; and
							(C)on competition and
			 safety; and
							(3)whether systemic
			 or other problems exist on a statewide, regional, or national basis with the
			 current system governing air ambulances.
						(d)ReportNot
			 later than June 1, 2010, the Comptroller General shall submit to the Secretary
			 of Transportation and the appropriate committees of Congress a report
			 containing its findings and recommendations regarding the study under this
			 section.
					(e)Adoption of
			 recommended policy changesNot later than 60 days after the date
			 of receipt of the report under subsection (d), the Secretary shall issue a
			 report to the appropriate committees of Congress, that—
						(1)specifies which,
			 if any, policy changes recommended by the Comptroller General and any other
			 policy changes with respect to air ambulances the Secretary will adopt and
			 implement; and
						(2)includes
			 recommendations for legislative change, if appropriate.
						(f)Part 135
			 certificate holder definedIn this section, the term part
			 135 certificate holder means a person holding a certificate issued
			 under part 135 of title 14, Code of Federal Regulations.
					BUnmanned Aircraft
			 Systems
				321.Commercial
			 unmanned aircraft systems integration plan
					(a)Integration
			 plan
						(1)Comprehensive
			 planNot later than 9 months after the date of enactment of this
			 Act, the Secretary, in consultation with representatives of the aviation
			 industry, shall develop a comprehensive plan to safely integrate commercial
			 unmanned aircraft systems into the national airspace system.
						(2)Minimum
			 requirementsIn developing the plan under paragraph (1), the
			 Secretary shall, at a minimum—
							(A)review
			 technologies and research that will assist in facilitating the safe integration
			 of commercial unmanned aircraft systems into the national airspace
			 system;
							(B)provide
			 recommendations or projections for the rulemaking to be conducted under
			 subsection (b) to—
								(i)define the
			 acceptable standards for operations and certification of commercial unmanned
			 aircraft systems;
								(ii)ensure that any
			 commercial unmanned aircraft system includes a detect, sense, and avoid
			 capability; and
								(iii)develop
			 standards and requirements for the operator, pilot, and programmer of a
			 commercial unmanned aircraft system, including standards and requirements for
			 registration and licensing;
								(C)recommend how best
			 to enhance the technologies and subsystems necessary to effect the safe and
			 routine operations of commercial unmanned aircraft systems in the national
			 airspace system; and
							(D)recommend how a
			 phased-in approach to the integration of commercial unmanned aircraft systems
			 into the national airspace system can best be achieved and a timeline upon
			 which such a phase-in shall occur.
							(3)DeadlineThe plan to be developed under paragraph
			 (1) shall provide for the safe integration of commercial unmanned aircraft
			 systems into the national airspace system as soon as possible, but not later
			 than September 30, 2013.
						(4)Report to
			 CongressNot later than one
			 year after the date of enactment of this Act, the Secretary shall submit to
			 Congress a copy of the plan developed under paragraph (1).
						(b)RulemakingNot
			 later than 18 months after the date on which the integration plan is submitted
			 to Congress under subsection (a)(4), the Administrator of the Federal Aviation
			 Administration shall publish in the Federal Register a notice of proposed
			 rulemaking to implement the recommendations of the integration plan.
					(c)AuthorizationThere are authorized to be appropriated
			 such sums as may be necessary to carry out this section.
					322.Special rules
			 for certain unmanned aircraft systems
					(a)In
			 generalNotwithstanding the
			 requirements of sections 321 and 323, and not later than 6 months after the
			 date of enactment of this Act, the Secretary shall determine if certain
			 unmanned aircraft systems may operate safely in the national airspace system
			 before completion of the plan and rulemaking required by section 321 or the
			 guidance required by section 323.
					(b)Assessment of
			 unmanned aircraft systemsIn making the determination under
			 subsection (a), the Secretary shall determine, at a minimum—
						(1)which types of unmanned aircraft systems,
			 if any, as a result of their size, weight, speed, operational capability,
			 proximity to airports and population areas, and operation within visual
			 line-of-sight do not create a hazard to users of the national airspace system
			 or the public or pose a threat to national security; and
						(2)whether a certificate of authorization or
			 an airworthiness certification under section 44704 of title 49, United States
			 Code, is required for the operation of unmanned aircraft systems identified
			 under paragraph (1).
						(c)Requirements for
			 safe operationIf the
			 Secretary determines under this section that certain unmanned aircraft systems
			 may operate safely in the national airspace system, the Secretary shall
			 establish requirements for the safe operation of such aircraft systems in the
			 national airspace system.
					323.Public unmanned
			 aircraft systemsNot later
			 than 9 months after the date of enactment of this Act, the Secretary shall
			 issue guidance regarding the operation of public unmanned aircraft systems
			 to—
					(1)expedite the issuance of a certificate of
			 authorization process;
					(2)provide for a
			 collaborative process with public agencies to allow for an incremental
			 expansion of access to the national airspace system as technology matures and
			 the necessary safety analysis and data become available and until standards are
			 completed and technology issues are resolved; and
					(3)facilitate the
			 capability of public agencies to develop and use test ranges, subject to
			 operating restrictions required by the Federal Aviation Administration, to test
			 and operate unmanned aircraft systems.
					324.DefinitionsIn this subtitle, the following definitions
			 apply:
					(1)Certificate of
			 authorizationThe term certificate of
			 authorization means a Federal Aviation Administration grant of approval
			 for a specific flight operation.
					(2)Detect, sense,
			 and avoid capabilityThe term detect, sense, and avoid
			 capability means the technical capability to perform separation
			 assurance and collision avoidance, as defined by the Federal Aviation
			 Administration.
					(3)Public unmanned
			 aircraft systemThe term public unmanned aircraft
			 system means an unmanned aircraft system that meets the qualifications
			 and conditions required for operation of a public aircraft, as defined by
			 section 40102 of title 49, United States Code.
					(4)SecretaryThe
			 term Secretary means the Secretary of Transportation.
					(5)Test
			 rangeThe term test range means a defined
			 geographic area where research and development are conducted.
					(6)Unmanned
			 aircraftThe term unmanned aircraft means an
			 aircraft that is operated without the possibility of direct human intervention
			 from within or on the aircraft.
					(7)Unmanned
			 aircraft systemThe term unmanned aircraft system
			 means an unmanned aircraft and associated elements (such as communication links
			 and a ground control station) that are required to operate safely and
			 efficiently in the national airspace system.
					CSafety and
			 protections
				331.Aviation safety
			 whistleblower investigation officeSection 106 is amended by adding at the end
			 the following:
					
						(s)Aviation safety
				whistleblower investigation office
							(1)EstablishmentThere
				is established in the Federal Aviation Administration (in this subsection
				referred to as the Agency) an Aviation Safety Whistleblower
				Investigation Office (in this subsection referred to as the
				Office).
							(2)Director
								(A)AppointmentThe head of the Office shall be the
				Director, who shall be appointed by the Secretary of Transportation.
								(B)Reports and
				recommendations to SecretaryThe Director shall provide regular
				reports to the Secretary of Transportation. The Director may recommend that the
				Secretary take any action necessary for the Office to carry out its functions,
				including protection of complainants and witnesses.
								(C)QualificationsThe
				Director shall have a demonstrated ability in investigations and knowledge of
				or experience in aviation.
								(D)TermThe
				Director shall be appointed for a term of 5 years.
								(E)VacancyAny
				individual appointed to fill a vacancy in the position of the Director
				occurring before the expiration of the term for which the individual’s
				predecessor was appointed shall be appointed for the remainder of that
				term.
								(3)Complaints and
				investigations
								(A)Authority of
				directorThe Director shall—
									(i)receive complaints
				and information submitted by employees of persons holding certificates issued
				under title 14, Code of Federal Regulations, and employees of the Agency
				concerning the possible existence of an activity relating to a violation of an
				order, regulation, or standard of the Agency or any other provision of Federal
				law relating to aviation safety;
									(ii)assess complaints
				and information submitted under clause (i) and determine whether a substantial
				likelihood exists that a violation of an order, regulation, or standard of the
				Agency or any other provision of Federal law relating to aviation safety may
				have occurred; and
									(iii)based on findings of the assessment
				conducted under clause (ii), make recommendations to the Secretary and
				Administrator in writing for—
										(I)further
				investigation by the Office, the Inspector General of the Department of
				Transportation, or other appropriate investigative body; or
										(II)corrective
				actions.
										(B)Disclosure of
				identitiesThe Director shall
				not disclose the identity or identifying information of an individual who
				submits a complaint or information under subparagraph (A)(i) unless—
									(i)the individual
				consents to the disclosure in writing; or
									(ii)the Director determines, in the course of
				an investigation, that the disclosure is unavoidable, in which case the
				Director shall provide the individual with reasonable advance notice.
									(C)Independence of
				directorThe Secretary, the Administrator, or any officer or
				employee of the Agency may not prevent or prohibit the Director from
				initiating, carrying out, or completing any assessment of a complaint or
				information submitted under subparagraph (A)(i) or from reporting to Congress
				on any such assessment.
								(D)Access to
				informationIn conducting an
				assessment of a complaint or information submitted under subparagraph (A)(i),
				the Director shall have access to, and can order the retention of, all records,
				reports, audits, reviews, documents, papers, recommendations, and other
				material necessary to determine whether a substantial likelihood exists that a
				violation of an order, regulation, or standard of the Agency or any other
				provision of Federal law relating to aviation safety may have occurred. The
				Director may order sworn testimony from appropriate witnesses during the course
				of an investigation.
								(E)ProcedureThe Office shall establish procedures
				equivalent to sections 1213(d) and 1213(e) of title 5 for investigation,
				report, employee comment, and evaluation by the Secretary for any investigation
				conducted pursuant to paragraph (3)(A).
								(4)Responses to
				recommendationsThe
				Administrator shall—
								(A)respond within 60
				days to a recommendation made by the Director under paragraph (3)(A)(iii) in
				writing and retain records related to any further investigations or corrective
				actions taken in response to the recommendation, in accordance with established
				record retention requirements; and
								(B)ensure that the
				findings of all referrals for further investigation or corrective actions taken
				are reported to the Director.
								(5)Incident
				reportsIf the Director
				determines there is a substantial likelihood that a violation of an order,
				regulation, or standard of the Agency or any other provision of Federal law
				relating to aviation safety may have occurred that requires immediate
				corrective action, the Director shall report the potential violation
				expeditiously to the Secretary, the Administrator, and the Inspector General of
				the Department of Transportation.
							(6)Reporting of
				criminal violations to inspector generalIf the Director has reasonable grounds to
				believe that there has been a violation of Federal criminal law, the Director
				shall report the violation expeditiously to the Inspector General.
							(7)Retaliation
				against Agency employeesAny
				retaliatory action taken or threatened against an employee of the Agency for
				good faith participation in activities under this subsection is prohibited. The
				Director shall make all policy recommendations and specific requests to the
				Secretary for relief necessary to protect employees of the Agency who initiate
				or participate in investigations under this subsection. The Secretary shall
				respond in a timely manner and shall share the responses with the appropriate
				committees of Congress.
							(8)Disciplinary
				actionsThe Secretary shall
				exercise the Secretary's authority under section 2302 of title 5 for the
				prevention of prohibited personnel actions in any case in which the prohibited
				personnel action is taken against an employee of the Agency who, in good faith,
				has reported the possible existence of an activity relating to a violation of
				an order, regulation, or standard of the Agency or any other provision of
				Federal law relating to aviation safety. In exercising such authority, the
				Secretary may subject an employee of the Agency who has taken or failed to
				take, or threatened to take or fail to take, a personnel action in violation of
				such section to a disciplinary action up to and including termination.
							(9)Annual reports
				to CongressNot later than
				October 1 of each year, the Director shall submit to Congress a public report
				containing—
								(A)information on the
				number of submissions of complaints and information received by the Director
				under paragraph (3)(A)(i) in the preceding 12-month period;
								(B)summaries of those
				submissions;
								(C)summaries of
				further investigations, corrective actions recommended, and referrals in
				response to the submissions;
								(D)summaries of the
				responses of the Administrator to such recommendations; and
								(E)an evaluation of
				personnel and resources necessary to effectively support the mandate of the
				Office.
								.
				332.Modification of
			 customer service initiative
					(a)FindingsCongress finds the following:
						(1)Subsections (a)
			 and (d) of section 40101 of title 49, United States Code, directs the Federal
			 Aviation Administration (in this section referred to as the
			 Agency) to make safety its highest priority.
						(2)In 1996, to ensure
			 that there would be no appearance of a conflict of interest for the Agency in
			 carrying out its safety responsibilities, Congress amended section 40101(d) of
			 such title to remove the responsibilities of the Agency to promote
			 airlines.
						(3)Despite these
			 directives from Congress regarding the priority of safety, the Agency issued a
			 vision statement in which it stated that it has a vision of
			 being responsive to our customers and accountable to the public
			 and, in 2003, issued a customer service initiative that required aviation
			 inspectors to treat air carriers and other aviation certificate holders as
			 customers rather than regulated entities.
						(4)The initiatives
			 described in paragraph (3) appear to have given regulated entities and Agency
			 inspectors the impression that the management of the Agency gives an unduly
			 high priority to the satisfaction of regulated entities regarding its
			 inspection and certification decisions and other lawful actions of its safety
			 inspectors.
						(5)As a result of the
			 emphasis on customer satisfaction, some managers of the Agency have discouraged
			 vigorous enforcement and replaced inspectors whose lawful actions adversely
			 affected an air carrier.
						(b)Modification of
			 initiativeNot later than 90
			 days after the date of enactment of this Act, the Administrator of the Federal
			 Aviation Administration shall modify the customer service initiative, mission
			 and vision statements, and other statements of policy of the Agency—
						(1)to remove any
			 reference to air carriers or other entities regulated by the Agency as
			 customers;
						(2)to clarify that in regulating safety the
			 only customers of the Agency are individuals traveling on aircraft; and
						(3)to clarify that
			 air carriers and other entities regulated by the Agency do not have the right
			 to select the employees of the Agency who will inspect their operations.
						(c)Safety
			 priorityIn carrying out the Administrator’s responsibilities,
			 the Administrator shall ensure that safety is given a higher priority than
			 preventing the dissatisfaction of an air carrier or other entity regulated by
			 the Agency with an employee of the Agency.
					333.Post-employment
			 restrictions for flight standards inspectors
					(a)In
			 generalSection 44711 of
			 title 49, United States Code, is amended by adding at the end the
			 following:
						
							(d)Post-employment
				restrictions for flight standards inspectors
								(1)ProhibitionA
				person holding an operating certificate issued under title 14, Code of Federal
				Regulations, may not knowingly employ, or make a contractual arrangement which
				permits, an individual to act as an agent or representative of the certificate
				holder in any matter before the Federal Aviation Administration (in this
				subsection referred to as the Agency) if the individual, in the
				preceding 2-year period—
									(A)served as, or was responsible for oversight
				of, a flight standards inspector of the Agency; and
									(B)had responsibility
				to inspect, or oversee inspection of, the operations of the certificate
				holder.
									(2)Written and oral
				communicationsFor purposes of paragraph (1), an individual shall
				be considered to be acting as an agent or representative of a certificate
				holder in a matter before the Agency if the individual makes any written or
				oral communication on behalf of the certificate holder to the Agency (or any of
				its officers or employees) in connection with a particular matter, whether or
				not involving a specific party and without regard to whether the individual has
				participated in, or had responsibility for, the particular matter while serving
				as a flight standards inspector of the
				Agency.
								.
					(b)ApplicabilityThe
			 amendment made by subsection (a) shall not apply to an individual employed by a
			 certificate holder as of the date of enactment of this Act.
					334.Assignment of
			 principal supervisory inspectors
					(a)In
			 generalAn individual serving
			 as a principal supervisory inspector of the Federal Aviation Administration (in
			 this section referred to as the Agency) may not be responsible
			 for overseeing the operations of a single air carrier for a continuous period
			 of more than 5 years.
					(b)Transitional
			 provisionAn individual serving as a principal supervisory
			 inspector of the Agency with respect to an air carrier as of the date of
			 enactment of this Act may be responsible for overseeing the operations of the
			 carrier until the last day of the 5-year period specified in subsection (a) or
			 last day of the 2-year period beginning on such date of enactment, whichever is
			 later.
					(c)Issuance of
			 orderNot later than 30 days after the date of enactment of this
			 Act, the Administrator of the Federal Aviation Administration shall issue an
			 order to carry out this section.
					(d)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Administrator such sums as may be necessary to carry out this section.
					335.Headquarters
			 review of air transportation oversight system database
					(a)ReviewsThe Administrator of the Federal Aviation
			 Administration shall establish a process by which the air transportation
			 oversight system database of the Federal Aviation Administration (in this
			 section referred to as the Agency) is reviewed by a team of
			 employees of the Agency, including at least one employee selected by the
			 exclusive bargaining representative for aviation safety inspectors, on a
			 monthly basis to ensure that—
						(1)any trends in
			 regulatory compliance are identified; and
						(2)appropriate
			 corrective actions are taken in accordance with Agency regulations, advisory
			 directives, policies, and procedures.
						(b)Monthly team
			 reports
						(1)In
			 generalThe team of employees conducting a monthly review of the
			 air transportation oversight system database under subsection (a) shall submit
			 to the Administrator, the Associate Administrator for Aviation Safety, and the
			 Director of Flight Standards a report on the results of the review.
						(2)ContentsA
			 report submitted under paragraph (1) shall identify—
							(A)any trends in
			 regulatory compliance discovered by the team of employees in conducting the
			 monthly review; and
							(B)any corrective
			 actions taken or proposed to be taken in response to the trends.
							(c) Quarterly
			 reports to CongressThe
			 Administrator, on a quarterly basis, shall submit to the Committee on
			 Transportation and Infrastructure of the House of Representatives and the
			 Committee on Commerce, Science, and Transportation of the Senate a report on
			 the results of reviews of the air transportation oversight system database
			 conducted under this section, including copies of reports received under
			 subsection (b).
					336.Improved voluntary
			 disclosure reporting system
					(a)Voluntary
			 Disclosure Reporting Program definedIn this section, the term ‘‘Voluntary
			 Disclosure Reporting Program’’ means the program established by the Federal
			 Aviation Administration through Advisory Circular 00–58A, dated September 8,
			 2006, including any subsequent revisions thereto.
					(b)VerificationThe
			 Administrator of the Federal Aviation Administration shall modify the Voluntary
			 Disclosure Reporting Program to require inspectors to—
						(1)verify that air
			 carriers implement comprehensive solutions to correct the underlying causes of
			 the violations voluntarily disclosed by such air carriers; and
						(2)confirm, before
			 approving a final report of a violation, that the violation, or another
			 violation occurring under the same circumstances, has not been previously
			 discovered by an inspector or self-disclosed by the air carrier.
						(c)Supervisory
			 review of voluntary self disclosuresThe Administrator shall
			 establish a process by which voluntary self-disclosures received from air
			 carriers are reviewed and approved by a supervisor after the initial review by
			 an inspector.
					(d)Inspector
			 General Study
						(1)In
			 generalThe Inspector General
			 of the Department of Transportation shall conduct a study of the Voluntary
			 Disclosure Reporting Program.
						(2)ReviewIn
			 conducting the study, the Inspector General shall examine, at a minimum,
			 whether—
							(A)there is evidence
			 that voluntary disclosure is resulting in regulated entities discovering and
			 correcting violations to a greater extent than would otherwise occur if there
			 was no program for immunity from enforcement action;
							(B)the voluntary
			 disclosure program makes the Federal Aviation Administration (FAA) aware of
			 violations that the FAA would not have discovered if there was not a program,
			 and if a violation is disclosed voluntarily, whether the FAA insists on
			 stronger corrective actions than would have occurred if the regulated entity
			 knew of a violation, but FAA did not;
							(C)the information
			 the FAA gets under the program leads to fewer violations by other entities,
			 either because the information leads other entities to look for similar
			 violations or because the information leads FAA investigators to look for
			 similar violations at other entities; and
							(D)there is any
			 evidence that voluntary disclosure has improved compliance with regulations,
			 either for the entities making disclosures or for the industry
			 generally.
							(3)ReportNot
			 later than one year after the date of enactment of this Act, the Inspector
			 General shall submit to the Committee on Transportation and Infrastructure of
			 the House of Representatives and Committee on Commerce, Science, and
			 Transportation of the Senate a report on the results of the study conducted
			 under this section.
						IVAir
			 service improvements
			401.Smoking
			 prohibition
				(a)In
			 generalSection 41706 is
			 amended—
					(1)in the section
			 heading by striking “scheduled” and inserting “passenger”; and
					(2)by striking
			 subsections (a) and (b) and inserting the following:
						
							(a)Smoking
				prohibition in intrastate and interstate transportation by
				aircraftAn individual may
				not smoke in an aircraft—
								(1)in scheduled passenger interstate air
				transportation or scheduled passenger intrastate air transportation; and
								(2)in nonscheduled
				intrastate or interstate transportation of passengers by aircraft for
				compensation, if a flight attendant is a required crewmember on the aircraft
				(as determined by the Administrator of the Federal Aviation
				Administration).
								(b)Smoking
				prohibition in foreign air transportationThe Secretary of
				Transportation shall require all air carriers and foreign air carriers to
				prohibit smoking in an aircraft—
								(1)in scheduled
				passenger foreign air transportation; and
								(2)in nonscheduled
				passenger foreign air transportation, if a flight attendant is a required
				crewmember on the aircraft (as determined by the Administrator or a foreign
				government).
								.
					(b)Clerical
			 amendmentThe analysis for
			 chapter 417 is amended by striking the item relating to section 41706 and
			 inserting the following:
					
						
							41706. Prohibitions against smoking on
				flights.
						
						.
				402.Monthly air carrier
			 reports
				(a)In
			 generalSection 41708 is
			 amended by adding at the end the following:
					
						(c)Diverted and
				cancelled flights
							(1)Monthly
				reportsThe Secretary shall require an air carrier referred to in
				paragraph (2) to file with the Secretary a monthly report on each flight of the
				air carrier that is diverted from its scheduled destination to another airport
				and each flight of the air carrier that departs the gate at the airport at
				which the flight originates but is cancelled before wheels-off time.
							(2)ApplicabilityAn
				air carrier that is required to file a monthly airline service quality
				performance report under subsection (b) shall be subject to the requirement of
				paragraph (1).
							(3)ContentsA
				monthly report filed by an air carrier under paragraph (1) shall include, at a
				minimum, the following information:
								(A)For a diverted
				flight—
									(i)the flight number
				of the diverted flight;
									(ii)the scheduled
				destination of the flight;
									(iii)the date and
				time of the flight;
									(iv)the airport to
				which the flight was diverted;
									(v)wheels-on time at
				the diverted airport;
									(vi)the time, if any,
				passengers deplaned the aircraft at the diverted airport; and
									(vii)if the flight
				arrives at the scheduled destination airport—
										(I)the gate-departure
				time at the diverted airport;
										(II)the wheels-off
				time at the diverted airport;
										(III)the wheels-on
				time at the scheduled arrival airport; and
										(IV)the gate arrival
				time at the scheduled arrival airport.
										(B)For flights
				cancelled after gate departure—
									(i)the flight number
				of the cancelled flight;
									(ii)the scheduled
				origin and destination airports of the cancelled flight;
									(iii)the date and
				time of the cancelled flight;
									(iv)the
				gate-departure time of the cancelled flight; and
									(v)the time the
				aircraft returned to the gate.
									(4)PublicationThe
				Secretary shall compile the information provided in the monthly reports filed
				pursuant to paragraph (1) in a single monthly report and publish such report on
				the website of the Department of
				Transportation.
							.
				(b)Effective
			 dateThe Secretary of
			 Transportation shall require monthly reports pursuant to the amendment made by
			 subsection (a) beginning not later than 90 days after the date of enactment of
			 this Act.
				403.Flight operations at
			 Reagan National Airport
				(a)Beyond perimeter
			 exemptionsSection 41718(a) is amended by striking
			 24 and inserting 34.
				(b)LimitationsSection
			 41718(c)(2) is amended by striking 3 operations and inserting
			 5 operations.
				(c)Allocation of
			 beyond-perimeter exemptionsSection 41718(c) is amended—
					(1)by redesignating
			 paragraphs (3) and (4) as paragraphs (4) and (5), respectively; and
					(2)by inserting after
			 paragraph (2) the following:
						
							(3)SlotsThe
				Administrator of the Federal Aviation Administration shall reduce the hourly
				air carrier slot quota for Ronald Reagan Washington National Airport in section
				93.123(a) of title 14, Code of Federal Regulations, by a total of 10 slots that
				are available for allocation. Such reductions shall be taken in the 6:00 a.m.,
				10:00 p.m., or 11:00 p.m. hours, as determined by the Administrator, in order
				to grant exemptions under subsection
				(a).
							.
					(d)Scheduling
			 prioritySection 41718 is amended—
					(1)by redesignating
			 subsections (e) and (f) as subsections (f) and (g), respectively; and
					(2)by inserting after
			 subsection (d) the following:
						
							(e)Scheduling
				priorityOperations conducted
				by new entrant air carriers and limited incumbent air carriers shall be
				afforded a scheduling priority over operations conducted by other air carriers
				granted exemptions pursuant to this section, with the highest scheduling
				priority to be afforded to beyond-perimeter operations conducted by new entrant
				air carriers and limited incumbent air
				carriers.
							.
					404.EAS contract
			 guidelines
				(a)Compensation
			 guidelinesSection
			 41737(a)(1) is amended—
					(1)by striking
			 and at the end of subparagraph (B);
					(2)in subparagraph
			 (C) by striking the period at the end and inserting a semicolon; and
					(3)by adding at the
			 end the following:
						
							(D)include provisions under which the
				Secretary may encourage an air carrier to improve air service for which
				compensation is being paid under this subchapter by incorporating financial
				incentives in an essential air service contract based on specified performance
				goals, including goals related to improving on-time performance, reducing the
				number of flight cancellations, establishing reasonable fares (including joint
				fares beyond the hub airport), establishing convenient connections to flights
				providing service beyond hub airports, and increasing marketing efforts;
				and
							(E)include provisions under which the
				Secretary may execute a long-term essential air service contract to encourage
				an air carrier to provide air service to an eligible place if it would be in
				the public interest to do
				so.
							.
					(b)Deadline for
			 issuance of revised guidanceNot later than 90 days after the date of
			 enactment of this Act, the Secretary of Transportation shall issue revised
			 guidelines governing the rate of compensation payable under subchapter II of
			 chapter 417 of title 49, United States Code, that incorporate the amendments
			 made by subsection (a).
				(c)ReportNot
			 later than 2 years after the date of issuance of revised guidelines pursuant to
			 subsection (b), the Secretary shall submit to the Committee on Transportation
			 and Infrastructure of the House of Representatives and the Committee on
			 Commerce, Science, and Transportation of the Senate a report on the extent to
			 which the revised guidelines have been implemented and the impact, if any, such
			 implementation has had on air carrier performance and community satisfaction
			 with air service for which compensation is being paid under subchapter II of
			 chapter 417 of title 49, United States Code.
				405.Essential air
			 service reform
				(a)Authorization of
			 appropriationsSection
			 41742(a)(2) of title 49, United States Code, is amended by striking
			 there is authorized to be appropriated $77,000,000 and inserting
			 there is authorized to be appropriated out of the Airport and Airway
			 Trust Fund $150,000,000.
				(b)Distribution of
			 excess funds
					(1)In
			 generalSection 41742(a) is
			 amended by adding at the end the following:
						
							(4)Distribution of
				excess fundsOf the funds, if
				any, credited to the account established under section 45303 in a fiscal year
				that exceed the $50,000,000 made available for such fiscal year under paragraph
				(1)—
								(A)one-half shall be
				made available immediately for obligation and expenditure to carry out section
				41743; and
								(B)one-half shall be
				made available immediately for obligation and expenditure to carry out
				subsection
				(b).
								.
					(2)Conforming
			 amendmentSection 41742(b) is amended—
						(A)in the first
			 sentence by striking moneys credited and all that follows before
			 shall be used and inserting amounts made available under
			 subsection (a)(4)(B); and
						(B)in the second
			 sentence by striking any amounts from those fees and inserting
			 any of such amounts.
						406.Small community
			 air service
				(a)PrioritiesSection
			 41743(c)(5) is amended—
					(1)by striking
			 and at the end of subparagraph (D);
					(2)in subparagraph
			 (E) by striking fashion. and inserting fashion;
			 and; and
					(3)by adding at the
			 end the following:
						
							(F)multiple
				communities cooperate to submit a regional or multistate application to improve
				air
				service.
							.
					(b)Extension of
			 AuthorizationSection 41743(e)(2) is amended by striking
			 2009 and inserting 2012.
				407.Air passenger
			 service improvements
				(a)In
			 generalSubtitle VII is amended by inserting after chapter 421
			 the following:
					
						423Air passenger
				service improvements
							
								Sec.
								42301. Emergency contingency
				  plans.
								42302. Consumer complaints.
								42303. Use of insecticides in passenger aircraft.
								42304. Notification of flight status by
				  text message or email.
							
							42301.Emergency
				contingency plans
								(a)Submission of
				air carrier and airport plansNot later than 90 days after the date of
				enactment of this section, each air carrier providing covered air
				transportation at a large hub airport or medium hub airport and each operator
				of a large hub airport or medium hub airport shall submit to the Secretary of
				Transportation for review and approval an emergency contingency plan in
				accordance with the requirements of this section.
								(b)Covered air
				transportation definedIn
				this section, the term covered air transportation means
				scheduled passenger air transportation provided by an air carrier using
				aircraft with more than 30 seats.
								(c)Air carrier
				plans
									(1)Plans for
				individual airportsAn air
				carrier shall submit an emergency contingency plan under subsection (a)
				for—
										(A)each large hub airport and medium hub
				airport at which the carrier provides covered air transportation; and
										(B)each large hub airport and medium hub
				airport at which the carrier has flights for which it has primary
				responsibility for inventory control.
										(2)ContentsAn
				emergency contingency plan submitted by an air carrier for an airport under
				subsection (a) shall contain a description of how the air carrier will—
										(A)provide food, water that meets the
				standards of the Safe Drinking Water Act (42 U.S.C. 300f et seq.), restroom
				facilities, cabin ventilation, and access to medical treatment for passengers
				onboard an aircraft at the airport that is on the ground for an extended period
				of time without access to the terminal;
										(B)allow passengers
				to deplane following excessive delays; and
										(C)share facilities
				and make gates available at the airport in an emergency.
										(d)Airport
				plansAn emergency
				contingency plan submitted by an airport operator under subsection (a) shall
				contain—
									(1)a description of
				how the airport operator, to the maximum extent practicable, will provide for
				the deplanement of passengers following excessive delays and will provide for
				the sharing of facilities and make gates available at the airport in an
				emergency; and
									(2)in the case of an airport that is used by
				an air carrier or foreign air carrier for flights in foreign air
				transportation, a description of how the airport operator will provide for use
				of the airport’s terminal, to the maximum extent practicable, for the
				processing of passengers arriving at the airport on such a flight in the case
				of an excessive tarmac delay.
									(e)Updates
									(1)Air
				carriersAn air carrier shall update the emergency contingency
				plan submitted by the air carrier under subsection (a) every 3 years and submit
				the update to the Secretary for review and approval.
									(2)AirportsAn
				airport operator shall update the emergency contingency plan submitted by the
				airport operator under subsection (a) every 5 years and submit the update to
				the Secretary for review and approval.
									(f)Approval
									(1)In
				generalNot later than 9
				months after the date of enactment of this section, the Secretary shall review
				and approve or require modifications to emergency contingency plans submitted
				under subsection (a) and updates submitted under subsection (e) to ensure that
				the plans and updates will effectively address emergencies and provide for the
				health and safety of passengers.
									(2)Civil
				penaltiesThe Secretary may assess a civil penalty under section
				46301 against an air carrier or airport that does not adhere to an emergency
				contingency plan approved under this subsection.
									(g)Minimum
				standardsThe Secretary may establish, as necessary or desirable,
				minimum standards for elements in an emergency contingency plan required to be
				submitted under this section.
								(h)Public
				accessAn air carrier or airport required to submit emergency
				contingency plans under this section shall ensure public access to such plan
				after its approval under this section on the Internet website of the carrier or
				airport or by such other means as determined by the Secretary.
								42302.Consumer
				complaints
								(a)Consumer
				complaints hotline telephone numberThe Secretary of
				Transportation shall establish a consumer complaints hotline telephone number
				for the use of passengers in air transportation.
								(b)Public
				noticeThe Secretary shall
				notify the public of the telephone number established under subsection
				(a).
								(c)Notice to
				passengers of air carriersAn
				air carrier providing scheduled air transportation using aircraft with 30 or
				more seats shall include on the Internet Web site of the carrier and on any
				ticket confirmation and boarding pass issued by the air carrier—
									(1)the hotline
				telephone number established under subsection (a);
									(2)the email address,
				telephone number, and mailing address of the air carrier; and
									(3)the email address,
				telephone number, and mailing address of the Aviation Consumer Protection
				Division of the Department of Transportation for the submission of reports by
				passengers about air travel service problems.
									(d)Authorization of
				appropriationsThere are
				authorized to be appropriated such sums as may be necessary to carry out this
				section. Such sums shall remain available until expended.
								42303.Use of
				insecticides in passenger aircraft
								(a)Information to
				be provided on the InternetThe Secretary of Transportation shall
				establish, and make available to the general public, an Internet Web site that
				contains a listing of countries that may require an air carrier or foreign air
				carrier to treat an aircraft passenger cabin with insecticides prior to a
				flight in foreign air transportation to that country or to apply an aerosol
				insecticide in an aircraft cabin used for such a flight when the cabin is
				occupied with passengers.
								(b)Required
				disclosuresAn air carrier, foreign air carrier, or ticket agent
				selling, in the United States, a ticket for a flight in foreign air
				transportation to a country listed on the Internet Web site established under
				subsection (a) shall—
									(1)disclose, on its
				own Internet Web site or through other means, that the destination country may
				require the air carrier or foreign air carrier to treat an aircraft passenger
				cabin with insecticides prior to the flight or to apply an aerosol insecticide
				in an aircraft cabin used for such a flight when the cabin is occupied with
				passengers; and
									(2)refer the
				purchaser of the ticket to the Internet Web site established under subsection
				(a) for additional information.
									42304.Notification of
				flight status by text message or emailNot later than 180 days after the date of
				enactment of this section, the Secretary of Transportation shall issue
				regulations to require that each air carrier that has at least 1 percent of
				total domestic scheduled-service passenger revenue provide each passenger of
				the carrier—
								(1)an option to
				receive a text message or email or any other comparable electronic service,
				subject to any fees applicable under the contract of the passenger for the
				electronic service, from the air carrier a notification of any change in the
				status of the flight of the passenger whenever the flight status is changed
				before the boarding process for the flight commences; and
								(2)the notification
				if the passenger requests the
				notification.
								.
				(b)Clerical
			 amendmentThe analysis for subtitle VII is amended by inserting
			 after the item relating to chapter 421 the following:
					
						
							423.Air
				  Passenger Service
				  Improvements42301
						
						.
				(c)PenaltiesSection
			 46301 is amended in subsections (a)(1)(A) and (c)(1)(A) by inserting
			 chapter 423, after chapter 421,.
				(d)Applicability of
			 requirementsExcept as otherwise specifically provided, the
			 requirements of chapter 423 of title 49, United States Code, as added by this
			 section, shall begin to apply 60 days after the date of enactment of this
			 Act.
				408.Contents of
			 competition plansSection
			 47106(f)(2) is amended—
				(1)by striking
			 “patterns of air service,”;
				(2)by inserting “and”
			 before “whether”; and
				(3)by striking “, and
			 airfare levels” and all that follows before the period.
				409.Extension of
			 competitive access reportsSection 47107(s)(3) is amended by striking
			 October 1, 2009 and inserting September 30,
			 2012.
			410.Contract tower
			 program
				(a)Cost-Benefit
			 RequirementSection 47124(b) is amended—
					(1)by striking
			 (1) The Secretary and inserting the following:
						
							(1)Contract tower
				program
								(A)Continuation and
				extensionThe
				Secretary
								;
					(2)by adding at the
			 end of paragraph (1) the following:
						
							(B)Special
				ruleIf the Secretary determines that a tower already operating
				under the program continued under this paragraph has a benefit to cost ratio of
				less than 1.0, the airport sponsor or State or local government having
				jurisdiction over the airport shall not be required to pay the portion of the
				costs that exceeds the benefit for a period of 18 months after such
				determination is made.
							(C)Use of excess
				fundsIf the Secretary finds that all or part of an amount made
				available to carry out the program continued under this paragraph is not
				required during a fiscal year, the Secretary may use, during such fiscal year,
				the amount not so required to carry out the program established under paragraph
				(3).
							;
				and
					(3)by striking
			 (2) The Secretary and inserting the following:
						
							(2)General
				authorityThe
				Secretary
							.
					(1)Section 47124(b)(3)(E) is amended to read
			 as follows:
						
							(E)FundingOf the amounts appropriated pursuant to
				section 106(k), not more than $9,500,000 for fiscal year 2010, $10,000,000 for
				fiscal year 2011, and $10,000,000 for fiscal year 2012 may be used to carry out
				this
				paragraph.
							.
					(2)Use of excess
			 fundsSection 47124(b)(3) is amended—
						(A)by redesignating
			 subparagraph (E) (as amended by paragraph (1) of this subsection) as
			 subparagraph (F); and
						(B)by inserting after
			 subparagraph (D) the following:
							
								(E)Use of excess
				fundsIf the Secretary finds that all or part of an amount made
				available under this subparagraph is not required during a fiscal year to carry
				out this paragraph, the Secretary may use, during such fiscal year, the amount
				not so required to carry out the program continued under paragraph
				(1).
								.
						(c)Federal
			 ShareSection 47124(b)(4)(C) is amended by striking
			 $1,500,000 and inserting $2,000,000.
				(d)Safety
			 AuditsSection 47124 is amended by adding at the end the
			 following:
					
						(c)Safety
				AuditsThe Secretary shall establish uniform standards and
				requirements for safety assessments of air traffic control towers that receive
				funding under this
				section.
						.
				411.Airfares for members
			 of the Armed Forces
				(a)FindingsCongress
			 finds that—
					(1)the Armed Forces
			 is comprised of approximately 1,400,000 members who are stationed on active
			 duty at more than 6,000 military bases in 146 different countries;
					(2)the United States
			 is indebted to the members of the Armed Forces, many of whom are in grave
			 danger due to their engagement in, or exposure to, combat;
					(3)military service,
			 especially in the current war against terrorism, often requires members of the
			 Armed Forces to be separated from their families on short notice, for long
			 periods of time, and under very stressful conditions;
					(4)the unique demands
			 of military service often preclude members of the Armed Forces from purchasing
			 discounted advance airline tickets in order to visit their loved ones at home
			 and require members of the Armed Forces to travel with heavy bags; and
					(5)it is the
			 patriotic duty of the people of the United States to support the members of the
			 Armed Forces who are defending the Nation’s interests around the world at great
			 personal sacrifice.
					(b)Sense of
			 CongressIt is the sense of Congress that each United States air
			 carrier should—
					(1)establish for all
			 members of the Armed Forces on active duty reduced air fares that are
			 comparable to the lowest airfare for ticketed flights; and
					(2)offer flexible
			 terms that allow members of the Armed Forces on active duty to purchase,
			 modify, or cancel tickets without time restrictions, fees, and penalties and
			 waive baggage fees for a minimum of 3 bags.
					412.Repeal of essential
			 air service local participation program
				(a)RepealSection 41747 of title 49, United States
			 Code, and the item relating to such section in the analysis for chapter 417 of
			 such title, are repealed.
				(b)ApplicabilityTitle
			 49, United States Code, shall be applied as if section 41747 of such title had
			 not been enacted.
				413.Adjustment to
			 subsidy cap to reflect increased fuel costs
				(a)In
			 generalThe $200 per
			 passenger subsidy cap initially established by Public Law 103–122 (107 Stat.
			 1198; 1201) and made permanent by section 332 of Public Law 106–69 (113 Stat.
			 1022) shall be increased by an amount necessary to account for the increase, if
			 any, in the cost of aviation fuel in the 24 months preceding the date of
			 enactment of this Act, as determined by the Secretary.
				(b)Adjustment of
			 capNot later than 60 days after the date of enactment of this
			 Act, the Secretary shall publish in the Federal Register the increased subsidy
			 cap as an interim final rule, pursuant to which public comment will be sought
			 and a final rule issued.
				(c)Limitation on
			 eligibilityA community that
			 has been determined, pursuant to a final order issued by the Department of
			 Transportation before the date of enactment of this Act, to be ineligible for
			 subsidized air service under subchapter II of chapter 417 of title 49, United
			 States Code, shall not be eligible for the increased subsidy cap established
			 pursuant to this section.
				414.Notice to
			 communities prior to termination of eligibility for subsidized essential air
			 serviceSection 41733 of title
			 49, United States Code, is amended by adding at the end the following:
				
					(f)Notice to
				communities prior to termination of eligibility
						(1)In
				generalThe Secretary shall
				notify each community receiving basic essential air service for which
				compensation is being paid under this subchapter on or before the 45th day
				before issuing any final decision to end the payment of such compensation due
				to a determination by the Secretary that providing such service requires a rate
				of subsidy per passenger in excess of the subsidy cap.
						(2)Procedures to
				avoid terminationThe Secretary shall establish, by order,
				procedures by which each community notified of an impending loss of subsidy
				under paragraph (1) may work directly with an air carrier to ensure that the
				air carrier is able to submit a proposal to the Secretary to provide essential
				air service to such community for an amount of compensation that would not
				exceed the subsidy cap.
						(3)Assistance
				providedThe Secretary shall provide, by order, to each community
				notified under paragraph (1) information regarding—
							(A)the procedures
				established pursuant to paragraph (2); and
							(B)the maximum amount
				of compensation that could be provided under this subchapter to an air carrier
				serving such community that would comply with the subsidy cap.
							(4)Subsidy cap
				definedIn this subsection, the term subsidy cap
				means the subsidy cap established by section 332 of Public Law 106–69,
				including any increase to that subsidy cap established by the Secretary
				pursuant to the FAA Reauthorization Act of
				2009.
						.
			415.Restoration of
			 eligibility to a place determined by the Secretary to be ineligible for
			 subsidized essential air serviceSection 41733 (as amended by section 413 of
			 this Act) is further amended by adding at the end the following:
				
					(g)Proposals of
				State and local governments To restore eligibility
						(1)In
				generalIf the Secretary, after the date of enactment of this
				subsection, ends payment of compensation to an air carrier for providing basic
				essential air service to an eligible place because the Secretary has determined
				that providing such service requires a rate of subsidy per passenger in excess
				of the subsidy cap (as defined in subsection (f)), a State or local government
				may submit to the Secretary a proposal for restoring compensation for such
				service. Such proposal shall be a joint proposal of the State or local
				government and an air carrier.
						(2)Determination by
				SecretaryIf a State or local
				government submits to the Secretary a proposal under paragraph (1) with respect
				to an eligible place, and the Secretary determines that—
							(A)the rate of
				subsidy per passenger under the proposal does not exceed the subsidy cap (as
				defined in subsection (f)); and
							(B)the proposal is
				consistent with the legal and regulatory requirements of the essential air
				service program,
							the
				Secretary shall issue an order restoring the eligibility of the otherwise
				eligible place to receive basic essential air service by an air carrier for
				compensation under subsection
				(c)..
			416.Office of Rural
			 Aviation
				(a)In
			 generalSubchapter II of chapter 417 is amended by adding at the
			 end the following:
					
						41749.Office of
				Rural Aviation
							(a)EstablishmentThe
				Secretary of Transportation shall establish within the Department of
				Transportation an office to be known as the Office of Rural
				Aviation (in this section referred to as the
				Office).
							(b)FunctionsThe
				Office shall—
								(1)monitor the status
				of air service to small communities;
								(2)develop proposals
				to improve air service to small communities; and
								(3)carry out such
				other functions as the Secretary considers
				appropriate.
								.
				(b)Clerical
			 amendmentThe analysis for subchapter II of chapter 417 is
			 amended by adding at the end the following:
					
						
							41749. Office of Rural
				Aviation.
						
						.
				417.Adjustments to
			 compensation for significantly increased costs
				(a)Emergency
			 across-the-board adjustmentSubject to the availability of funds, the
			 Secretary may increase the rates of compensation payable to air carriers under
			 subchapter II of chapter 417 of title 49, United States Code, to compensate
			 such carriers for increased aviation fuel costs, without regard to any
			 agreement or requirement relating to the renegotiation of contracts or any
			 notice requirement under section 41734 of such title.
				(b)Expedited
			 process for adjustments to individual contracts
					(1)In
			 generalSection 41734(d) of title 49, United States Code, is
			 amended by striking “continue to pay” and all that follows through
			 “compensation sufficient—” and inserting “provide the carrier with compensation
			 sufficient—”.
					(2)Effective
			 dateThe amendment made by paragraph (1) shall apply to
			 compensation to air carriers for air service provided after the 30th day
			 following the date of enactment of this Act.
					418.Review of air
			 carrier flight delays, cancellations, and associated causes
				(a)ReviewThe
			 Inspector General of the Department of Transportation shall conduct a review
			 regarding air carrier flight delays, cancellations, and associated causes to
			 update its 2000 report numbered CR–2000–112 and entitled Audit of Air
			 Carrier Flight Delays and Cancellations.
				(b)AssessmentsIn
			 conducting the review under subsection (a), the Inspector General shall
			 assess—
					(1)the need for an
			 update on delay and cancellation statistics, such as number of chronically
			 delayed flights and taxi-in and taxi-out times;
					(2)air carriers’ scheduling practices;
					(3)the need for a re-examination of capacity
			 benchmarks at the Nation’s busiest airports;
					(4)the impact of flight delays and
			 cancellations on air travelers, including recommendations for programs that
			 could be implemented to address the impact of flight delays on air travelers;
			 and
					(5)the effect that limited air carrier service
			 options on routes have on the frequency of delays and cancellations on such
			 routes.
					(c)ReportNot
			 later than one year after the date of enactment of this Act, the Inspector
			 General shall submit to the Committee on Transportation and Infrastructure of
			 the House of Representatives and the Committee on Commerce, Science, and
			 Transportation of the Senate a report on the results of the review conducted
			 under this section, including the assessments described in subsection
			 (b).
				419.European Union rules
			 for passenger rights
				(a)In
			 generalThe Comptroller
			 General shall conduct a study to evaluate and compare the regulations of the
			 European Union and the United States on compensation and other consideration
			 offered to passengers who are denied boarding or whose flights are cancelled or
			 delayed.
				(b)Specific Study
			 RequirementsThe study shall include an evaluation and comparison
			 of the regulations based on costs to the air carriers, preferences of
			 passengers for compensation or other consideration, and forms of compensation.
			 In conducting the study, the Comptroller General shall also take into account
			 the differences in structure and size of the aviation systems of the European
			 Union and the United States.
				(c)ReportNot
			 later than one year after the date of enactment of this Act, the Comptroller
			 General shall submit a report to Congress on the results of the study.
				420.Establishment of
			 advisory committee for aviation consumer protection
				(a)In
			 generalThe Secretary of Transportation shall establish an
			 advisory committee for aviation consumer protection (in this section referred
			 to as the advisory committee) to advise the Secretary in
			 carrying out air passenger service improvements, including those required by
			 chapter 423 of title 49, United States Code.
				(b)MembershipThe
			 Secretary shall appoint 8 members to the advisory committee as follows:
					(1)Two
			 representatives of air carriers required to submit emergency contingency plans
			 pursuant to section 42301 of title 49, United States Code.
					(2)Two representatives of the airport
			 operators required to submit emergency contingency plans pursuant to section
			 42301 of such title.
					(3)Two representatives of State and local
			 governments who have expertise in aviation consumer protection matters.
					(4)Two representatives of nonprofit public
			 interest groups who have expertise in aviation consumer protection
			 matters.
					(c)VacanciesA
			 vacancy in the advisory committee shall be filled in the manner in which the
			 original appointment was made.
				(d)Travel
			 expensesMembers of the advisory committee shall serve without
			 pay but shall receive travel expenses, including per diem in lieu of
			 subsistence, in accordance with subchapter I of chapter 57 of title 5, United
			 States Code.
				(e)ChairpersonThe
			 Secretary shall designate, from among the individuals appointed under
			 subsection (b), an individual to serve as chairperson of the advisory
			 committee.
				(f)DutiesThe
			 duties of the advisory committee shall include the following:
					(1)Evaluating
			 existing aviation consumer protection programs and providing recommendations
			 for the improvement of such programs, if needed.
					(2)Providing
			 recommendations to establish additional aviation consumer protection programs,
			 if needed.
					(g)ReportNot
			 later than February 1 of each year beginning after the date of enactment of
			 this Act, the Secretary shall transmit to Congress a report containing—
					(1)each
			 recommendation made by the advisory committee during the preceding calendar
			 year; and
					(2)an explanation of
			 how the Secretary has implemented each recommendation and, for each
			 recommendation not implemented, the Secretary’s reason for not implementing the
			 recommendation.
					421.Denied boarding
			 compensationNot later than
			 May 19, 2010, and every 2 years thereafter, the Secretary shall evaluate the
			 amount provided for denied boarding compensation and issue a regulation to
			 adjust such compensation as necessary.
			422.Compensation for
			 delayed baggage
				(a)StudyThe Comptroller General shall conduct a
			 study to—
					(1)examine delays in
			 the delivery of checked baggage to passengers of air carriers; and
					(2)make
			 recommendations for establishing minimum standards to compensate a passenger in
			 the case of an unreasonable delay in the delivery of checked baggage.
					(b)ConsiderationIn
			 conducting the study, the Comptroller General shall take into account the
			 additional fees for checked baggage that are imposed by many air carriers and
			 how the additional fees should improve an air carrier’s baggage
			 performance.
				(c)ReportNot later than 180 days after the date of
			 enactment of this Act, the Comptroller General shall transmit to Congress a
			 report on the results of the study.
				423.Schedule
			 reduction
				(a)In
			 generalIf the Administrator
			 of the Federal Aviation Administration determines that: (1) the aircraft
			 operations of air carriers during any hour at an airport exceeds the hourly
			 maximum departure and arrival rate established by the Administrator for such
			 operations; and (2) the operations in excess of the maximum departure and
			 arrival rate for such hour at such airport are likely to have a significant
			 adverse effect on the national or regional airspace system, the Administrator
			 shall convene a conference of such carriers to reduce pursuant to section
			 41722, on a voluntary basis, the number of such operations to less than such
			 maximum departure and arrival rate.
				(b)No
			 agreementIf the air carriers participating in a conference with
			 respect to an airport under subsection (a) are not able to agree to a reduction
			 in the number of flights to and from the airport to less than the maximum
			 departure and arrival rate, the Administrator shall take such action as is
			 necessary to ensure such reduction is implemented.
				(c)Quarterly
			 reportsBeginning 3 months after the date of enactment of this
			 Act and every 3 months thereafter, the Administrator shall submit to Congress a
			 report regarding scheduling at the 35 airports that have the greatest number of
			 passenger enplanements, including each occurrence in which hourly scheduled
			 aircraft operations of air carriers at such an airport exceed the hourly
			 maximum departure and arrival rate at any such airport.
				424.Expansion of DOT
			 airline consumer complaint investigations
				(a)In
			 generalSubject to the availability of appropriations, the
			 Secretary of Transportation shall investigate consumer complaints
			 regarding—
					(1)flight
			 cancellations;
					(2)compliance with
			 Federal regulations concerning overbooking seats on flights;
					(3)lost, damaged, or
			 delayed baggage, and difficulties with related airline claims
			 procedures;
					(4)problems in
			 obtaining refunds for unused or lost tickets or fare adjustments;
					(5)incorrect or
			 incomplete information about fares, discount fare conditions and availability,
			 overcharges, and fare increases;
					(6)the rights of
			 passengers who hold frequent flier miles or equivalent redeemable awards earned
			 through customer-loyalty programs; and
					(7)deceptive or
			 misleading advertising.
					(b)Budget needs
			 reportThe Secretary shall provide, as an annex to its annual
			 budget request, an estimate of resources which would have been sufficient to
			 investigate all such claims the Department of Transportation received in the
			 previous fiscal year. The annex shall be transmitted to Congress when the
			 President submits the budget of the United States to the Congress under section
			 1105 of title 31, United States Code.
				425.Prohibitions
			 against voice communications using mobile communications devices on scheduled
			 flights
				(a)In
			 generalSubchapter I of chapter 417 of title 49, United States
			 Code, is amended by adding at the end the following:
					
						41724.Prohibitions
				against voice communications using mobile communications devices on scheduled
				flights
							(a)Interstate and
				intrastate air transportation
								(1)In
				generalAn individual may not engage in voice communications
				using a mobile communications device in an aircraft during a flight in
				scheduled passenger interstate air transportation or scheduled passenger
				intrastate air transportation.
								(2)ExceptionsThe
				prohibition described in paragraph (1) shall not apply to—
									(A)a member of the
				flight crew or flight attendants on an aircraft; or
									(B)a Federal law
				enforcement officer acting in an official capacity.
									(b)Foreign air
				transportation
								(1)In
				generalThe Secretary of Transportation shall require all air
				carriers and foreign air carriers to adopt the prohibition described in
				subsection (a) with respect to the operation of an aircraft in scheduled
				passenger foreign air transportation.
								(2)Alternate
				prohibitionIf a foreign government objects to the application of
				paragraph (1) on the basis that paragraph (1) provides for an extraterritorial
				application of the laws of the United States, the Secretary may waive the
				application of paragraph (1) to a foreign air carrier licensed by that foreign
				government until such time as an alternative prohibition on voice
				communications using a mobile communications device during flight is negotiated
				by the Secretary with such foreign government through bilateral
				negotiations.
								(c)DefinitionsIn this section, the following definitions
				apply:
								(1)FlightThe
				term flight means the period beginning when an aircraft takes
				off and ending when an aircraft lands.
								(2)Voice
				communications using a mobile communications device
									(A)InclusionsThe
				term voice communications using a mobile communications device
				includes voice communications using—
										(i)a commercial
				mobile radio service or other wireless communications device;
										(ii)a broadband
				wireless device or other wireless device that transmits data packets using the
				Internet Protocol or comparable technical standard; or
										(iii)a device having
				voice override capability.
										(B)ExclusionSuch
				term does not include voice communications using a phone installed on an
				aircraft.
									(d)Safety
				regulationsThis section
				shall not be construed to affect the authority of the Secretary to impose
				limitations on voice communications using a mobile communications device for
				safety reasons.
							(e)RegulationsThe
				Secretary shall prescribe such regulations as are necessary to carry out this
				section.
							.
				(b)Clerical
			 amendmentThe analysis for
			 such subchapter is amended by adding at the end the following:
					
						
							41724. Prohibitions against voice communications using mobile
				communications devices on scheduled
				flights.
						
						.
				426.Antitrust
			 exemptions
				(a)StudyThe
			 Comptroller General shall conduct a study of the legal requirements and
			 policies followed by the Department in deciding whether to approve
			 international alliances under section 41309 of title 49, United States Code,
			 and grant exemptions from the antitrust laws under section 41308 of such title
			 in connection with such international alliances.
				(b)Issues to be
			 consideredIn conducting the study under subsection (a), the
			 Comptroller General, at a minimum, shall examine the following:
					(1)Whether granting
			 exemptions from the antitrust laws in connection with international alliances
			 has resulted in public benefits, including an analysis of whether such benefits
			 could have been achieved by international alliances not receiving exemptions
			 from the antitrust laws.
					(2)Whether granting exemptions from the
			 antitrust laws in connection with international alliances has resulted in
			 reduced competition, increased prices in markets, or other adverse
			 effects.
					(3)Whether
			 international alliances that have been granted exemptions from the antitrust
			 laws have implemented pricing or other practices with respect to the hub
			 airports at which the alliances operate that have resulted in increased costs
			 for consumers or foreclosed competition by rival (nonalliance) air carriers at
			 such airports.
					(4)Whether increased
			 network size resulting from additional international alliance members will
			 adversely affect competition between international alliances.
					(5)The areas in which
			 immunized international alliances compete and whether there is sufficient
			 competition among immunized international alliances to ensure that consumers
			 will receive benefits of at least the same magnitude as those that consumers
			 would receive if there were no immunized international alliances.
					(6)The minimum number
			 of international alliances that is necessary to ensure robust competition and
			 benefits to consumers on major international routes.
					(7)Whether the
			 different regulatory and antitrust responsibilities of the Secretary and the
			 Attorney General with respect to international alliances have created any
			 significant conflicting agency recommendations, such as the conditions imposed
			 in granting exemptions from the antitrust laws.
					(8)Whether, from an
			 antitrust standpoint, requests for exemptions from the antitrust laws in
			 connection with international alliances should be treated as mergers, and
			 therefore be exclusively subject to a traditional merger analysis by the
			 Attorney General and be subject to advance notification requirements and a
			 confidential review process similar to those required under section 7A of the
			 Clayton Act (15 U.S.C. 18a).
					(9)Whether the Secretary should amend, modify,
			 or revoke any exemption from the antitrust laws granted by the Secretary in
			 connection with an international alliance.
					(10)The effect of
			 international alliances on the number and quality of jobs for United States air
			 carrier flight crew employees, including the share of alliance flying done by
			 those employees.
					(c)ReportNot later than one year after the date of
			 enactment of this Act, the Comptroller General shall submit to the Secretary of
			 Transportation, the Committee on Transportation and Infrastructure of the House
			 of Representatives, and the Committee on Commerce, Science, and Transportation
			 of the Senate a report on the results of the study under subsection (a),
			 including any recommendations of the Comptroller General as to whether there
			 should be changes in the authority of the Secretary under title 49, United
			 States Code, or policy changes that the Secretary can implement
			 administratively, with respect to approving international alliances and
			 granting exemptions from the antitrust laws in connection with such
			 international alliances.
				(d)Adoption of
			 recommended policy changesNot later than one year after the date
			 of receipt of the report under subsection (c), and after providing notice and
			 an opportunity for public comment, the Secretary shall issue a written
			 determination as to whether the Secretary will adopt the policy changes, if
			 any, recommended by the Comptroller General in the report or make any other
			 policy changes with respect to approving international alliances and granting
			 exemptions from the antitrust laws in connection with such international
			 alliances.
				(e)Sunset
			 provision
					(1)In
			 generalAn exemption from the antitrust laws granted by the
			 Secretary on or before the last day of the 3-year period beginning on the date
			 of enactment of this Act in connection with an international alliance,
			 including an exemption granted before the date of enactment of this Act, shall
			 cease to be effective after such last day unless the exemption is renewed by
			 the Secretary.
					(2)Timing for
			 renewalsThe Secretary may not renew an exemption under paragraph
			 (1) before the date on which the Secretary issues a written determination under
			 subsection (d).
					(3)Standards for
			 renewalsThe Secretary shall
			 make a decision on whether to renew an exemption under paragraph (1) based on
			 the policies of the Department in effect after the Secretary issues a written
			 determination under subsection (d).
					(f)DefinitionsIn this section, the following definitions
			 apply:
					(1)Exemption from
			 the antitrust lawsThe term exemption from the antitrust
			 laws means an exemption from the antitrust laws granted by the
			 Secretary under section 41308 of title 49, United States Code.
					(2)Immunized
			 international allianceThe term immunized international
			 alliance means an international alliance for which the Secretary has
			 granted an exemption from the antitrust laws.
					(3)International
			 allianceThe term international alliance means a
			 cooperative agreement between an air carrier and a foreign air carrier to
			 provide foreign air transportation subject to approval or disapproval by the
			 Secretary under section 41309 of title 49, United States Code.
					(4)DepartmentThe term Department means
			 the Department of Transportation.
					(5)SecretaryThe
			 term Secretary means the Secretary of Transportation.
					427.Musical
			 instruments
				(a)In
			 generalSubchapter I of chapter 417 (as amended by this Act) is
			 further amended by adding at the end the following:
					
						41725.Musical
				instruments
							(a)In
				General
								(1)Instruments in
				the passenger compartmentAn air carrier providing air
				transportation shall permit a passenger to carry a musical instrument in the
				aircraft passenger compartment in a closet, baggage, or cargo stowage
				compartment approved by the Administrator without charge if—
									(A)the instrument can
				be stowed in accordance with the requirements for carriage of carry-on baggage
				or cargo set forth by the Administrator of the Federal Aviation Administration;
				and
									(B)there is space for
				such stowage on the aircraft.
									(2)Large
				instruments in the passenger compartmentAn air carrier providing
				air transportation shall permit a passenger to carry a musical instrument in
				the aircraft passenger compartment that is too large to be secured in a closet,
				baggage, or cargo stowage compartment approved by the Administrator, if—
									(A)the instrument can
				be stowed in a seat, in accordance with the requirements for carriage of
				carry-on baggage or cargo set forth by the Administrator for such stowage;
				and
									(B)the passenger
				wishing to carry the instrument in the aircraft cabin has purchased a seat to
				accommodate the instrument.
									(3)Instruments as
				checked baggageAn air carrier shall transport as baggage a
				musical instrument that is the property of a passenger on a flight and that may
				not be carried in the aircraft passenger compartment if—
									(A)the sum of the
				length, width, and height measured in inches of the outside linear dimensions
				of the instrument (including the case) does not exceed 150 inches and the size
				restrictions for that aircraft;
									(B)the weight of the
				instrument does not exceed 165 pounds and the weight restrictions for that
				aircraft; and
									(C)the instrument can
				be stowed in accordance with the requirements for carriage of baggage or cargo
				set forth by the Administrator for such stowage.
									(4)Air carrier
				termsNothing in this section shall be construed as prohibiting
				an air carrier from limiting its liability for carrying a musical instrument or
				requiring a passenger to purchase insurance to cover the value of a musical
				instrument transported by the air carrier.
								(b)RegulationsThe
				Secretary may prescribe such regulations as may be necessary or appropriate to
				implement subsection
				(a).
							.
				(b)Clerical
			 amendmentThe analysis for such subchapter is amended by adding
			 at the end the following:
					
						
							41725. Musical
				instruments.
						
						.
				(c)Effective
			 dateThe amendments made by
			 this section shall take effect 30 days after the date of enactment of this
			 Act.
				VEnvironmental
			 stewardship and streamlining
			501.Amendments to
			 air tour management programSection 40128 is amended—
				(1)in subsection
			 (a)(1)(C) by inserting or voluntary agreement under subsection
			 (b)(7) before for the park;
				(2)in subsection (a)
			 by adding at the end the following:
					
						(5)Exemption
							(A)In
				generalNotwithstanding paragraph (1), a national park that has
				50 or fewer commercial air tour flights a year shall be exempt from the
				requirements of this section, except as provided in subparagraph (B).
							(B)Withdrawal of
				exemptionIf the Director determines that an air tour management
				plan or voluntary agreement is necessary to protect park resources and values
				or park visitor use and enjoyment, the Director shall withdraw the exemption of
				a park under subparagraph (A).
							(C)List of
				parksThe Director shall inform the Administrator, in writing, of
				each determination under subparagraph (B). The Director and Administrator shall
				publish an annual list of national parks that are covered by the exemption
				provided by this paragraph.
							(D)Annual
				reportA commercial air tour operator conducting commercial air
				tours in a national park that is exempt from the requirements of this section
				shall submit to the Administrator and the Director an annual report regarding
				the number of commercial air tour flights it conducts each year in such
				park.
							;
				(3)in subsection (b)
			 by adding at the end the following:
					
						(7)Voluntary
				agreements
							(A)In
				generalAs an alternative to an air tour management plan, the
				Director and the Administrator may enter into a voluntary agreement with a
				commercial air tour operator (including a new entrant applicant and an operator
				that has interim operating authority) that has applied to conduct air tour
				operations over a national park to manage commercial air tour operations over
				such national park.
							(B)Park
				protectionA voluntary agreement under this paragraph with
				respect to commercial air tour operations over a national park shall address
				the management issues necessary to protect the resources of such park and
				visitor use of such park without compromising aviation safety or the air
				traffic control system and may—
								(i)include provisions
				such as those described in subparagraphs (B) through (E) of paragraph
				(3);
								(ii)include
				provisions to ensure the stability of, and compliance with, the voluntary
				agreement; and
								(iii)provide for fees
				for such operations.
								(C)PublicThe
				Director and the Administrator shall provide an opportunity for public review
				of a proposed voluntary agreement under this paragraph and shall consult with
				any Indian tribe whose tribal lands are, or may be, flown over by a commercial
				air tour operator under a voluntary agreement under this paragraph. After such
				opportunity for public review and consultation, the voluntary agreement may be
				implemented without further administrative or environmental process beyond that
				described in this subsection.
							(D)TerminationA
				voluntary agreement under this paragraph may be terminated at any time at the
				discretion of the Director or the Administrator if the Director determines that
				the agreement is not adequately protecting park resources or visitor
				experiences or the Administrator determines that the agreement is adversely
				affecting aviation safety or the national aviation system. If a voluntary
				agreement for a national park is terminated, the operators shall conform to the
				requirements for interim operating authority under subsection (c) until an air
				tour management plan for the park is in
				effect.
							;
				(4)in subsection (c)
			 by striking paragraph (2)(I) and inserting the following:
					
						(I)may allow for
				modifications of the interim operating authority without further environmental
				review beyond that described in this section if—
							(i)adequate
				information regarding the operator’s existing and proposed operations under the
				interim operating authority is provided to the Administrator and the
				Director;
							(ii)the Administrator
				determines that there would be no adverse impact on aviation safety or the air
				traffic control system; and
							(iii)the Director
				agrees with the modification, based on the Director’s professional expertise
				regarding the protection of the park resources and values and visitor use and
				enjoyment.
							;
				(5)in subsection
			 (c)(3)(A) by striking if the Administrator determines and all
			 that follows through the period at the end and
			 inserting
					
						without further environmental process
			 beyond that described in this paragraph if—(i)adequate
				information on the operator’s proposed operations is provided to the
				Administrator and the Director by the operator making the request;
						(ii)the Administrator
				agrees that there would be no adverse impact on aviation safety or the air
				traffic control system; and
						(iii)the Director
				agrees, based on the Director’s professional expertise regarding the protection
				of park resources and values and visitor use and
				enjoyment.
						;
				(6)by redesignating
			 subsections (d), (e), and (f) as subsections (e), (f), and (g), respectively;
			 and
				(7)by inserting after
			 subsection (c) the following:
					
						(d)Commercial air
				tour operator reports
							(1)ReportEach
				commercial air tour operator providing a commercial air tour over a national
				park under interim operating authority granted under subsection (c) or in
				accordance with an air tour management plan under subsection (b) shall submit a
				report to the Administrator and Director regarding the number of its commercial
				air tour operations over each national park and such other information as the
				Administrator and Director may request in order to facilitate administering the
				provisions of this section.
							(2)Report
				submissionNot later than 3 months after the date of enactment of
				the FAA Reauthorization Act of 2009, the Administrator and Director shall
				jointly issue an initial request for reports under this subsection. The reports
				shall be submitted to the Administrator and Director on a frequency and in a
				format prescribed by the Administrator and
				Director.
							.
				502.State block
			 grant program
				(a)General
			 requirementsSection 47128(a)
			 is amended—
					(1)in the first
			 sentence by striking prescribe regulations and inserting
			 issue guidance; and
					(2)in the second
			 sentence by striking regulations and inserting
			 guidance.
					(b)Applications and
			 selectionSection 47128(b)(4) is amended by inserting before the
			 semicolon the following: , including the National Environmental Policy
			 Act of 1969 (42 U.S.C. 4321 et seq.), State and local environmental policy
			 acts, Executive orders, agency regulations and guidance, and other Federal
			 environmental requirements.
				(c)Environmental
			 analysis and coordination requirementsSection 47128 is amended
			 by adding at the end the following:
					
						(d)Environmental
				analysis and coordination requirementsA Federal agency, other
				than the Federal Aviation Administration, that is responsible for issuing an
				approval, license, or permit to ensure compliance with a Federal environmental
				requirement applicable to a project or activity to be carried out by a State
				using amounts from a block grant made under this section shall—
							(1)coordinate and
				consult with the State;
							(2)use the
				environmental analysis prepared by the State for the project or activity if
				such analysis is adequate; and
							(3)supplement such
				analysis, as necessary, to meet applicable Federal
				requirements.
							.
				503.Airport funding
			 of special studies or reviewsSection 47173(a) is amended by striking
			 services of consultants in order to and all that follows through
			 the period at the end and inserting
				
					services of
			 consultants—(1)to facilitate the
				timely processing, review, and completion of environmental activities
				associated with an airport development project;
					(2)to conduct special
				environmental studies related to an airport project funded with Federal
				funds;
					(3)to conduct special
				studies or reviews to support approved noise compatibility measures described
				in part 150 of title 14, Code of Federal Regulations; or
					(4)to conduct special
				studies or reviews to support environmental mitigation in a record of decision
				or finding of no significant impact by the Federal Aviation
				Administration.
					.
			504.Grant
			 eligibility for assessment of flight proceduresSection 47504 is amended by adding at the
			 end the following:
				
					(e)Grants for
				assessment of flight procedures
						(1)In
				generalIn accordance with
				subsection (c)(1), the Secretary may make a grant to an airport operator to
				assist in completing environmental review and assessment activities for
				proposals to implement flight procedures at such airport that have been
				approved as part of an airport noise compatibility program under subsection
				(b).
						(2)Additional
				staffThe Administrator may
				accept funds from an airport operator, including funds provided to the operator
				under paragraph (1), to hire additional staff or obtain the services of
				consultants in order to facilitate the timely processing, review, and
				completion of environmental activities associated with proposals to implement
				flight procedures at such airport that have been approved as part of an airport
				noise compatibility program under subsection (b).
						(3)Receipts
				credited as offsetting collectionsNotwithstanding section 3302 of title 31,
				any funds accepted under this section—
							(A)shall be credited
				as offsetting collections to the account that finances the activities and
				services for which the funds are accepted;
							(B)shall be available
				for expenditure only to pay the costs of activities and services for which the
				funds are accepted; and
							(C)shall remain
				available until
				expended.
							.
			505.Determination
			 of fair market value of residential propertiesSection 47504 (as amended by this Act) is
			 further amended by adding at the end the following:
				
					(g)Determination of
				fair market value of residential propertiesIn approving a project to acquire
				residential real property using financial assistance made available under this
				section or chapter 471, the Secretary shall ensure that the appraisal of the
				property to be acquired disregards any decrease or increase in the fair market
				value of the real property caused by the project for which the property is to
				be acquired, or by the likelihood that the property would be acquired for the
				project, other than that due to physical deterioration within the reasonable
				control of the
				owner.
					.
			506.Soundproofing
			 of residences
				(a)Soundproofing
			 and acquisition of certain residential buildings and
			 propertiesSection 47504(c)(2)(D) is amended to read as
			 follows:
					
						(D)to an airport operator and unit of
				local government referred to in paragraph (1)(A) or (1)(B) to
				soundproof—
							(i)a building in the noise impact area
				surrounding the airport that is used primarily for educational or medical
				purposes and that the Secretary decides is adversely affected by airport noise;
				and
							(ii)residential buildings located on
				residential properties in the noise impact area surrounding the airport that
				the Secretary decides is adversely affected by airport noise, if—
								(I)the residential properties are within
				airport noise contours prepared by the airport owner or operator using the
				Secretary’s methodology and guidance, and the noise contours have been found
				acceptable by the Secretary;
								(II)the residential properties cannot be
				removed from airport noise contours for at least a 5-year period by changes in
				airport configuration or flight procedures;
								(III)the land use jurisdiction has taken, or
				will take, appropriate action, including the adoption of zoning laws, to the
				extent reasonable to restrict the use of land to uses that are compatible with
				normal airport operations; and
								(IV)the Secretary determines that the
				project is compatible with the purposes of this chapter;
				and
								
				(b)Requirements
			 applicable to certain grantsSection 44705 (as amended by this
			 Act) is further amended by adding at the end the following:
					
						(f)Requirements
				applicable to certain grants
							(1)Establishment of
				criteriaBefore awarding a grant under subsection (c)(2)(D), the
				Secretary shall establish criteria to determine which residences in the 65 DNL
				area suffer the greatest noise impact.
							(2)Analysis from
				Comptroller GeneralPrior to making a final decision on the
				criteria required by paragraph (1), the Secretary shall develop proposed
				criteria and obtain an analysis from the Comptroller General as to the
				reasonableness and validity of the criteria.
							(3)PriorityIf
				the Secretary determines that the grants likely to be awarded under subsection
				(c)(2)(D) in fiscal years 2010 though 2012 will not be sufficient to soundproof
				all residences in the 65 DNL area, the Secretary shall first award grants to
				soundproof those residences suffering the greatest noise impact under the
				criteria established under paragraph
				(1).
							.
				507.CLEEN research,
			 development, and implementation partnership
				(a)Cooperative
			 agreementSubchapter I of chapter 475 is amended by adding at the
			 end the following:
					
						47511.CLEEN
				research, development, and implementation partnership
							(a)In
				generalThe Administrator of
				the Federal Aviation Administration, in coordination with the Administrator of
				the National Aeronautics and Space Administration, shall enter into a
				cooperative agreement, using a competitive process, with an institution,
				entity, or consortium to carry out a program for the development, maturing, and
				certification of CLEEN engine and airframe technology for aircraft over the
				next 10 years.
							(b)CLEEN engine and
				airframe technology definedIn this section, the term
				CLEEN engine and airframe technology means continuous lower
				energy, emissions, and noise engine and airframe technology.
							(c)Performance
				objectiveThe Administrator of the Federal Aviation
				Administration, in coordination with the Administrator of the National
				Aeronautics and Space Administration, shall establish the following performance
				objectives for the program, to be achieved by September 30, 2016:
								(1)Development of
				certifiable aircraft technology that reduces fuel burn by 33 percent compared
				to current technology, reducing energy consumption and greenhouse gas
				emissions.
								(2)Development of
				certifiable engine technology that reduces landing and takeoff cycle nitrogen
				oxide emissions by 60 percent, at a pressure ratio of 30, over the
				International Civil Aviation Organization standard adopted at the 6th Meeting
				of the Committee on Aviation Environmental Protection, with commensurate
				reductions over the full pressure ratio range, while limiting or reducing other
				gaseous or particle emissions.
								(3)Development of
				certifiable aircraft technology that reduces noise levels by 32 Effective
				Perceived Noise Level in Decibels cumulative, relative to Stage 4
				standards.
								(4)Determination of
				the feasibility of the use of alternative fuels in aircraft systems, including
				successful demonstration and quantification of the benefits of such
				fuels.
								(5)Determination of
				the extent to which new engine and aircraft technologies may be used to
				retrofit or re-engine aircraft to increase the integration of retrofitted and
				re-engined aircraft into the commercial fleet.
								(d)FundingOf amounts appropriated under section
				48102(a), not more than the following amounts may be used to carry out this
				section:
								(1)$25,000,000 for
				fiscal year 2010.
								(2)$33,000,000 for
				fiscal year 2011.
								(3)$50,000,000 for
				fiscal year 2012.
								(e)ReportBeginning
				in fiscal year 2010, the Administrator of the Federal Aviation Administration
				shall publish an annual report on the program established under this section
				until completion of the
				program.
							.
				(b)Clerical
			 amendmentThe analysis for such subchapter is amended by adding
			 at the end the following:
					
						
							47511. CLEEN research, development, and
				implementation
				partnership.
						
						.
				508.Prohibition on
			 operating certain aircraft weighing 75,000 pounds or less not complying with
			 stage 3 noise levels
				(a)In
			 generalSubchapter II of
			 chapter 475 is amended by adding at the end the following:
					
						47534.Prohibition
				on operating certain aircraft weighing 75,000 pounds or less not complying with
				stage 3 noise levels
							(a)ProhibitionExcept
				as provided in subsection (b), (c), or (d), after December 31, 2013, a person
				may not operate a civil subsonic jet airplane with a maximum weight of 75,000
				pounds or less, and for which an airworthiness certificate (other than an
				experimental certificate) has been issued, to or from an airport in the United
				States unless the Secretary of Transportation finds that the aircraft complies
				with stage 3 noise levels.
							(b)ExceptionSubsection
				(a) shall not apply to aircraft operated only outside the 48 contiguous
				States.
							(c)ExceptionsThe
				Secretary may allow temporary operation of an airplane otherwise prohibited
				from operation under subsection (a) to or from an airport in the contiguous
				United States by granting a special flight authorization for one or more of the
				following circumstances:
								(1)To sell, lease, or
				use the aircraft outside the 48 contiguous States.
								(2)To scrap the
				aircraft.
								(3)To obtain
				modifications to the aircraft to meet stage 3 noise levels.
								(4)To perform
				scheduled heavy maintenance or significant modifications on the aircraft at a
				maintenance facility located in the contiguous 48 States.
								(5)To deliver the
				aircraft to an operator leasing the aircraft from the owner or return the
				aircraft to the lessor.
								(6)To prepare, park,
				or store the aircraft in anticipation of any of the activities described in
				paragraphs (1) through (5).
								(7)To provide
				transport of persons and goods in the relief of emergency situations.
								(8)To divert the
				aircraft to an alternative air port in the 48 contiguous States on account of
				weather, mechanical, fuel, air traffic control, or other safety reasons while
				conducting a flight in order to perform any of the activities described in
				paragraphs (1) through (7).
								(d)Statutory
				constructionNothing in the section may be construed as
				interfering with, nullifying, or otherwise affecting determinations made by the
				Federal Aviation Administration, or to be made by the Administration, with
				respect to applications under part 161 of title 14, Code of Federal
				Regulations, that were pending on the date of enactment of this
				section.
							.
				(b)Conforming
			 amendments
					(1)Section 47531 is
			 amended—
						(A)in the section
			 heading by striking for
			 violating sections 47528–47530; and
						(B)by striking
			 47529, or 47530 and inserting 47529, 47530, or
			 47534.
						(2)Section 47532 is
			 amended by inserting or 47534 after
			 47528–47531.
					(3)The analysis for
			 chapter 475 is amended—
						(A)by striking the
			 item relating to section 47531 and inserting the following:
							
								
									47531.
				Penalties.
								
								;
							and(B)by inserting after
			 the item relating to section 47533 the following:
							
								
									47534. Prohibition on operating certain
				aircraft weighing 75,000 pounds or less not complying with stage 3 noise
				levels.
								
								.
						509.Environmental
			 mitigation pilot program
				(a)EstablishmentThe
			 Secretary of Transportation shall establish a pilot program to carry out not
			 more than 6 environmental mitigation demonstration projects at public-use
			 airports.
				(b)GrantsIn
			 implementing the program, the Secretary may make a grant to the sponsor of a
			 public-use airport from funds apportioned under section 47117(e)(1)(A) of title
			 49, United States Code, to carry out an environmental mitigation demonstration
			 project to measurably reduce or mitigate aviation impacts on noise, air
			 quality, or water quality in the vicinity of the airport.
				(c)Eligibility for
			 passenger facility feesAn
			 environmental mitigation demonstration project that receives funds made
			 available under this section may be considered an eligible airport-related
			 project for purposes of section 40117 of such title.
				(d)Selection
			 criteriaIn selecting among applicants for participation in the
			 program, the Secretary shall give priority consideration to applicants
			 proposing to carry out environmental mitigation demonstration projects that
			 will—
					(1)achieve the
			 greatest reductions in aircraft noise, airport emissions, or airport water
			 quality impacts either on an absolute basis or on a per dollar of funds
			 expended basis; and
					(2)be implemented by
			 an eligible consortium.
					(e)Federal
			 shareNotwithstanding any
			 provision of subchapter I of chapter 471 of such title, the United States
			 Government share of allowable project costs of an environmental mitigation
			 demonstration project carried out under this section shall be 50
			 percent.
				(f)Maximum
			 amountThe Secretary may not make grants for a single
			 environmental mitigation demonstration project under this section in a total
			 amount that exceeds $2,500,000.
				(g)Publication of
			 informationThe Secretary may develop and publish information on
			 the results of environmental mitigation demonstration projects carried out
			 under this section, including information identifying best practices for
			 reducing or mitigating aviation impacts on noise, air quality, or water quality
			 in the vicinity of airports.
				(h)DefinitionsIn
			 this section, the following definitions apply:
					(1)Eligible
			 consortiumThe term eligible consortium means a
			 consortium of 2 or more of the following entities:
						(A)A business
			 incorporated in the United States.
						(B)A public or
			 private educational or research organization located in the United
			 States.
						(C)An entity of a
			 State or local government.
						(D)A Federal
			 laboratory.
						(2)Environmental
			 mitigation demonstration projectThe term environmental
			 mitigation demonstration project means a project that—
						(A)demonstrates at a
			 public-use airport environmental mitigation techniques or technologies with
			 associated benefits, which have already been proven in laboratory
			 demonstrations;
						(B)utilizes methods
			 for efficient adaptation or integration of innovative concepts to airport
			 operations; and
						(C)demonstrates
			 whether a technique or technology for environmental mitigation identified in
			 research is—
							(i)practical to
			 implement at or near multiple public-use airports; and
							(ii)capable of
			 reducing noise, airport emissions, greenhouse gas emissions, or water quality
			 impacts in measurably significant amounts.
							510.Aircraft departure
			 queue management pilot program
				(a)In
			 generalThe Secretary of
			 Transportation shall carry out a pilot program at not more than 5 public-use
			 airports under which the Federal Aviation Administration shall use funds made
			 available under section 48101(a) to test air traffic flow management tools,
			 methodologies, and procedures that will allow air traffic controllers of the
			 Administration to better manage the flow of aircraft on the ground and reduce
			 the length of ground holds and idling time for aircraft.
				(b)Selection
			 criteriaIn selecting from among airports at which to conduct the
			 pilot program, the Secretary shall give priority consideration to airports at
			 which improvements in ground control efficiencies are likely to achieve the
			 greatest fuel savings or air quality or other environmental benefits, as
			 measured by the amount of reduced fuel, reduced emissions, or other
			 environmental benefits per dollar of funds expended under the pilot
			 program.
				(c)Maximum
			 amountNot more than a total of $5,000,000 may be expended under
			 the pilot program at any single public-use airport.
				(d)Report to
			 CongressNot later than 3 years after the date of the enactment
			 of this section, the Secretary shall submit to the Committee on Transportation
			 and Infrastructure of the House of Representatives and the Committee on
			 Commerce, Science, and Transportation of the Senate a report containing—
					(1)an evaluation of
			 the effectiveness of the pilot program, including an assessment of the tools,
			 methodologies, and procedures that provided the greatest fuel savings and air
			 quality and other environmental benefits, and any impacts on safety, capacity,
			 or efficiency of the air traffic control system or the airports at which
			 affected aircraft were operating;
					(2)an identification
			 of anticipated benefits from implementation of the tools, methodologies, and
			 procedures developed under the pilot program at other airports;
					(3)a
			 plan for implementing the tools, methodologies, and procedures developed under
			 the pilot program at other airports or the Secretary’s reasons for not
			 implementing such measures at other airports; and
					(4)such other
			 information as the Secretary considers appropriate.
					511.High performance and
			 sustainable air traffic control facilities
				(a)In
			 generalThe Administrator of the Federal Aviation Administration
			 shall implement, to the maximum extent practicable, sustainable practices for
			 the incorporation of energy-efficient design, equipment, systems, and other
			 measures in the construction and major renovation of air traffic control
			 facilities of the Administration in order to reduce energy consumption and
			 improve the environmental performance of such facilities.
				(b)AuthorizationOf
			 amounts appropriated under section 48101(a) of title 49, United States Code,
			 such sums as may be necessary may be used to carry out this section.
				512.Regulatory
			 responsibility for aircraft engine noise and emissions standards
				(a)Independent
			 reviewThe Administrator of the FAA shall make appropriate
			 arrangements for the National Academy of Public Administration or another
			 qualified independent entity to review, in consultation with the FAA and the
			 EPA, whether it is desirable to locate the regulatory responsibility for the
			 establishment of engine noise and emissions standards for civil aircraft within
			 one of the agencies.
				(b)ConsiderationsThe
			 review shall be conducted so as to take into account—
					(1)the
			 interrelationships between aircraft engine noise and emissions;
					(2)the need for
			 aircraft engine noise and emissions to be evaluated and addressed in an
			 integrated and comprehensive manner;
					(3)the scientific
			 expertise of the FAA and the EPA to evaluate aircraft engine emissions and
			 noise impacts on the environment;
					(4)expertise to
			 interface environmental performance with ensuring the highest safe and reliable
			 engine performance of aircraft in flight;
					(5)consistency of the
			 regulatory responsibility with other missions of the FAA and the EPA;
					(6)past effectiveness
			 of the FAA and the EPA in carrying out the aviation environmental
			 responsibilities assigned to the agency; and
					(7)the international
			 responsibility to represent the United States with respect to both engine noise
			 and emissions standards for civil aircraft.
					(c)Report to
			 CongressNot later than 6 months after the date of enactment of
			 this Act, the Administrator of the FAA shall submit to Congress a report on the
			 results of the review. The report shall include any recommendations developed
			 as a result of the review and, if a transfer of responsibilities is
			 recommended, a description of the steps and timeline for implementation of the
			 transfer.
				(d)DefinitionsIn
			 this section, the following definitions apply:
					(1)EPAThe
			 term EPA means the Environmental Protection Agency.
					(2)FAAThe
			 term FAA means the Federal Aviation Administration.
					513.Cabin air
			 quality technology
				(a)In
			 generalNot later than 180
			 days after the date of enactment of this Act, the Administrator of the Federal
			 Aviation Administration shall initiate research and development work on
			 effective air cleaning and sensor technology for the engine and auxiliary power
			 unit for bleed air supplied to the passenger cabin and flight deck of a
			 pressurized aircraft.
				(b)Technology
			 requirementsThe technology should, at a minimum, be capable
			 of—
					(1)removing oil-based
			 contaminants from the bleed air supplied to the passenger cabin and flight
			 deck; and
					(2)detecting and
			 recording oil-based contaminants in the bleed air fraction of the total air
			 supplied to the passenger cabin and flight deck.
					(c)ReportNot
			 later than 3 years after the date of enactment of this Act, the Administrator
			 shall transmit to Congress a report on the results of the research and
			 development work carried out under this section.
				(d)Authorization of
			 appropriationsThere is authorized to be appropriated such sums
			 as may be necessary to carry out this section.
				514.Sense of
			 CongressIt is the sense of
			 Congress that—
				(1)the European Union
			 directive extending the European Union’s emissions trading proposal to
			 international civil aviation without working through the International Civil
			 Aviation Organization (in this section referred to as the ICAO)
			 in a consensus-based fashion is inconsistent with the Convention on
			 International Civil Aviation, done at Chicago on December 7, 1944 (TIAS 1591;
			 commonly known as Chicago Convention), and other relevant air
			 services agreements and antithetical to building international cooperation to
			 address effectively the problem of greenhouse gas emissions by aircraft engaged
			 in international civil aviation; and
				(2)the European Union and its member states
			 should instead work with other contracting states of the ICAO to develop a
			 consensual approach to addressing aircraft greenhouse gas emissions through the
			 ICAO.
				515.Airport noise
			 compatibility planning study, Port Authority of New York and New
			 JerseyIt is the sense of the
			 House of Representatives that the Port Authority of New York and New Jersey
			 should undertake an airport noise compatibility planning study under part 150
			 of title 14, Code of Federal Regulations, for the airports that the Port
			 Authority operates as of November 2, 2009. In undertaking the study, the Port
			 Authority should pay particular attention to the impact of noise on affected
			 neighborhoods, including homes, businesses, and places of worship surrounding
			 LaGuardia Airport, Newark Liberty Airport, and JFK Airport.
			516.GAO study on
			 compliance with FAA record of decision
				(a)StudyThe Comptroller General shall conduct a
			 study to determine whether the Federal Aviation Administration and the
			 Massachusetts Port Authority are complying with the requirements of the Federal
			 Aviation Administration’s record of decision dated August 2, 2002.
				(b)ReportNot
			 later than one year after the date of the enactment of this Act, the
			 Comptroller General shall submit to Congress a report on the results of the
			 study.
				517.Westchester County
			 Airport, New York
				(a)RulemakingThe Administrator of the Federal Aviation
			 Administration shall conduct a rulemaking proceeding to determine whether
			 Westchester County Airport should be authorized to limit aircraft operations
			 between the hours of 12 a.m. and 6:30 a.m.
				(b)DeadlinesThe Administrator shall—
					(1)not later than 180
			 days after the date of enactment of this Act, issue a notice of proposed
			 rulemaking under subsection (a); and
					(2)not later than 16
			 months after the close of the comment period on the proposed rule, issue a
			 final rule.
					518.Aviation noise
			 complaints
				(a)Telephone number
			 postingNot later than 3
			 months after the date of enactment of this Act, each owner or operator of a
			 large hub airport (as defined in section 40102(a) of title 49, United States
			 Code) shall publish on an Internet Web site of the airport a telephone number
			 to receive aviation noise complaints related to the airport.
				(b)Summaries and
			 reportsNot later than one
			 year after the last day of the 3-month period referred to in subsection (a),
			 and annually thereafter, an owner or operator that receives one or more noise
			 complaints under subsection (a) shall submit to the Administrator of the
			 Federal Aviation Administration a report regarding the number of complaints
			 received and a summary regarding the nature of such complaints. The
			 Administrator shall make such information available to the public by print and
			 electronic means.
				VIFAA
			 Employees and Organization
			601.Federal Aviation
			 Administration personnel management system
				(a)Dispute
			 resolutionSection 40122(a) is amended—
					(1)by redesignating
			 paragraphs (3) and (4) as paragraphs (5) and (6), respectively; and
					(2)by striking
			 paragraph (2) and inserting the following:
						
							(2)Dispute
				resolution
								(A)MediationIf
				the Administrator does not reach an agreement under paragraph (1) or the
				provisions referred to in subsection (g)(2)(C) with the exclusive bargaining
				representative of the employees, the Administrator and the bargaining
				representative—
									(i)shall use the
				services of the Federal Mediation and Conciliation Service to attempt to reach
				such agreement in accordance with part 1425 of title 29, Code of Federal
				Regulations (as in effect on the date of enactment of the FAA Reauthorization
				Act of 2009); or
									(ii)may by mutual
				agreement adopt alternative procedures for the resolution of disputes or
				impasses arising in the negotiation of the collective-bargaining
				agreement.
									(B)Binding
				arbitration
									(i)Assistance from
				Federal Service Impasses PanelIf the services of the Federal Mediation
				and Conciliation Service under subparagraph (A)(i) do not lead to an agreement,
				the Administrator and the exclusive bargaining representative of the employees
				(in this subparagraph referred to as the parties) shall submit
				their issues in controversy to the Federal Service Impasses Panel. The Panel
				shall assist the parties in resolving the impasse by asserting jurisdiction and
				ordering binding arbitration by a private arbitration board consisting of 3
				members.
									(ii)Appointment of
				arbitration boardThe Executive Director of the Panel shall
				provide for the appointment of the 3 members of a private arbitration board
				under clause (i) by requesting the Director of the Federal Mediation and
				Conciliation Service to prepare a list of not less than 15 names of arbitrators
				with Federal sector experience and by providing the list to the parties. Within
				10 days of receiving the list, the parties shall each select one person from
				the list. The 2 arbitrators selected by the parties shall then select a third
				person from the list within 7 days. If either of the parties fails to select a
				person or if the 2 arbitrators are unable to agree on the third person within 7
				days, the parties shall make the selection by alternately striking names on the
				list until one arbitrator remains.
									(iii)Framing issues
				in controversyIf the parties do not agree on the framing of the
				issues to be submitted for arbitration, the arbitration board shall frame the
				issues.
									(iv)HearingsThe
				arbitration board shall give the parties a full and fair hearing, including an
				opportunity to present evidence in support of their claims and an opportunity
				to present their case in person, by counsel, or by other representative as they
				may elect.
									(v)DecisionsThe
				arbitration board shall render its decision within 90 days after the date of
				its appointment. Decisions of the arbitration board shall be conclusive and
				binding upon the parties.
									(vi)CostsThe
				parties shall share costs of the arbitration equally.
									(3)Ratification of
				agreementsUpon reaching a voluntary agreement or at the
				conclusion of the binding arbitration under paragraph (2)(B), the final
				agreement, except for those matters decided by an arbitration board, shall be
				subject to ratification by the exclusive bargaining representative of the
				employees, if so requested by the bargaining representative, and approval by
				the head of the agency in accordance with the provisions referred to in
				subsection (g)(2)(C).
							(4)Enforcement
								(A)Enforcement
				actions in United States courtsEach United States district court
				and each United States court of a place subject to the jurisdiction of the
				United States shall have jurisdiction of enforcement actions brought under this
				section. Such an action may be brought in any judicial district in the State in
				which the violation of this section is alleged to have been committed, the
				judicial district in which the Federal Aviation Administration has its
				principal office, or the District of Columbia.
								(B)Attorney
				feesThe court may assess against the Federal Aviation
				Administration reasonable attorney fees and other litigation costs reasonably
				incurred in any case under this section in which the complainant has
				substantially
				prevailed.
								.
					(b)ApplicationOn and after the date of enactment of this
			 Act, any changes implemented by the Administrator of the Federal Aviation
			 Administration on and after July 10, 2005, under section 40122(a) of title 49,
			 United States Code (as in effect on the day before such date of enactment),
			 without the agreement of the exclusive bargaining representative of the
			 employees of the Administration certified under section 7111 of title 5, United
			 States Code, shall be null and void and the parties shall be governed by their
			 last mutual agreement before the implementation of such changes. The
			 Administrator and the bargaining representative shall resume negotiations
			 promptly, and, subject to subsection (c), their last mutual agreement shall be
			 in effect until a new contract is adopted by the Administrator and the
			 bargaining representative. If an agreement is not reached within 45 days after
			 the date on which negotiations resume, the Administrator and the bargaining
			 representative shall submit their issues in controversy to the Federal Service
			 Impasses Panel in accordance with section 7119 of title 5, United States Code,
			 for binding arbitration in accordance with paragraphs (2)(B), (3), and (4) of
			 section 40122(a) of title 49, United States Code (as amended by subsection (a)
			 of this section).
				(c)Savings
			 clauseAll cost of living
			 adjustments and other pay increases, lump sum payments to employees, and leave
			 and other benefit accruals implemented as part of the changes referred to in
			 subsection (b) may not be reversed unless such reversal is part of the
			 calculation of back pay under subsection (d). The Administrator shall waive any
			 overpayment paid to, and not collect any funds for such overpayment, from
			 former employees of the Administration who received lump sum payments prior to
			 their separation from the Administration.
				(d)Back
			 pay
					(1)In
			 generalEmployees subject to
			 changes referred to in subsection (b) that are determined to be null and void
			 under subsection (b) shall be eligible for pay that the employees would have
			 received under the last mutual agreement between the Administrator and the
			 exclusive bargaining representative of such employees before the date of
			 enactment of this Act and any changes were implemented without agreement of the
			 bargaining representative. The Administrator shall pay the employees such pay
			 subject to the availability of amounts appropriated to carry out this
			 subsection. If the appropriated funds do not cover all claims of the employees
			 for such pay, the Administrator and the bargaining representative, pursuant to
			 negotiations conducted in accordance with section 40122(a) of title 49, United
			 States Code (as amended by subsection (a) of this section), shall determine the
			 allocation of the appropriated funds among the employees on a pro rata
			 basis.
					(2)Authorization of
			 appropriationsThere is authorized to be appropriated $20,000,000
			 to carry out this subsection.
					(e)Interim
			 agreementIf the
			 Administrator and the exclusive bargaining representative of the employees
			 subject to the changes referred to in subsection (b) reach a final and binding
			 agreement with respect to such changes before the date of enactment of this
			 Act, such agreement shall supersede any changes implemented by the
			 Administrator under section 40122(a) of title 49, United States Code (as in
			 effect on the day before such date of enactment), without the agreement of the
			 bargaining representative, and subsections (b) and (c) shall not take
			 effect.
				602.Merit system
			 principles and prohibited personnel practicesSection 40122(g)(2)(A) is amended to read as
			 follows:
				
					(A)sections 2301 and 2302, relating to merit
				system principles and prohibited personnel practices, including the provisions
				for investigation and enforcement as provided in chapter 12 of title
				5;
					.
			603.Applicability of
			 back pay requirements
				(a)Applicability of
			 back pay requirementsSection
			 40122(g)(2) is amended—
					(1)by striking
			 and at the end of subparagraph (G);
					(2)by striking the
			 period at the end of subparagraph (H) and inserting ; and;
			 and
					(3)by adding at the
			 end the following:
						
							(I)section 5596, relating to back
				pay.
							.
					(b)Applicability
					(1)In
			 generalThe amendment made by subsection (a) shall apply
			 to—
						(A)all proceedings
			 pending on, or commenced after, the date of enactment of this Act in which an
			 employee of the Federal Aviation Administration is seeking relief under section
			 5596 of title 5, United States Code, that was available as of March 31, 1996;
			 and
						(B)subject to
			 paragraph (2), personnel actions of the Federal Aviation Administration under
			 section 5596 of such title occurring before the date of enactment of this
			 Act.
						(2)Special
			 ruleThe authority of the Merit Systems Protection Board to
			 provide a remedy under section 5596 of such title, with respect to a personnel
			 action of the Federal Aviation Administration occurring before the date of
			 enactment of this Act, shall be limited to cases in which—
						(A)the Board, before
			 such date of enactment, found that the Federal Aviation Administration
			 committed an unjustified or unwarranted personnel action but ruled that the
			 Board did not have the authority to provide a remedy for the personnel action
			 under section 5596 of such title; and
						(B)a petition for
			 review is filed with the clerk of the Board not later than 6 months after such
			 date of enactment.
						604.FAA technical
			 training and staffing
				(a)Study
					(1)In
			 generalThe Comptroller General shall conduct a study on the
			 training of the airway transportation systems specialists of the Federal
			 Aviation Administration (in this section referred to as FAA systems
			 specialists).
					(2)ContentsThe
			 study shall—
						(A)include an
			 analysis of the type of training provided to FAA systems specialists;
						(B)include an
			 analysis of the type of training that FAA systems specialists need to be
			 proficient on the maintenance of latest technologies;
						(C)include a description of actions that the
			 Administration has undertaken to ensure that FAA systems specialists receive
			 up-to-date training on the latest technologies;
						(D)identify the
			 amount and cost of FAA systems specialists training provided by vendors;
						(E)identify the amount and cost of FAA systems
			 specialists training provided by the Administration after developing courses
			 for the training of such specialists;
						(F)identify the amount and cost of travel that
			 is required of FAA systems specialists in receiving training; and
						(G)include a
			 recommendation regarding the most cost-effective approach to providing FAA
			 systems specialists training.
						(3)ReportNot
			 later than 1 year after the date of enactment of this Act, the Comptroller
			 General shall submit to the Committee on Transportation and Infrastructure of
			 the House of Representatives and the Committee on Commerce, Science, and
			 Transportation of the Senate a report on the results of the study.
					(b)Workload of
			 systems specialists
					(1)Study by
			 national academy of sciencesNot later than 90 days after the
			 date of enactment of this Act, the Administrator of the Federal Aviation
			 Administration shall make appropriate arrangements for the National Academy of
			 Sciences to conduct a study of the assumptions and methods used by the Federal
			 Aviation Administration to estimate staffing needs for FAA systems specialists
			 to ensure proper maintenance and certification of the national airspace
			 system.
					(2)ContentsThe
			 study shall be conducted so as to provide the following:
						(A)A suggested method
			 of modifying FAA systems specialists staffing models for application to current
			 local conditions or applying some other approach to developing an objective
			 staffing standard.
						(B)The approximate
			 cost and length of time for developing such models.
						(3)ConsultationIn conducting the study, the National
			 Academy of Sciences shall consult with the exclusive bargaining representative
			 of employees of the Federal Aviation Administration certified under section
			 7111 of title 5, United States Code, and the Administrator of the Federal
			 Aviation Administration.
					(4)ReportNot
			 later than one year after the initiation of the arrangements under subsection
			 (a), the National Academy of Sciences shall submit to Congress a report on the
			 results of the study.
					605.Designee
			 program
				(a)ReportNot later than 18 months after the date of
			 enactment of this Act, the Comptroller General shall submit to the Committee on
			 Transportation and Infrastructure of the House of Representatives and the
			 Committee on Commerce, Science, and Transportation of the Senate a report on
			 the status of recommendations made by the Government Accountability Office in
			 its October 2004 report, Aviation Safety: FAA Needs to Strengthen
			 Management of Its Designee Programs (GAO–05–40).
				(b)ContentsThe
			 report shall include—
					(1)an assessment of
			 the extent to which the Federal Aviation Administration has responded to
			 recommendations of the Government Accountability Office referred to in
			 subsection (a);
					(2)an identification
			 of improvements, if any, that have been made to the designee programs referred
			 to in the report of the Office as a result of such recommendations;
					(3)an identification
			 of further action that is needed to implement such recommendations, improve the
			 Administration’s management control of the designee programs, and increase
			 assurance that designees meet the Administration’s performance standards;
			 and
					(4)an assessment of the Administration’s
			 organizational delegation and designee programs and a determination as to
			 whether the Administration has sufficient monitoring and surveillance programs
			 in place to properly oversee these programs.
					606.Staffing model for
			 aviation safety inspectors
				(a)In
			 generalNot later than
			 October 31, 2009, the Administrator of the Federal Aviation Administration
			 shall develop a staffing model for aviation safety inspectors. In developing
			 the model, the Administrator shall follow the recommendations outlined in the
			 2007 study released by the National Academy of Sciences entitled
			 Staffing Standards for Aviation Safety Inspectors and consult
			 with interested persons, including the exclusive collective bargaining
			 representative of the aviation safety inspectors.
				(b)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary to carry out this section.
				607.Safety critical
			 staffing
				(a)Safety
			 inspectorsThe Administrator
			 of the Federal Aviation Administration shall increase the number of safety
			 critical positions in the Flight Standards Service and Aircraft Certification
			 Service for a fiscal year commensurate with the funding levels provided in
			 subsection (b) for the fiscal year. Such increases shall be measured relative
			 to the number of persons serving in safety critical positions as of September
			 30, 2008.
				(b)Authorization of
			 appropriationsIn addition to
			 amounts authorized by section 106(k) of title 49, United States Code, there is
			 authorized to be appropriated to carry out subsection (a)—
					(1)$45,000,000 for fiscal year 2010;
					(2)$138,000,000 for fiscal year 2011;
			 and
					(3)$235,000,000 for fiscal year 2012.
					Such sums
			 shall remain available until expended.(c)Implementation
			 of staffing standardsNotwithstanding any other provision of this
			 section, upon completion of the flight standards service staffing model under
			 section 605 of this Act, and validation of the model by the Administrator,
			 there are authorized to be appropriated such sums as may be necessary to
			 support the number of aviation safety inspectors, safety technical specialists,
			 and operation support positions that such model determines are required to meet
			 the responsibilities of the Flight Standards Service.
				(d)Safety critical
			 positions definedIn this
			 section, the term safety critical positions means—
					(1)aviation safety
			 inspectors, safety technical specialists, and operations support positions in
			 the Flight Standards Service (as such terms are used in the Administration's
			 fiscal year 2009 congressional budget justification); and
					(2)manufacturing
			 safety inspectors, pilots, engineers, Chief Scientist Technical Advisors,
			 safety technical specialists, and operational support positions in the Aircraft
			 Certification Service (as such terms are used in the Administration's fiscal
			 year 2009 congressional budget justification).
					608.FAA air traffic
			 controller staffing
				(a)Study by
			 National Academy of SciencesNot later than 90 days after the
			 date of enactment of this Act, the Administrator of the Federal Aviation
			 Administration shall enter into appropriate arrangements with the National
			 Academy of Sciences to conduct a study of the assumptions and methods used by
			 the Federal Aviation Administration (in this section referred to as the
			 FAA) to estimate staffing needs for FAA air traffic controllers
			 to ensure the safe operation of the national airspace system.
				(b)ConsultationIn
			 conducting the study, the National Academy of Sciences shall consult with the
			 exclusive bargaining representative of employees of the FAA certified under
			 section 7111 of title 5, United States Code, the Administrator of the Federal
			 Aviation Administration, and representatives of the Civil Aeronautical Medical
			 Institute.
				(c)ContentsThe
			 study shall include an examination of representative information on human
			 factors, traffic activity, and the technology and equipment used in air traffic
			 control.
				(d)Recommendations
			 and estimatesIn conducting the study, the National Academy of
			 Sciences shall develop—
					(1)recommendations
			 for the development by the FAA of objective staffing standards to maintain the
			 safety and efficiency of the national airspace system with current and future
			 projected air traffic levels; and
					(2)estimates of cost
			 and schedule for the development of such standards by the FAA or its
			 contractors.
					(e)ReportNot
			 later than 18 months after the date of enactment of this Act, the National
			 Academy of Sciences shall submit to the Committee on Transportation and
			 Infrastructure of the House of Representatives and the Committee on Commerce,
			 Science, and Transportation of the Senate a report on the results of the
			 study.
				609.Assessment of
			 training programs for air traffic controllers
				(a)StudyThe
			 Administrator of the Federal Aviation Administration shall conduct a study to
			 assess the adequacy of training programs for air traffic controllers.
				(b)ContentsThe
			 study shall include—
					(1)a
			 review of the current training system for air traffic controllers;
					(2)an analysis of the
			 competencies required of air traffic controllers for successful performance in
			 the current air traffic control environment;
					(3)an analysis of
			 competencies required of air traffic controllers as the Federal Aviation
			 Administration transitions to the Next Generation Air Transportation System;
			 and
					(4)an analysis of
			 various training approaches available to satisfy the controller competencies
			 identified under paragraphs (2) and (3).
					(c)ReportNot
			 later than 180 days after the date of enactment of this Act, the Administrator
			 shall submit to the Committee on Transportation and Infrastructure of the House
			 of Representatives and the Committee on Commerce, Science, and Transportation
			 of the Senate a report on the results of the study.
				610.Collegiate training
			 initiative study
				(a)StudyThe Administrator of the Federal Aviation
			 Administration shall conduct a study on training options for graduates of the
			 Collegiate Training Initiative program conducted under section 44506(c) of
			 title 49 United States Code. The study shall analyze the impact of providing as
			 an alternative to the current training provided at the Mike Monroney
			 Aeronautical Center of the Administration a new controller orientation session
			 for graduates of such programs at the Mike Monroney Aeronautical Center
			 followed by on-the-job training for newly hired air traffic controllers who are
			 graduates of such program and shall include—
					(1)the cost
			 effectiveness of such an alternative training approach; and
					(2)the effect that
			 such an alternative training approach would have on the overall quality of
			 training received by graduates of such programs.
					(b)ReportNot later than 180 days after the date of
			 enactment of this Act, the Administrator shall submit to the Committee on
			 Transportation and Infrastructure of the House of Representatives and to the
			 Committee on Commerce, Science, and Transportation of the Senate a report on
			 the results of the study.
				611.FAA Task Force on
			 Air Traffic Control Facility Conditions
				(a)EstablishmentThe
			 Administrator of the Federal Aviation Administration shall establish a special
			 task force to be known as the FAA Task Force on Air Traffic Control
			 Facility Conditions (in this section referred to as the Task
			 Force).
				(b)Membership
					(1)CompositionThe
			 Task Force shall be composed of 12 members of whom—
						(A)8 members shall be
			 appointed by the Administrator; and
						(B)4 members shall be
			 appointed by labor unions representing employees who work at field facilities
			 of the Administration.
						(2)QualificationsOf
			 the members appointed by the Administrator under paragraph (1)(A)—
						(A)4 members shall be
			 specialists on toxic mold abatement, sick building syndrome, and
			 other hazardous building conditions that can lead to employee health concerns
			 and shall be appointed by the Administrator in consultation with the Director
			 of the National Institute for Occupational Safety and Health; and
						(B)2 members shall be
			 specialists on the rehabilitation of aging buildings.
						(3)TermsMembers
			 shall be appointed for the life of the Task Force.
					(4)VacanciesA
			 vacancy in the Task Force shall be filled in the manner in which the original
			 appointment was made.
					(5)Travel
			 expensesMembers shall serve without pay but shall receive travel
			 expenses, including per diem in lieu of subsistence, in accordance with
			 subchapter I of chapter 57 of title 5, United States Code.
					(c)ChairpersonThe
			 Administrator shall designate, from among the individuals appointed under
			 subsection (b)(1), an individual to serve as chairperson of the Task
			 Force.
				(d)Task force
			 personnel matters
					(1)StaffThe
			 Task Force may appoint and fix the pay of such personnel as it considers
			 appropriate.
					(2)Staff of federal
			 agenciesUpon request of the Chairperson of the Task Force, the
			 head of any department or agency of the United States may detail, on a
			 reimbursable basis, any of the personnel of that department or agency to the
			 Task Force to assist it in carrying out its duties under this section.
					(3)Other staff and
			 supportUpon request of the
			 Task Force or a panel of the Task Force, the Administrator shall provide the
			 Task Force or panel with professional and administrative staff and other
			 support, on a reimbursable basis, to the Task Force to assist it in carrying
			 out its duties under this section.
					(e)Obtaining
			 official dataThe Task Force may secure directly from any
			 department or agency of the United States information (other than information
			 required by any statute of the United States to be kept confidential by such
			 department or agency) necessary for the Task Force to carry out its duties
			 under this section. Upon request of the chairperson of the Task Force, the head
			 of that department or agency shall furnish such information to the Task
			 Force.
				(f)Duties
					(1)StudyThe
			 Task Force shall undertake a study of—
						(A)the conditions of
			 all air traffic control facilities across the Nation, including towers,
			 centers, and terminal radar air control;
						(B)reports from
			 employees of the Administration relating to respiratory ailments and other
			 health conditions resulting from exposure to mold, asbestos, poor air quality,
			 radiation and facility-related hazards in facilities of the
			 Administration;
						(C)conditions of such
			 facilities that could interfere with such employees’ ability to effectively and
			 safely perform their duties;
						(D)the ability of
			 managers and supervisors of such employees to promptly document and seek
			 remediation for unsafe facility conditions;
						(E)whether employees
			 of the Administration who report facility-related illnesses are treated
			 fairly;
						(F)utilization of
			 scientifically approved remediation techniques in a timely fashion once
			 hazardous conditions are identified in a facility of the Administration;
			 and
						(G)resources
			 allocated to facility maintenance and renovation by the Administration.
						(2)Facility
			 condition indicies (fci)The Task Force shall review the facility
			 condition indicies of the Administration (in this section referred to as the
			 FCI) for inclusion in the recommendations under subsection
			 (g).
					(g)RecommendationsBased
			 on the results of the study and review of the FCI under subsection (f), the
			 Task Force shall make recommendations as it considers necessary to—
					(1)prioritize those
			 facilities needing the most immediate attention in order of the greatest risk
			 to employee health and safety;
					(2)ensure that the
			 Administration is using scientifically approved remediation techniques in all
			 facilities; and
					(3)assist the
			 Administration in making programmatic changes so that aging air traffic control
			 facilities do not deteriorate to unsafe levels.
					(h)ReportNot
			 later than 6 months after the date on which initial appointments of members to
			 the Task Force are completed, the Task Force shall submit to the Administrator,
			 the Committee on Transportation and Infrastructure of the House of
			 Representatives, and the Committee on Commerce, Science, and Transportation of
			 the Senate a report on the activities of the Task Force, including the
			 recommendations of the Task Force under subsection (g).
				(i)ImplementationWithin
			 30 days of the receipt of the Task Force report under subsection (h), the
			 Administrator shall submit to the Committee on Transportation and
			 Infrastructure of the House of Representatives and the Committee on Commerce,
			 Science, and Transportation of the Senate a report that includes a plan and
			 timeline to implement the recommendations of the Task Force and to align future
			 budgets and priorities of the Administration accordingly.
				(j)TerminationThe
			 Task Force shall terminate on the last day of the 30-day period beginning on
			 the date on which the report under subsection (h) was submitted.
				(k)Applicability of
			 the Federal Advisory Committee ActThe Federal Advisory Committee
			 Act (5 U.S.C. App.) shall not apply to the Task Force.
				(l)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary of Transportation $250,000 to carry out this section.
				VIIAviation
			 Insurance
			701.General
			 authority
				(a)Extension of
			 policiesSection 44302(f)(1)
			 is amended—
					(1)by striking
			 September 30, 2009 and inserting September 30,
			 2012; and
					(2)by striking
			 December 31, 2009 and inserting December 31,
			 2019.
					(b)Successor
			 programSection 44302(f) is
			 amended by adding at the end the following:
					
						(3)Successor
				program
							(A)In
				generalAfter December 31,
				2019, coverage for the risks specified in a policy that has been extended under
				paragraph (1) shall be provided in an airline industry sponsored risk retention
				or other risk-sharing arrangement approved by the Secretary.
							(B)Transfer of
				premiums
								(i)In
				generalOn December 31, 2019,
				and except as provided in clause (ii), premiums that are collected by the
				Secretary from the airline industry after September 22, 2001, for any policy
				under this subsection, and interest earned thereon, as determined by the
				Secretary, shall be transferred to an airline industry sponsored risk retention
				or other risk-sharing arrangement approved by the Secretary.
								(ii)Determination
				of amount transferredThe
				amount transferred pursuant to clause (i) shall be less—
									(I)the amount of any claims paid out on such
				policies from September 22, 2001, through December 31, 2019;
									(II)the amount of any claims pending under such
				policies as of December 31, 2019; and
									(III)the cost, as determined by the Secretary,
				of administering the provision of insurance policies under this chapter from
				September 22, 2001, through December 31,
				2019.
									.
				702.Extension of
			 authority to limit third party liability of air carriers arising out of acts of
			 terrorismSection 44303(b) is
			 amended by striking December 31, 2009 and inserting
			 December 31, 2012.
			703.Clarification
			 of reinsurance authoritySection 44304 is amended in the second
			 sentence by striking the carrier and inserting any
			 insurance carrier.
			704.Use of
			 independent claims adjustersSection 44308(c)(1) is amended in the second
			 sentence by striking agent and inserting agent, or a
			 claims adjuster who is independent of the underwriting agent,.
			705.Extension of
			 program authoritySection
			 44310 is amended by striking December 31, 2013 and inserting
			 December 31, 2019.
			VIIIMiscellaneous
			801.Air carrier
			 citizenshipSection
			 40102(a)(15) is amended by adding at the end the following:
				
					For
				purposes of subparagraph (C), an air carrier shall not be deemed to be under
				the actual control of citizens of the United States unless citizens of the
				United States control all matters pertaining to the business and structure of
				the air carrier, including operational matters such as marketing, branding,
				fleet composition, route selection, pricing, and labor
				relations..
			802.Disclosure of
			 data to Federal agencies in interest of national securitySection 40119(b) is amended by adding at the
			 end the following:
				
					(3)Limitation on
				applicability of freedom of information actSection 552a of title
				5, United States Code, shall not apply to disclosures that the Administrator of
				the Federal Aviation Administration may make from the systems of records of the
				Administration to any Federal law enforcement, intelligence, protective
				service, immigration, or national security official in order to assist the
				official receiving the information in the performance of official
				duties.
					.
			803.FAA access to
			 criminal history records and database systems
				(a)In
			 generalChapter 401 is amended by adding at the end the
			 following:
					
						40130.FAA access to
				criminal history records or databases systems
							(a)Access to
				records or databases systems
								(1)Access to
				informationNotwithstanding section 534 of title 28, and
				regulations issued to implement such section, the Administrator of the Federal
				Aviation Administration may access a system of documented criminal justice
				information maintained by the Department of Justice or by a State but may do so
				only for the purpose of carrying out civil and administrative responsibilities
				of the Administration to protect the safety and security of the national
				airspace system or to support the missions of the Department of Justice, the
				Department of Homeland Security, and other law enforcement agencies.
								(2)Release of
				informationIn accessing a system referred to in paragraph (1),
				the Administrator shall be subject to the same conditions and procedures
				established by the Department of Justice or the State for other governmental
				agencies with access to the system.
								(3)LimitationThe
				Administrator may not use the access authorized under paragraph (1) to conduct
				criminal investigations.
								(b)Designated
				employeesThe Administrator shall designate, by order, employees
				of the Administration who shall carry out the authority described in subsection
				(a). The designated employees may—
								(1)have access to and
				receive criminal history, driver, vehicle, and other law enforcement
				information contained in the law enforcement databases of the Department of
				Justice, or any jurisdiction of a State, in the same manner as a police officer
				employed by a State or local authority of that State who is certified or
				commissioned under the laws of that State;
								(2)use any radio,
				data link, or warning system of the Federal Government, and of any jurisdiction
				in a State, that provides information about wanted persons, be-on-the-lookout
				notices, warrant status, or other officer safety information to which a police
				officer employed by a State or local authority in that State who is certified
				or commission under the laws of that State has access and in the same manner as
				such police officer; or
								(3)receive Federal,
				State, or local government communications with a police officer employed by a
				State or local authority in that State in the same manner as a police officer
				employed by a State or local authority in that State who is commissioned under
				the laws of that State.
								(c)System of
				documented criminal justice information definedIn this section,
				the term system of documented criminal justice information means
				any law enforcement database, system, or communication containing information
				concerning identification, criminal history, arrests, convictions, arrest
				warrants, wanted or missing persons, including the National Crime Information
				Center and its incorporated criminal history databases and the National Law
				Enforcement Telecommunications
				System.
							.
				(b)Clerical
			 amendmentThe analysis for chapter 401 is amended by adding at
			 the end the following:
					
						
							40130. FAA access to criminal
				history records or databases
				systems.
						
						.
				804.Clarification
			 of air carrier fee disputes
				(a)In
			 generalSection 47129 is
			 amended—
					(1)in the section
			 heading by striking air
			 carrier and inserting carrier;
					(2)in subsection (a)
			 by striking (as defined in section 40102 of this title) and
			 inserting (as such terms are defined in section 40102);
					(3)in the heading for
			 subsection (d) by striking Air Carrier and inserting
			 Air Carrier and Foreign
			 Air Carrier;
					(4)in the heading for
			 paragraph (2) of subsection (d) by striking air carrier and
			 inserting air carrier and
			 foreign air carrier;
					(5)by striking
			 air carriers each place it appears and inserting air
			 carriers or foreign air carriers;
					(6)by striking
			 air carrier each place it appears and inserting air
			 carrier or foreign air carrier; and
					(7)by striking
			 air carrier’s each place it appears and inserting air
			 carrier’s or foreign air carrier’s.
					(b)Clerical
			 amendmentThe analysis for chapter 471 is amended by striking the
			 item relating to section 47129 and inserting the following:
					
						
							47129. Resolution of airport-carrier
				disputes concerning airport fees.
				
						
						.
				805.Study on national
			 plan of integrated airport systems
				(a)In
			 generalNot later than 90 days after the date of enactment of
			 this Act, the Secretary of Transportation shall initiate a study to evaluate
			 the formulation of the National Plan of Integrated Airport Systems (in this
			 section referred to as the plan) under section 47103 of title
			 49, United States Code.
				(b)Contents of
			 studyThe study shall include a review of the following:
					(1)The criteria used
			 for including airports in the plan and the application of such criteria in the
			 most recently published version of the plan.
					(2)The changes in
			 airport capital needs between fiscal years 2003 and 2008, as reported in the
			 plan, as compared with the amounts apportioned or otherwise made available to
			 individual airports over the same period of time.
					(3)A
			 comparison of the amounts received by airports under the airport improvement
			 program in airport apportionments, State apportionments, and discretionary
			 grants during such fiscal years with capital needs as reported in the
			 plan.
					(4)The effect of
			 transfers of airport apportionments under title 49, United States Code.
					(5)Any other matters
			 pertaining to the plan that the Secretary determines appropriate.
					(c)Report to
			 Congress
					(1)SubmissionNot
			 later than 36 months after the date of initiation of the study, the Secretary
			 shall submit to the Committee on Transportation and Infrastructure of the House
			 of Representatives and the Committee on Commerce, Science, and Transportation
			 of the Senate a report on the results of the study.
					(2)ContentsThe
			 report shall include—
						(A)the findings of
			 the Secretary on each of the subjects listed in subsection (b);
						(B)recommendations
			 for any changes to policies and procedures for formulating the plan; and
						(C)recommendations
			 for any changes to the methods of determining the amounts to be apportioned or
			 otherwise made available to individual airports.
						806.Express carrier
			 employee protection
				(a)In
			 generalSection 201 of the Railway Labor Act (45 U.S.C. 181) is
			 amended—
					(1)by striking
			 All and inserting (a)
			 In
			 General.—All;
					(2)by inserting
			 and every express carrier after common carrier by
			 air; and
					(3)by adding at the
			 end the following:
						
							(b)Special rules
				for express carriers
								(1)In
				generalAn employee of an express carrier shall be covered by
				this Act only if that employee is in a position that is eligible for
				certification under part 61, 63, or 65 of title 14, Code of Federal
				Regulations, and only if that employee performs duties for the express carrier
				that are eligible for such certification. All other employees of an express
				carrier shall be covered by the provisions of the National Labor Relations Act
				(29 U.S.C. 151 et seq.).
								(2)Air carrier
				statusAny person that is an express carrier shall be governed by
				paragraph (1) notwithstanding any finding that the person is also a common
				carrier by air.
								(3)Express carrier
				definedIn this section, the term express carrier
				means any person (or persons affiliated through common control or ownership)
				whose primary business is the express shipment of freight or packages through
				an integrated network of air and surface
				transportation.
								.
					(b)Conforming
			 amendmentSection 1 of such Act (45 U.S.C. 151) is amended in the
			 first paragraph by striking , any express company that would have been
			 subject to subtitle IV of title 49, United States Code, as of December 31,
			 1995,.
				807.Consolidation and
			 realignment of FAA facilities
				(a)Establishment of
			 working groupNot later than
			 9 months after the date of enactment of this Act, the Secretary of
			 Transportation shall establish within the Federal Aviation Administration (in
			 this section referred to as the FAA) a working group to develop
			 criteria and make recommendations for the realignment of services and
			 facilities (including regional offices) of the FAA to assist in the transition
			 to next generation facilities and to help reduce capital, operating,
			 maintenance, and administrative costs in instances in which cost reductions can
			 be implemented without adversely affecting safety.
				(b)MembershipThe
			 working group shall be composed of—
					(1)the Administrator
			 of the FAA;
					(2)2 representatives of air carriers;
					(3)2
			 representatives of the general aviation community;
					(4)2
			 representatives of labor unions representing employees who work at regional or
			 field facilities of the FAA; and
					(5)2 representatives of the airport
			 community.
					(c)Report to
			 Congress containing recommendations of the working group
					(1)SubmissionNot
			 later than 6 months after convening the working group, the Administrator shall
			 submit to the Committee on Transportation and Infrastructure of the House of
			 Representatives and the Committee on Commerce, Science, and Transportation of
			 the Senate a report containing the criteria and recommendations developed by
			 the working group under this section.
					(2)ContentsThe
			 report shall include a justification for each recommendation to consolidate or
			 realign a service or facility (including a regional office) and a description
			 of the costs and savings associated with the consolidation or
			 realignment.
					(d)Public notice
			 and commentThe Administrator shall publish the report submitted
			 under subsection (c) in the Federal Register and allow 45 days for the
			 submission of public comments. In addition, the Administrator upon request
			 shall hold a public hearing in a community that would be affected by a
			 recommendation in the report.
				(e)ObjectionsAny
			 interested person may file with the Administrator a written objection to a
			 recommendation of the working group.
				(f)Report to
			 Congress containing recommendations of the AdministratorNot later than 60 days after the last day
			 of the period for public comment under subsection (d), the Administrator shall
			 submit to the committees referred to in subsection (c)(1) a report containing
			 the recommendations of the Administrator on realignment of services and
			 facilities (including regional offices) of the FAA and copies of any public
			 comments and objections received by the Administrator under this
			 section.
				(g)Limitation on
			 implementation of realignments and consolidationsThe
			 Administrator may not realign or consolidate any services or facilities
			 (including regional offices) of the FAA before the Administrator has submitted
			 the report under subsection (f).
				(h)DefinitionsIn this section, the following definitions
			 apply:
					(1)FAAThe
			 term FAA means the Federal Aviation Administration.
					(2)Realignment;
			 consolidation
						(A)In
			 generalThe terms realignment and
			 consolidation include any action that—
							(i)relocates
			 functions, services, or personnel positions;
							(ii)severs existing
			 facility functions or services; or
							(iii)any combination
			 thereof.
							(B)ExclusionThe
			 term does not include a reduction in personnel resulting from workload
			 adjustments.
						808.Accidental death and
			 dismemberment insurance for National Transportation Safety Board
			 employeesSection 1113 is
			 amended by adding at the end the following:
				
					(i)Accidental death
				and dismemberment insurance
						(1)Authority to
				provide insuranceThe Board may procure accidental death and
				dismemberment insurance for an employee of the Board who travels for an
				accident investigation or other activity of the Board outside the United States
				or inside the United States under hazardous circumstances, as defined by the
				Board.
						(2)Crediting of
				insurance benefits to offset United States tort liabilityAny amounts paid to a person under
				insurance coverage procured under this subsection shall be credited as
				offsetting any liability of the United States to pay damages to that person
				under section 1346(b) of title 28, chapter 171 of title 28, chapter 163 of
				title 10, or any other provision of law authorizing recovery based upon tort
				liability of the United States in connection with the injury or death resulting
				in the insurance payment.
						(3)Treatment of
				insurance benefitsAny
				amounts paid under insurance coverage procured under this subsection shall
				not—
							(A)be considered
				additional pay or allowances for purposes of section 5536 of title 5; or
							(B)offset any
				benefits an employee may have as a result of government service, including
				compensation under chapter 81 of title 5.
							(4)Entitlement to
				other insuranceNothing in this subsection shall be construed as
				affecting the entitlement of an employee to insurance under section 8704(b) of
				title
				5.
						.
			809.GAO study on
			 cooperation of airline industry in international child abduction cases
				(a)StudyThe Comptroller General shall conduct a
			 study to help determine how the Federal Aviation Administration (in this
			 section referred to as the FAA) could better ensure the
			 collaboration and cooperation of air carriers and foreign air carriers
			 providing air transportation and relevant Federal agencies to develop and
			 enforce child safety control for adults traveling internationally with
			 children.
				(b)ContentsIn
			 conducting the study, the Comptroller General shall examine—
					(1)the nature and
			 scope of exit policies and procedures of the FAA, air carriers, and foreign air
			 carriers and how the enforcement of such policies and procedures is monitored,
			 including ticketing and boarding procedures;
					(2)the extent to
			 which air carriers and foreign air carriers cooperate in the investigations of
			 international child abduction cases, including cooperation with the National
			 Center for Missing and Exploited Children and relevant Federal, State, and
			 local agencies;
					(3)any effective
			 practices, procedures, or lessons learned from the assessment of current
			 practices and procedures of air carriers, foreign air carriers, and operators
			 of other transportation modes that could improve the ability of the aviation
			 community to ensure the safety of children traveling internationally with
			 adults and, as appropriate, enhance the capability of air carriers and foreign
			 air carriers to cooperate in the investigations of international child
			 abduction cases; and
					(4)any liability
			 issues associated with providing assistance in such investigations.
					(c)ReportNot
			 later than one year after the date of the enactment of this Act, the
			 Comptroller General shall submit to Congress a report on the results of the
			 study.
				810.Lost Nation Airport,
			 Ohio
				(a)Approval of
			 saleThe Secretary of
			 Transportation may approve the sale of Lost Nation Airport from the city of
			 Willoughby, Ohio, to Lake County, Ohio, if—
					(1)Lake County meets
			 all applicable requirements for sponsorship of the airport; and
					(2)Lake County agrees
			 to assume the obligations and assurances of the grant agreements relating to
			 the airport executed by the city of Willoughby under chapter 471 of title 49,
			 United States Code, and to operate and maintain the airport in accordance with
			 such obligations and assurances.
					(b)Grants
					(1)In
			 generalThe Secretary may
			 make a grant, from funds made available under section 48103 of title 49, United
			 States Code, to Lake County to assist in Lake County’s purchase of the Lost
			 Nation Airport under subsection (a).
					(2)Federal
			 shareThe Federal share of the grant under this subsection shall
			 be for 90 percent of the cost of Lake County’s purchase of the Lost Nation
			 Airport, but in no event may the Federal share of the grant exceed
			 $1,220,000.
					(3)ApprovalThe
			 Secretary may make a grant under this subsection only if the Secretary receives
			 such written assurances as the Secretary may require under section 47107 of
			 title 49, United States Code, with respect to the grant and Lost Nation
			 Airport.
					(c)Treatment of
			 proceeds from saleThe
			 Secretary may grant to the city of Willoughby an exemption from the provisions
			 of sections 47107 and 47133 of such title, any grant obligations of the city of
			 Willoughby, and regulations and policies of the Federal Aviation Administration
			 to the extent necessary to allow the city of Willoughby to use the proceeds
			 from the sale approved under subsection (a) for any purpose authorized by the
			 city of Willoughby.
				811.Pollock Municipal
			 Airport, Louisiana
				(a)FindingsCongress
			 finds that—
					(1)Pollock Municipal
			 Airport located in Pollock, Louisiana (in this section referred to as the
			 airport), has never been included in the National Plan of
			 Integrated Airport Systems pursuant to section 47103 of title 49, United States
			 Code, and is therefore not considered necessary to meet the current or future
			 needs of the national aviation system; and
					(2)closing the
			 airport will not adversely affect aviation safety, aviation capacity, or air
			 commerce.
					(b)Request for
			 closure
					(1)ApprovalNotwithstanding
			 any other provision of law, requirement, or agreement and subject to the
			 requirements of this section, the Administrator of the Federal Aviation
			 Administration shall—
						(A)approve a request
			 from the town of Pollock, Louisiana, to close the airport as a public airport;
			 and
						(B)release the town
			 from any term, condition, reservation, or restriction contained in a surplus
			 property conveyance or transfer document, and from any order or finding by the
			 Department of Transportation on the use and repayment of airport revenue
			 applicable to the airport, that would otherwise prevent the closure of the
			 airport and redevelopment of the facilities to nonaeronautical uses.
						(2)Continued
			 airport operation prior to approvalThe town of Pollock shall
			 continue to operate and maintain the airport until the Administrator grants the
			 town’s request for closure of the airport.
					(3)Use of proceeds
			 from sale of airportUpon the approval of the request to close
			 the airport, the town of Pollock shall obtain fair market value for the sale of
			 the airport property and shall immediately upon receipt transfer all such
			 proceeds from the sale of the airport property to the sponsor of a public
			 airport designated by the Administrator to be used for the development or
			 improvement of such airport.
					(4)Relocation of
			 aircraftBefore closure of the airport, the town of Pollock shall
			 provide adequate time for any airport-based aircraft to relocate.
					812.Human
			 intervention and motivation study program
				(a)In
			 generalNot later than 6
			 months after the date of enactment of this Act, the Administrator of the
			 Federal Aviation Administration shall develop a human intervention and
			 motivation study program for pilots and flight attendants involved in air
			 carrier operations in the United States under part 121 of title 14, Code of
			 Federal Regulations.
				(b)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section such sums as may be necessary for each of fiscal years 2010
			 through 2012. Such sums shall remain available until expended.
				813.Washington, DC, Air
			 Defense Identification Zone
				(a)Submission of
			 Plan to CongressNot later than 90 days after the date of
			 enactment of this Act, the Administrator of the Federal Aviation
			 Administration, in consultation with Secretary of Homeland Security and
			 Secretary of Defense, shall submit to the Committee on Transportation and
			 Infrastructure and Committee on Homeland Security of the House of
			 Representatives and the Committee on Commerce, Science, and Transportation of
			 the Senate a plan for the Washington, DC, Air Defense Identification
			 Zone.
				(b)Contents of
			 PlanThe plan shall outline specific changes to the Washington,
			 DC, Air Defense Identification Zone that will decrease operational impacts and
			 improve general aviation access to airports in the National Capital Region that
			 are currently impacted by the zone.
				814.Merrill Field
			 Airport, Anchorage, Alaska
				(a)In
			 generalNotwithstanding any other provision of law, including the
			 Federal Airport Act (as in effect on August 8, 1958), the United States
			 releases, without monetary consideration, all restrictions, conditions, and
			 limitations on the use, encumbrance, or conveyance of certain land located in
			 the municipality of Anchorage, Alaska, more particularly described as Tracts 22
			 and 24 of the Fourth Addition to the Town Site of Anchorage, Alaska, as shown
			 on the plat of U.S. Survey No. 1456, accepted June 13, 1923, on file in the
			 Bureau of Land Management, Department of Interior.
				(b)GrantsNotwithstanding
			 any other provision of law, the municipality of Anchorage shall be released
			 from the repayment of any outstanding grant obligations owed by the
			 municipality to the Federal Aviation Administration with respect to any land
			 described in subsection (a) that is subsequently conveyed to or used by the
			 Department of Transportation and Public Facilities of the State of Alaska for
			 the construction or reconstruction of a federally subsidized highway
			 project.
				815.1940 Air
			 Terminal Museum at William P. Hobby Airport, Houston, TexasIt is the sense of Congress that the
			 Nation—
				(1)supports the goals and ideals of the 1940
			 Air Terminal Museum located at William P. Hobby Airport in the city of Houston,
			 Texas;
				(2)congratulates the city of Houston and the
			 1940 Air Terminal Museum on the 80-year history of William P. Hobby Airport and
			 the vital role of the airport in Houston’s and the Nation’s transportation
			 infrastructure; and
				(3)recognizes the 1940 Air Terminal Museum for
			 its importance to the Nation in the preservation and presentation of civil
			 aviation heritage and recognizes the importance of civil aviation to the
			 Nation’s history and economy.
				816.Duty periods and
			 flight time limitations applicable to flight crewmembersNot later than 180 days after the date of
			 enactment of this Act, the Administrator of the Federal Aviation Administration
			 shall initiate a rulemaking proceeding for the following purposes:
				(1)To require a flight crewmember who is
			 employed by an air carrier conducting operations under part 121 of title 14,
			 Code of Federal Regulations, and who accepts an additional assignment for
			 flying under part 91 of such title from the air carrier or from any other air
			 carrier conducting operations under part 121 or 135 of such title, to apply the
			 period of the additional assignment (regardless of whether the assignment is
			 performed by the flight crewmember before or after an assignment to fly under
			 part 121 of such title) toward any limitation applicable to the flight
			 crewmember relating to duty periods or flight times under part 121 of such
			 title.
				(2)To require a flight crewmember who is
			 employed by an air carrier conducting operations under part 135 of title 14,
			 Code of Federal Regulations, and who accepts an additional assignment for
			 flying under part 91 of such title from the air carrier or any other air
			 carrier conducting operations under part 121 or 135 of such title, to apply the
			 period of the additional assignment (regardless of whether the assignment is
			 performed by the flight crewmember before or after an assignment to fly under
			 part 135 of such title) toward any limitation applicable to the flight
			 crewmember relating to duty periods or flight times under part 135 of such
			 title.
				817.Pilot program for
			 redevelopment of airport properties
				(a)In
			 generalNot later than one year after the date of enactment of
			 this Act, the Administrator of the Federal Aviation Administration shall
			 establish a pilot program at up to 4 public-use airports (as defined in section
			 47102 of title 49, United States Code) that have a noise compatibility program
			 approved by the Administrator under section 47504 of such title.
				(b)GrantsUnder
			 the pilot program, the Administrator may make a grant in a fiscal year, from
			 funds made available under section 47117(e)(1)(A) of such title, to the
			 operator of an airport participating in the pilot program—
					(1)to support joint planning (including
			 planning described in section 47504(a)(2)(F) of such title), engineering
			 design, and environmental permitting for the assembly and redevelopment of real
			 property purchased with noise mitigation funds made available under section
			 48103 or passenger facility revenues collected for the airport under section
			 40117 of such title; and
					(2)to encourage
			 compatible land uses with the airport and generate economic benefits to the
			 airport operator and an affected local jurisdiction.
					(c)Grant
			 requirementsThe Administrator may not make a grant under this
			 section unless the grant is made—
					(1)to enable the
			 airport operator and an affected local jurisdiction to expedite their noise
			 mitigation redevelopment efforts with respect to real property described in
			 subsection (b)(1);
					(2)subject to a
			 requirement that the affected local jurisdiction has adopted zoning regulations
			 that permit compatible redevelopment of real property described in subsection
			 (b)(1); and
					(3)subject to a requirement that funds made
			 available under section 47117(e)(1)(A) with respect to real property assembled
			 and redeveloped under subsection (b)(1) plus the amount of any grants made for
			 acquisition of such property under section 47504 of such title are repaid to
			 the Administrator upon the sale of such property.
					(d)Cooperation with
			 local affected jurisdictionAn airport operator may use funds
			 granted under this section for a purpose described in subsection (b) only in
			 cooperation with an affected local jurisdiction.
				(e)United states
			 government share
					(1)In
			 generalThe United States Government share of the allowable costs
			 of a project carried out under the pilot program shall be 80 percent.
					(2)DeterminationIn
			 determining the allowable project costs of a project carried out under the
			 pilot program for purposes of this subsection, the Administrator shall deduct
			 from the total costs of the project that portion of the total costs of the
			 project that are incurred with respect to real property that is not owned or to
			 be acquired by the airport operator pursuant to the noise compatibility program
			 for the airport or that is not owned by an affected local jurisdiction or other
			 public entity.
					(3)Maximum
			 amountNot more than $5,000,000 in funds made available under
			 section 47117(e) of title 49, United States Code, may be expended under this
			 pilot program at any single public-use airport.
					(f)Special rules
			 for repaid fundsThe amounts repaid to the Administrator with
			 respect to an airport under subsection (c)(3)—
					(1)shall be available
			 to the Administrator for the following actions giving preference to such
			 actions in descending order:
						(A)reinvestment in an
			 approved noise compatibility project at the airport;
						(B)reinvestment in
			 another project at the airport that is available for funding under section
			 47117(e) of title 49, United States Code;
						(C)reinvestment in an
			 approved airport development project at the airport that is eligible for
			 funding under section 47114, 47115, or 47117 of such title;
						(D)reinvestment in
			 approved noise compatibility project at any other public airport; and
						(E)deposit in the
			 Airport and Airway Trust Fund established under section 9502 of the Internal
			 Revenue Code of 1986 (26 U.S.C. 9502);
						(2)shall be in
			 addition to amounts authorized under section 48103 of title 49, United States
			 Code; and
					(3)shall remain
			 available until expended.
					(g)Use of passenger
			 facility revenueAn operator
			 of an airport participating in the pilot program may use passenger facility
			 revenue collected for the airport under section 40117 of title 49, United
			 States Code, to pay the portion of the total cost of a project carried out by
			 the operator under the pilot program that are not allowable under subsection
			 (e)(2).
				(h)SunsetThe
			 Administrator may not make a grant under the pilot program after September 30,
			 2012.
				(i)Report to
			 congressNot later than the
			 last day of the 30th month following the date on which the first grant is made
			 under this section, the Administrator shall report to Congress on the
			 effectiveness of the pilot program on returning real property purchased with
			 noise mitigation funds made available under section 47117(e)(1)(A) or 47505 or
			 passenger facility revenues to productive use.
				(j)Noise
			 compatibility measuresSection 47504(a)(2) is amended—
					(1)by striking
			 and at the end of subparagraph (D);
					(2)by striking the
			 period at the end of subparagraph (E) and inserting ; and;
			 and
					(3)by adding at the
			 end the following:
						
							(F)joint
				comprehensive land use planning, including master plans, traffic studies,
				environmental evaluation and economic and feasibility studies, with neighboring
				local jurisdictions undertaking community redevelopment in the area where any
				land or other property interest acquired by the airport operator under this
				subsection is located, to encourage and enhance redevelopment opportunities
				that reflect zoning and uses that will prevent the introduction of additional
				incompatible uses and enhance redevelopment
				potential.
							.
					818.Helicopter
			 operations over Long Island and Staten Island, New York
				(a)StudyThe
			 Administrator of the Federal Aviation Administration shall conduct a study on
			 helicopter operations over Long Island and Staten Island, New York.
				(b)ContentsIn
			 conducting the study, the Administrator shall examine, at a minimum, the
			 following:
					(1)The effect of
			 helicopter operations on residential areas, including—
						(A)safety issues
			 relating to helicopter operations;
						(B)noise levels
			 relating to helicopter operations and ways to abate the noise levels;
			 and
						(C)any other issue
			 relating to helicopter operations on residential areas.
						(2)The feasibility of
			 diverting helicopters from residential areas.
					(3)The feasibility of
			 creating specific air lanes for helicopter operations.
					(4)The feasibility of
			 establishing altitude limits for helicopter operations.
					(c)ExceptionsAny determination under this section on the
			 feasibility of establishing limitations or restrictions for helicopter
			 operations over Long Island and Staten Island, New York, shall not apply to
			 helicopters performing operations for news organizations, the military, law
			 enforcement, or providers of emergency services.
				(d)Limitation on
			 statutory constructionNothing in this section shall be construed
			 to interfere with the Federal Aviation Administration’s authority to ensure the
			 safe and efficient use of the national airspace system.
				(e)ReportNot
			 later than 6 months after the date of the enactment of this Act, the
			 Administrator shall submit to Congress a report on the results of the study,
			 including information and recommendations concerning the issues examined under
			 subsection (b).
				819.Cabin temperature
			 and humidity standards study
				(a)StudyNot
			 later than 6 months after the date of enactment of this Act, the Administrator
			 of the Federal Aviation Administration shall conduct a study to determine
			 whether onboard temperature standards are necessary to protect cabin and
			 cockpit crew members and passengers on an aircraft of an air carrier used to
			 provide air transportation from excessive heat and humidity onboard such
			 aircraft during standard operations or during an excessive flight delay.
				(b)Temperature
			 reviewIn conducting the study under subsection (a), the
			 Administrator shall—
					(1)survey onboard
			 cabin and cockpit temperature and humidity of a representative sampling of
			 different aircraft types and operations;
					(2)address the
			 appropriate placement of temperature monitoring devices onboard the aircraft to
			 determine the most accurate measurement of onboard temperature and humidity and
			 develop a system for the reporting of excessive temperature and humidity
			 onboard passenger aircraft by cockpit and cabin crew members; and
					(3)review the impact
			 of implementing such onboard temperature and humidity standards on the
			 environment, fuel economy, and avionics and determine the costs associated with
			 such implementation and the feasibility of using ground equipment or other
			 mitigation measures to offset any such costs.
					(c)Report to
			 congressNot later than 18 months after the date of enactment of
			 this Act, the Administrator shall submit to Congress a report on the findings
			 of the study.
				820.Civil penalties
			 technical amendmentsSection
			 46301 is amended—
				(1)in subsection
			 (a)(1)(A) by inserting chapter 451, before section
			 47107(b);
				(2)in subsection
			 (a)(5)(A)(i)—
					(A)by striking
			 or chapter 449 and inserting chapter 449;
			 and
					(B)by inserting after
			 44909) the following: , or chapter 451;
			 and
					(3)in subsection
			 (d)(2)—
					(A)by inserting after
			 44723) the following: , chapter 451 (except section
			 45107); and
					(B)by inserting after
			 44909), the following: section 45107 or .
					821.Study and report on
			 alleviating congestionNot
			 later than 18 months after the date of enactment of this Act, the Comptroller
			 General shall conduct a study and submit a report to Congress regarding
			 effective strategies to alleviate congestion in the national airspace at
			 airports during peak travel times, by evaluating the effectiveness of reducing
			 flight schedules and staggering flights, developing incentives for airlines to
			 reduce the number of flights offered, and instituting slots and quotas at
			 airports. In addition, the Comptroller General shall compare the efficiency of
			 implementing the strategies in the preceding sentence with redesigning airspace
			 and evaluate any legal obstacles to implementing such strategies.
			822.Airline personnel
			 training enhancementNot later
			 than one year after the date of enactment of this Act, the Secretary of
			 Transportation shall issue regulations under chapter 447 of title 49, United
			 States Code, that require air carriers to provide initial and annual recurring
			 training for flight attendants and gate attendants regarding serving alcohol,
			 dealing with disruptive passengers, and recognizing intoxicated persons. The
			 training shall include situational training on methods of handling an
			 intoxicated person who is belligerent.
			823.Study on
			 Feasibility of Development of a Public Internet Web-based Search Engine on Wind
			 Turbine Installation Obstruction
				(a)StudyThe
			 Administrator of the Federal Aviation Administration shall carry out a study on
			 the feasibility of developing a publicly searchable, Internet Web-based
			 resource that provides information regarding the acceptable height and distance
			 that wind turbines may be installed in relation to aviation sites and the level
			 of obstruction such turbines may present to such sites.
				(b)ConsiderationsIn
			 conducting the study, the Administrator shall consult, if appropriate, with the
			 Secretaries of the Army, Navy and Air Force, Homeland Security, Agriculture,
			 and Energy to coordinate the requirements of each agency for future air space
			 needs, determine what the acceptable risks are to existing infrastructure of
			 each agency, and define the different levels of risk for such
			 infrastructure.
				(c)Impact of wind
			 turbines on radar signalsIn
			 conducting the study, the Administrator shall consider the impact of the
			 operation of wind turbines, individually and in collections, on radar signals
			 and evaluate the feasibility of providing quantifiable measures of numbers of
			 turbines and distance from radars that are acceptable.
				(d)ReportNot later than one year after the date of
			 enactment of this Act, the Secretary shall submit a report on the results of
			 the study to the Committee on Transportation and Infrastructure, Committee on
			 Homeland Security, Committee on Armed Services, Committee on Agriculture, and
			 Committee on Science and Technology of the House of Representatives and the
			 Committee on Commerce, Science, and Transportation, Committee on Homeland
			 Security and Governmental Affairs, Committee on Agriculture, Nutrition, and
			 Forestry, andCommittee on Armed Services of the Senate.
				824.FAA radar
			 signal locations
				(a)StudyThe
			 Administrator of the Federal Aviation Administration shall conduct a study on
			 the locations of Federal Aviation Administration radar signals (in this section
			 referred to as FAA radars) in the United States, including the
			 impact of such locations on—
					(1)the development
			 and installation of renewable energy technologies, including wind turbines;
			 and
					(2)the ability of
			 State and local authorities to identify and plan for the location of such
			 renewable energy technologies.
					(b)ConsultationIn conducting the study, the Administrator
			 may consult with the heads of appropriate agencies as needed.
				(c)ReportNot
			 later than 18 months after the date of enactment of this Act, the Administrator
			 shall transmit to Congress a report on the results of the study.
				(d)Administrative
			 processThe Administrator
			 shall develop an effective administrative process for relocation of FAA radars,
			 when appropriate, and testing and deployment of alternate solutions, as
			 necessary.
				(e)Limitation on
			 statutory constructionNothing in this section shall be construed
			 to affect the authority of the Administrator to issue hazard determinations.
				825.Wind turbine
			 lighting
				(a)StudyThe Administrator of the Federal Aviation
			 Administration shall conduct a study on wind turbine lighting systems.
				(b)ContentsIn
			 conducting the study, the Administrator shall examine the following:
					(1)The effect of wind
			 turbine lighting on residential areas.
					(2)The safety issues
			 associated with alternative lighting strategies, technologies, and
			 regulations.
					(3)Potential energy
			 savings associated with alternative lighting strategies, technologies, and
			 regulations.
					(4)The feasibility of implementing alternative
			 lighting strategies or technologies.
					(5)Any other issue
			 relating to wind turbine lighting.
					(c)ReportNot
			 later than 180 days after the date of enactment of this Act, the Administrator
			 shall submit to Congress a report on the results of the study, including
			 information and recommendations concerning the issues examined under subsection
			 (b).
				826.Prohibition on
			 use of certain fundsThe
			 Secretary may not use any funds authorized in this Act to name, rename,
			 designate, or redesignate any project or program under this act for an
			 individual then serving as a Member, Delegate, Resident Commissioner, or
			 Senator of the United States Congress.
			827.Limiting access to
			 flight decks of all-cargo aircraft
				(a)StudyNot later than 180 days after the date of
			 enactment of this Act, the Administrator of the Federal Aviation
			 Administration, in consultation with appropriate air carriers, aircraft
			 manufacturers, and air carrier labor representatives, shall conduct a study to
			 identify a physical means, or a combination of physical and procedural means,
			 of limiting access to the flight decks of all-cargo aircraft to authorized
			 flight crew members.
				(b)ReportNot
			 later than one year after the date of enactment of this Act, the Administrator
			 shall submit to Congress a report on the results of the study.
				828.Whistleblowers
			 at FAAIt is the sense of
			 Congress that whistleblowers at the Federal Aviation Administration be granted
			 the full protection of the law.
			829.College Point
			 Marine Transfer Station, New York
				(a)FindingCongress finds that the Federal Aviation
			 Administration, in determining whether the proposed College Point Marine
			 Transfer Station in New York City, New York, if constructed, would constitute a
			 hazard to air navigation, has not followed published policy statements of the
			 Federal Aviation Administration, including—
					(1)Advisory Circular
			 Number 150/5200–33B 2, entitled Hazardous Wildlife Attractants on or
			 Near Airports;
					(2)Advisory Circular Number 150/5300–13,
			 entitled Airport Design; and
					(3)the publication entitled Policies
			 and Procedures Memorandum—Airports Division, Number 5300.1B, dated Feb.
			 5, 1999.
					(b)Designation of
			 Transfer Station as hazard to air navigationThe Administrator of
			 the Federal Aviation Administration shall take such actions as may be necessary
			 to designate the proposed College Point Marine Transfer Station in New York
			 City, New York, as a hazard to air navigation.
				830.Pilot training
			 and certification
				(a)Initiation of
			 studyNot later than 3 months after the date of enactment of this
			 Act, the Comptroller General shall initiate a study on commercial airline pilot
			 training and certification programs. The study shall include the data collected
			 under subsection (b).
				(b)Data
			 collectedIn conducting the study, the Comptroller General shall
			 collect data on—
					(1)commercial pilot
			 training and certification programs at United States air carriers, including
			 regional and commuter air carriers;
					(2)the number of
			 training hours required for pilots operating new aircraft types before assuming
			 pilot in command duties;
					(3)how United States
			 air carriers update and train pilots on new technologies in aircraft types in
			 which they hold certifications;
					(4)what remedial
			 actions are taken in cases of repeated unsatisfactory check-rides by commercial
			 airline pilots;
					(5)what stall warning
			 systems are included in flight simulator training compared to classroom
			 instruction; and
					(6)the information
			 required to be provided by pilots on their job applications and the ability of
			 United States air carriers to verify the information provided.
					(c)Contents of
			 studyThe study shall include, at a minimum—
					(1)a
			 review of Federal Aviation Administration and international standards regarding
			 commercial airline pilot training and certification programs;
					(2)the results of
			 interviews that the Comptroller General shall conduct with United States air
			 carriers, pilot organizations, the National Transportation Safety Board, the
			 Federal Aviation Administration, and such other parties as the Comptroller
			 General determines appropriate; and
					(3)such other matters
			 as the Comptroller General determines are appropriate.
					(d)ReportNot
			 later than 12 months after the date of initiation of the study, the Comptroller
			 General shall submit to the Administrator, the Committee on Transportation and
			 Infrastructure of the House of Representatives, and the Committee on Commerce,
			 Science, and Transportation of the Senate a report on the results of the study,
			 together with the findings and recommendations of the Comptroller General
			 regarding the study.
				831.St. George,
			 Utah
				(a)In
			 generalNotwithstanding
			 section 16 of the Federal Airport Act (as in effect on August 28, 1973) or
			 sections 47125 and 47153 of title 49, United States Code, the Secretary of
			 Transportation is authorized, subject to subsection (b), to grant releases from
			 any of the terms, conditions, reservations, and restrictions contained in the
			 deed of conveyance dated August 28, 1973, under which the United States
			 conveyed certain property to the city of St. George, Utah, for airport
			 purposes.
				(b)ConditionAny
			 release granted by the Secretary under the subsection (a) shall be subject to
			 the following conditions:
					(1)The city of St.
			 George shall agree that in conveying any interest in the property that the
			 United States conveyed to the city by deed dated August 28, 1973, the city will
			 receive an amount for such interest that is equal to the fair market
			 value.
					(2)Any such amount so
			 received by the city of St. George shall be used by the city for the
			 development, improvement, operation, or maintenance of a replacement public
			 airport.
					832.Replacement of
			 terminal radar approach control at Palm Beach International
			 AirportThe Administrator of
			 the Federal Aviation Administration shall take such actions as may be necessary
			 to ensure that any air traffic control tower or facility placed into operation
			 at Palm Beach International Airport after September 30, 2009, to replace an air
			 traffic control tower or facility placed into operation before September 30,
			 2009, includes an operating terminal radar approach control.
			833.Santa Monica
			 Airport, CaliforniaIt is the
			 sense of Congress that the Administrator of the Federal Aviation Administration
			 should enter into good faith discussions with the city of Santa Monica,
			 California, to achieve runway safety area solutions consistent with Federal
			 Aviation Administration design guidelines to address safety concerns at Santa
			 Monica Airport.
			IXFederal Aviation
			 Research and Development
			901.Short
			 titleThis title may be cited
			 as the Federal Aviation Research and
			 Development Reauthorization Act of 2009.
			902.DefinitionsAs used in this title, the following
			 definition apply:
				(1)AdministratorThe
			 term Administrator means the Administrator of the Federal Aviation
			 Administration.
				(2)FAAThe
			 term FAA means the Federal Aviation Administration.
				(3)NASAThe
			 term NASA means the National Aeronautics and Space
			 Administration.
				(4)National
			 Research CouncilThe term National Research Council
			 means the National Research Council of the National Academies of Science and
			 Engineering.
				(5)NOAAThe
			 term NOAA means the National Oceanic and Atmospheric
			 Administration.
				(6)NSFThe
			 term NSF means the National Science Foundation.
				(7)SecretaryThe
			 term Secretary means the Secretary of Transportation.
				903.Interagency
			 research initiative on the impact of aviation on the climate
				(a)In
			 generalThe Administrator, in
			 coordination with NASA and the United States Climate Change Science Program,
			 shall carry out a research initiative to assess the impact of aviation on the
			 climate and, if warranted, to evaluate approaches to mitigate that
			 impact.
				(b)Research
			 planNot later than one year
			 after the date of enactment of this Act, the participating Federal entities
			 shall jointly develop a plan for the research program that contains the
			 objectives, proposed tasks, milestones, and 5-year budgetary profile.
				904.Research
			 program on runways
				(a)Research
			 programThe Administrator
			 shall maintain a program of research grants to universities and nonprofit
			 research foundations for research and technology demonstrations related
			 to—
					(1)improved runway
			 surfaces; and
					(2)engineered
			 material restraining systems for runways at both general aviation airports and
			 airports with commercial air carrier operations.
					(b)Authorization of
			 AppropriationsThere is
			 authorized to be appropriated such sums as may be necessary for each of the
			 fiscal years 2010 through 2012 to carry out this section.
				905.Research on design
			 for certification
				(a)Establishment of
			 programNot later than 6 months after the date of enactment of
			 this Act, the FAA, in consultation with other agencies as appropriate, shall
			 establish a research program on methods to improve both confidence in and the
			 timeliness of certification of new technologies for their introduction into the
			 national airspace system.
				(b)Research
			 planNot later than 1 year
			 after the date of enactment of this Act, as part of the activity described in
			 subsection (a), the FAA shall develop a plan for the research program that
			 contains the objectives, proposed tasks, milestones, and five-year budgetary
			 profile.
				(c)ReviewThe Administrator shall have the National
			 Research Council conduct an independent review of the research program plan and
			 provide the results of that review to the Committee on Science and Technology
			 and the Committee on Transportation and Infrastructure of the House of
			 Representatives and the Committee on Commerce, Science, and Transportation of
			 the Senate not later than 18 months after the date of enactment of this
			 Act.
				906.Centers of
			 excellence
				(a)Government’s
			 Share of CostsSection
			 44513(f) is amended to read as follows:
					
						(f)Government’s
				Share of CostsThe United
				States Government’s share of establishing and operating the center and all
				related research activities that grant recipients carry out shall not exceed 75
				percent of the costs. The United States Government’s share of an individual
				grant under this section shall not exceed 90 percent of the
				costs.
						.
				(b)Annual
			 reportThe Administrator
			 shall transmit annually to the Committee on Science and Technology and the
			 Committee on Transportation and Infrastructure of the House of Representatives
			 and the Committee on Commerce, Science, and Transportation of the Senate at the
			 time of the President’s budget request a report that lists—
					(1)the research
			 projects that have been initiated by each Center of Excellence in the preceding
			 year;
					(2)the amount of
			 funding for each research project and the funding source;
					(3)the institutions
			 participating in each project and their shares of the overall funding for each
			 research project; and
					(4)the level of
			 cost-sharing for each research project.
					907.Airport
			 cooperative research programSection 44511(f) is amended—
				(1)in paragraph (1)
			 by striking establish a 4-year pilot and inserting
			 maintain an; and
				(2)in paragraph
			 (4)—
					(A)by striking
			 expiration of the program and inserting expiration of the
			 pilot program; and
					(B)by striking
			 program, including recommendations as to the need for establishing a
			 permanent airport cooperative research program and inserting
			 program.
					908.Unmanned
			 aircraft systems
				(a)Research
			 initiativeSection 44504(b) is amended—
					(1)in paragraph (6)
			 by striking and after the semicolon;
					(2)in paragraph (7)
			 by striking the period at the end and inserting ; and;
			 and
					(3)by adding at the
			 end the following:
						
							(8)in conjunction with other Federal agencies,
				as appropriate, to develop technologies and methods to assess the risk of and
				prevent defects, failures, and malfunctions of products, parts, and processes,
				for use in all classes of unmanned aircraft systems that could result in a
				catastrophic failure of the unmanned aircraft that would endanger other
				aircraft in the national airspace
				system.
							.
					(b)Systems,
			 procedures, facilities, and devicesSection 44505(b) is
			 amended—
					(1)in paragraph (4)
			 by striking and after the semicolon;
					(2)in paragraph
			 (5)(C) by striking the period at the end and inserting a semicolon; and
					(3)by adding at the
			 end the following:
						
							(6)to develop a better understanding of the
				relationship between human factors and unmanned aircraft systems safety;
				and
							(7)to develop dynamic
				simulation models for integrating all classes of unmanned aircraft systems into
				the national airspace system without any degradation of existing levels of
				safety for all national airspace system
				users.
							.
					909.Research grants
			 program involving undergraduate students
				(a)In
			 generalThe Administrator shall establish a program to utilize
			 colleges and universities, including Historically Black Colleges and
			 Universities, Hispanic serving institutions, tribally controlled colleges and
			 universities, and Alaska Native and Native Hawaiian serving institutions in
			 conducting research by undergraduate students on subjects of relevance to the
			 FAA. Grants may be awarded under this section for—
					(1)research projects
			 to be carried out primarily by undergraduate students;
					(2)research projects
			 that combine undergraduate research with other research supported by the
			 FAA;
					(3)research on future
			 training requirements related to projected changes in regulatory requirements
			 for aircraft maintenance and power plant licensees; and
					(4)research on the
			 impact of new technologies and procedures, particularly those related to
			 aircraft flight deck and air traffic management functions, and on training
			 requirements for pilots and air traffic controllers.
					(b)Authorization of
			 appropriationsThere is
			 authorized to be appropriated $5,000,000 for each of the fiscal years 2010
			 through 2012, for research grants under this section.
				910.Aviation gas
			 research and development program
				(a)Continuation of
			 programThe Administrator, in
			 coordination with the NASA Administrator, shall continue research and
			 development activities into technologies for modification of existing general
			 aviation piston engines to enable their safe operation using unleaded aviation
			 fuel.
				(b)RoadmapNot
			 later than 120 days after the date of enactment of this Act, the Administrator
			 shall develop a research and development roadmap for the program continued in
			 subsection (a), containing the specific research and development objectives and
			 the anticipated timetable for achieving the objectives.
				(c)ReportNot
			 later than 130 days after the date of enactment of this Act, the Administrator
			 shall provide the roadmap specified in subsection (b) to the Committee on
			 Science and Technology of the House of Representatives and the Committee on
			 Commerce, Science, and Transportation of the Senate.
				(d)Authorization of
			 AppropriationsThere is
			 authorized to be appropriated $750,000 for each of the fiscal years 2010
			 through 2012 to carry out this section.
				911.Review of FAA’s
			 Energy- and Environment-Related Research Programs
				(a)StudyThe
			 Administrator shall enter into an arrangement with the National Research
			 Council for a review of the FAA’s energy- and environment-related research
			 programs. The review shall assess whether—
					(1)the programs have
			 well-defined, prioritized, and appropriate research objectives;
					(2)the programs are properly coordinated with
			 the energy- and environment-related research programs of NASA, NOAA, and other
			 relevant agencies;
					(3)the programs have
			 allocated appropriate resources to each of the research objectives; and
					(4)there exist
			 suitable mechanisms for transitioning the research results into the FAA’s
			 operational technologies and procedures and certification activities.
					(b)ReportA report containing the results of the
			 review shall be provided to the Committee on Science and Technology of the
			 House of Representatives and the Committee on Commerce, Science, and
			 Transportation of the Senate within 18 months of the enactment of this
			 Act.
				912.Review of FAA’s
			 aviation safety-related research programs
				(a)ReviewThe
			 Administrator shall enter into an arrangement with the National Research
			 Council for an independent review of the FAA’s aviation safety-related research
			 programs. The review shall assess whether—
					(1)the programs have
			 well-defined, prioritized, and appropriate research objectives;
					(2)the programs are
			 properly coordinated with the safety research programs of NASA and other
			 relevant Federal agencies;
					(3)the programs have
			 allocated appropriate resources to each of the research objectives; and
					(4)there exist
			 suitable mechanisms for transitioning the research results from the programs
			 into the FAA’s operational technologies and procedures and certification
			 activities in a timely manner.
					(b)Aviation
			 safety-related research programs To be assessedThe FAA aviation
			 safety-related research programs to be assessed under the review shall include,
			 at a minimum, the following:
					(1)Air traffic
			 control/technical operations human factors.
					(2)Runway incursion
			 reduction.
					(3)Flightdeck/maintenance
			 system integration human factors.
					(4)Airports
			 technology research—safety.
					(5)Airport
			 cooperative research program—safety.
					(6)Weather
			 program.
					(7)Atmospheric
			 hazards/digital system safety.
					(8)Fire research and
			 safety.
					(9)Propulsion and
			 fuel systems.
					(10)Advanced
			 materials/structural safety.
					(11)Aging
			 aircraft.
					(12)Aircraft
			 catastrophic failure prevention research.
					(13)Aeromedical
			 research.
					(14)Aviation safety
			 risk analysis.
					(15)Unmanned aircraft
			 systems research.
					(c)ReportNot later than 14 months after the date of
			 enactment of this Act, the Administrator shall submit to Congress a report on
			 the results of the review.
				(d)Authorization of
			 appropriationsIn addition to amounts authorized to be
			 appropriated by the amendments made by this Act, there is authorized to be
			 appropriated $700,000 for fiscal year 2010 to carry out this section.
				913.Research program on
			 alternative jet fuel technology for civil aircraft
				(a)Establishment of
			 research programUsing amounts made available under section
			 48102(a) of title 49, United States Code, the Secretary of Transportation shall
			 conduct a research program related to developing jet fuel from alternative
			 sources (such as coal, natural gas, biomass, ethanol, butanol, and hydrogen)
			 through grants or other measures authorized under section 106(l)(6) of such
			 title, including reimbursable agreements with other Federal agencies.
				(b)Participation by
			 educational and research institutionsIn conducting the program,
			 the Secretary shall provide for participation by educational and research
			 institutions that have existing facilities and experience in the development
			 and deployment of technology for alternative jet fuels.
				(c)Designation of
			 institute as a Center of ExcellenceNot later than 6 months after
			 the date of enactment of this Act, the Administrator of the Federal Aviation
			 Administration shall designate an institution described in subsection (a) as a
			 Center of Excellence for Alternative Jet Fuel Research.
				914.Center for
			 excellence in aviation employment
				(a)EstablishmentThe Administrator shall establish a Center
			 for Excellence in Aviation Employment (in this section referred to as the
			 Center).
				(b)Applied research
			 and trainingThe Center shall conduct applied research and
			 training on—
					(1)human performance
			 in the air transportation environment;
					(2)air transportation
			 personnel, including air traffic controllers, pilots, and technicians;
			 and
					(3)any other aviation
			 human resource issues pertinent to developing and maintaining a safe and
			 efficient air transportation system.
					(c)DutiesThe
			 Center shall—
					(1)in conjunction
			 with the Collegiate Training Initiative and other air traffic controller
			 training programs, develop, implement, and evaluate a comprehensive,
			 best-practices based training program for air traffic controllers;
					(2)work with the
			 Office of Human Resource Management of the FAA as that office develops and
			 implements a strategic recruitment and marketing program to help the FAA
			 compete for the best qualified employees and incorporate an employee value
			 proposition process that results in attracting a broad-based and diverse
			 aviation workforce in mission critical positions, including air traffic
			 controller, aviation safety inspector, airway transportation safety specialist,
			 and engineer;
					(3)through industry
			 surveys and other research methodologies and in partnership with the
			 Taskforce on the Future of the Aerospace Workforce and the
			 Secretary of Labor, establish a baseline of general aviation employment
			 statistics for purposes of projecting and anticipating future workforce needs
			 and demonstrating the economic impact of general aviation employment;
					(4)conduct a
			 comprehensive analysis of the airframe and powerplant technician certification
			 process and employment trends for maintenance repair organization facilities,
			 certificated repair stations, and general aviation maintenance
			 organizations;
					(5)establish a best
			 practices model in aviation maintenance technician school environments;
			 and
					(6)establish a
			 workforce retraining program to allow for transition of recently unemployed and
			 highly skilled mechanics into aviation employment.
					(d)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Administrator such sums as may be
			 necessary to carry out this section. Such sums shall remain available until
			 expended.
				XAirport and Airway
			 Trust Fund Financing
			1001.Short
			 titleThis title may be cited
			 as the Airport and Airway Trust Fund
			 Financing Act of 2009.
			1002.Extension and
			 modification of taxes funding airport and airway trust fund
				(a)Rate of tax on
			 aviation-grade kerosene and aviation gasoline
					(1)Aviation-grade
			 keroseneSubparagraph (A) of
			 section 4081(a)(2) of the Internal Revenue Code of 1986 (relating to rates of
			 tax) is amended by striking and at the end of clause (ii), by
			 striking the period at the end of clause (iii) and inserting ,
			 and, and by adding at the end the following new clause:
						
							(iv)in the case of aviation-grade kerosene,
				35.9 cents per
				gallon.
							.
					(2)Aviation
			 gasolineClause (ii) of
			 section 4081(a)(2)(A) of such Code is amended by striking 19.3
			 cents and inserting 24.1 cents.
					(3)Fuel removed
			 directly into fuel tank of airplane used in noncommercial
			 aviationSubparagraph (C) of section 4081(a)(2) of such Code is
			 amended to read as follows:
						
							(C)Taxes imposed on
				fuel used in commercial aviationIn the case of aviation-grade kerosene
				which is removed from any refinery or terminal directly into the fuel tank of
				an aircraft for use in commercial aviation by a person registered for such use
				under section 4101, the rate of tax under subparagraph (A)(iv) shall be 4.3
				cents per
				gallon.
							.
					(4)Conforming
			 amendments
						(A)Clause (iii) of
			 section 4081(a)(2)(A) of such Code is amended by inserting other than
			 aviation-grade kerosene after kerosene.
						(B)The following
			 provisions of such Code are each amended by striking kerosene
			 and inserting aviation-grade kerosene:
							(i)Section
			 4081(a)(3)(A)(ii).
							(ii)Section
			 4081(a)(3)(A)(iv).
							(iii)Section 4081(a)(3)(D).
							(C)Section
			 4081(a)(3)(D) of such Code is amended—
							(i)by
			 striking paragraph (2)(C)(i) in clause (i) and inserting
			 paragraph (2)(C), and
							(ii)by
			 striking paragraph (2)(C)(ii) in clause (ii) and inserting
			 paragraph (2)(A)(iv).
							(D)Section 4081(a)(4)
			 of such Code is amended—
							(i)by
			 striking paragraph (2)(C)(i) and inserting paragraph
			 (2)(C), and
							(ii)by
			 striking kerosene in the heading and inserting
			 aviation-grade
			 kerosene.
							(E)Section 4081(d)(2)
			 of such Code is amended by inserting , (a)(2)(A)(iv), after
			 subsections (a)(2)(A)(ii).
						(b)Extension
					(1)Fuels
			 taxesParagraph (2) of section 4081(d) of such Code is amended by
			 striking gallon— and all that follows and inserting
			 gallon after September 30, 2012.
					(2)Taxes on
			 transportation of persons and property
						(A)PersonsClause (ii) of section 4261(j)(1)(A) of
			 such Code is amended by striking September 30, 2009 and
			 inserting September 30, 2012.
						(B)PropertyClause (ii) of section 4271(d)(1)(A) of
			 such Code is amended by striking September 30, 2009 and
			 inserting September 30, 2012.
						(c)Exemption for
			 aviation-grade kerosene removed into an aircraftSubsection (e)
			 of section 4082 of such Code is amended—
					(1)by striking
			 kerosene and inserting aviation-grade
			 kerosene,
					(2)by striking
			 section 4081(a)(2)(A)(iii) and inserting section
			 4081(a)(2)(A)(iv) , and
					(3)by striking
			 Kerosene in the heading and inserting
			 Aviation-Grade
			 Kerosene.
					(d)Retail tax on
			 aviation fuel
					(1)Exemption for
			 previously taxed fuelParagraph (2) of section 4041(c) of such
			 Code is amended by inserting at the rate specified in subsection
			 (a)(2)(A)(iv) thereof after section 4081.
					(2)Rate of
			 taxParagraph (3) of section
			 4041(c) of such Code is amended to read as follows:
						
							(3)Rate of
				taxThe rate of tax imposed by this subsection shall be the rate
				of tax in effect under section 4081(a)(2)(A)(iv) (4.3 cents per gallon with
				respect to any sale or use for commercial
				aviation).
							.
					(e)Refunds relating
			 to aviation-grade kerosene
					(1)Kerosene used in
			 commercial aviationClause (ii) of section 6427(l)(4)(A) of such
			 Code is amended by striking specified in section 4041(c) or
			 4081(a)(2)(A)(iii), as the case may be, and inserting so
			 imposed.
					(2)Kerosene used in
			 aviationParagraph (4) of section 6427(l) of such Code is
			 amended—
						(A)by striking
			 subparagraph (B) and redesignating subparagraph (C) as subparagraph (B),
			 and
						(B)by amending
			 subparagraph (B), as redesignated by subparagraph (A), to read as
			 follows:
							
								(B)Payments to
				ultimate, registered vendorWith respect to any kerosene used in
				aviation (other than kerosene to which paragraph (6) applies), if the ultimate
				purchaser of such kerosene waives (at such time and in such form and manner as
				the Secretary shall prescribe) the right to payment under paragraph (1) and
				assigns such right to the ultimate vendor, then the Secretary shall pay
				(without interest) the amount which would be paid under paragraph (1) to such
				ultimate vendor, but only if such ultimate vendor—
									(i)is
				registered under section 4101, and
									(ii)meets the
				requirements of subparagraph (A), (B), or (D) of section
				6416(a)(1).
									.
						(3)Aviation-grade
			 kerosene not used in aviationSubsection (l) of section 6427 of
			 such Code is amended by redesignating paragraph (5) as paragraph (6) and by
			 inserting after paragraph (4) the following new paragraph:
						
							(5)Refunds for
				aviation-grade kerosene not used in aviationIf tax has been
				imposed under section 4081 at the rate specified in section 4081(a)(2)(A)(iv)
				and the fuel is used other than in an aircraft, the Secretary shall pay
				(without interest) to the ultimate purchaser of such fuel an amount equal to
				the amount of tax imposed on such fuel reduced by the amount of tax that would
				be imposed under section 4041 if no tax under section 4081 had been
				imposed.
							.
					(4)Conforming
			 amendments
						(A)Section 6427(i)(4)
			 of such Code is amended—
							(i)by
			 striking paragraph (4)(C) or (5) both places it appears and
			 inserting paragraph (4)(B) or (6), and
							(ii)by
			 striking , (l)(4)(C)(ii), and (l)(5) and inserting and
			 (l)(6).
							(B)Section 6427(l)(1)
			 of such Code is amended by striking paragraph (4)(C)(i) and
			 inserting paragraph (4)(B)(i).
						(C)Section
			 4082(d)(2)(B) of such Code is amended by striking 6427(l)(5)(B)
			 and inserting 6427(l)(6)(B).
						(f)Airport and
			 Airway Trust Fund
					(1)Extension of
			 trust fund authorities
						(A)Expenditures
			 from trust fundParagraph (1) of section 9502(d) of such Code is
			 amended—
							(i)by
			 striking October 1, 2009 in the matter preceding subparagraph
			 (A) and inserting October 1, 2012, and
							(ii)by
			 inserting or the FAA Reauthorization Act of 2009 before the
			 semicolon at the end of subparagraph (A).
							(B)Limitation on
			 transfers to Trust FundParagraph (2) of section 9502(e) of such
			 Code is amended by striking October 1, 2009 and inserting
			 October 1, 2012.
						(2)Transfers to
			 trust fundSubparagraph (C) of section 9502(b)(1) of such Code is
			 amended to read as follows:
						
							(C)section 4081 with respect to aviation
				gasoline and aviation-grade kerosene,
				and
							.
					(3)Transfers on
			 account of certain refunds
						(A)In
			 generalSubsection (d) of section 9502 of such Code is
			 amended—
							(i)by striking (other than subsection
			 (l)(4) thereof) in paragraph (2), and
							(ii)by
			 striking (other than payments made by reason of paragraph (4) of section
			 6427(l)) in paragraph (3).
							(B)Conforming
			 amendments
							(i)Section 9503(b)(4)
			 of such Code is amended by striking or at the end of
			 subparagraph (C), by striking the period at the end of subparagraph (D) and
			 inserting a comma, and by inserting after subparagraph (D) the
			 following:
								
									(E)section 4081 to the extent attributable to
				the rate specified in clause (ii) or (iv) of section 4081(a)(2)(A), or
									(F)section
				4041(c).
									.
							(ii)Section 9503(c)
			 of such Code is amended by striking the last paragraph (relating to transfers
			 from the Trust Fund for certain aviation fuel taxes).
							(iii)Section 9502(a)
			 of such Code is amended by striking , section
			 9503(c)(7),.
							(4)Transfers on
			 account of aviation-grade kerosene not used in aviationSection
			 9502(d) of such Code is amended by adding at the end the following new
			 paragraph:
						
							(7)Transfers from
				Airport and Airway Trust Fund on account of aviation-grade kerosene not used in
				aviationThe Secretary of the Treasury shall pay from time to
				time from the Airport and Airway Trust Fund into the Highway Trust Fund amounts
				as determined by the Secretary of the Treasury equivalent to amounts
				transferred to the Airport and Airway Trust Fund with respect to aviation-grade
				kerosene not used in
				aviation.
							.
					(5)Expenditures for
			 air traffic control modernizationSection 9502(d) of such Code,
			 as amended by this title, is amended by adding at the end the following new
			 paragraph:
						
							(8)Expenditures for
				air traffic control modernizationThe following amounts may be
				used only for making expenditures to carry out air traffic control
				modernization:
								(A)So much of the
				amounts appropriated under subsection (b)(1)(C) as the Secretary estimates are
				attributable to—
									(i)14.1 cents per
				gallon of the tax imposed at the rate specified in section 4081(a)(2)(A)(iv) in
				the case of aviation-grade kerosene used other than in commercial aviation (as
				defined in section 4083(b)), and
									(ii)4.8 cents per gallon of the tax imposed at
				the rate specified in section 4081(a)(2)(A)(ii) in the case of aviation
				gasoline used other than in commercial aviation (as so defined).
									(B)Any amounts
				credited to the Airport and Airway Trust Fund under section 9602(b) with
				respect to amounts described in this
				paragraph.
								.
					(g)Effective
			 date
					(1)ModificationsExcept
			 as provided in paragraph (2), the amendments made by this section shall apply
			 to fuels removed, entered, or sold after December 31, 2009.
					(2)ExtensionsThe
			 amendments made by subsections (b) and (f)(1) shall take effect on the date of
			 the enactment of this Act.
					(h)Floor stocks
			 tax
					(1)Imposition of
			 taxIn the case of aviation
			 fuel which is held on January 1, 2010, by any person, there is hereby imposed a
			 floor stocks tax on aviation fuel equal to—
						(A)the tax which
			 would have been imposed before such date on such fuel had the amendments made
			 by this section been in effect at all times before such date, reduced by
						(B)the sum of—
							(i)the
			 tax imposed before such date on such fuel under section 4081 of the Internal
			 Revenue Code of 1986, as in effect on such date, and
							(ii)in
			 the case of kerosene held exclusively for such person’s own use, the amount
			 which such person would (but for this clause) reasonably expect (as of such
			 date) to be paid as a refund under section 6427(l) of such Code with respect to
			 such kerosene.
							(2)Liability for
			 tax and method of payment
						(A)Liability for
			 taxA person holding aviation
			 fuel on January 1, 2010, shall be liable for such tax.
						(B)Time and method
			 of paymentThe tax imposed by
			 paragraph (1) shall be paid on April 30, 2010, and in such manner as the
			 Secretary of the Treasury shall prescribe.
						(3)Transfer of
			 floor stock tax revenues to trust fundsFor purposes of determining the amount
			 transferred to the Airport and Airway Trust Fund, the tax imposed by this
			 subsection shall be treated as imposed by the provision of section 4081 of the
			 Internal Revenue Code of 1986 which applies with respect to the aviation fuel
			 involved.
					(4)DefinitionsFor
			 purposes of this subsection—
						(A)Aviation
			 fuelThe term aviation fuel means aviation-grade
			 kerosene and aviation gasoline, as such terms are used within the meaning of
			 section 4081 of the Internal Revenue Code of 1986.
						(B)Held by a
			 personAviation fuel shall be considered as held by a person if
			 title thereto has passed to such person (whether or not delivery to the person
			 has been made).
						(C)SecretaryThe
			 term Secretary means the Secretary of the Treasury or the
			 Secretary’s delegate.
						(5)Exception for
			 exempt usesThe tax imposed by paragraph (1) shall not apply to
			 any aviation fuel held by any person exclusively for any use to the extent a
			 credit or refund of the tax is allowable under the Internal Revenue Code of
			 1986 for such use.
					(6)Exception for
			 certain amounts of fuel
						(A)In
			 generalNo tax shall be imposed by paragraph (1) on any aviation
			 fuel held on January 1, 2010, by any person if the aggregate amount of such
			 aviation fuel held by such person on such date does not exceed 2,000 gallons.
			 The preceding sentence shall apply only if such person submits to the Secretary
			 (at the time and in the manner required by the Secretary) such information as
			 the Secretary shall require for purposes of this subparagraph.
						(B)Exempt
			 fuelFor purposes of subparagraph (A), there shall not be taken
			 into account any aviation fuel held by any person which is exempt from the tax
			 imposed by paragraph (1) by reason of paragraph (6).
						(C)Controlled
			 groupsFor purposes of this subsection—
							(i)Corporations
								(I)In
			 generalAll persons treated as a controlled group shall be
			 treated as 1 person.
								(II)Controlled
			 groupThe term controlled group has the meaning
			 given to such term by subsection (a) of section 1563 of such Code; except that
			 for such purposes the phrase more than 50 percent shall be
			 substituted for the phrase at least 80 percent each place it
			 appears in such subsection.
								(ii)Nonincorporated
			 persons under common controlUnder regulations prescribed by the
			 Secretary, principles similar to the principles of subparagraph (A) shall apply
			 to a group of persons under common control if 1 or more of such persons is not
			 a corporation.
							(7)Other laws
			 applicableAll provisions of law, including penalties, applicable
			 with respect to the taxes imposed by section 4081 of such Code on the aviation
			 fuel involved shall, insofar as applicable and not inconsistent with the
			 provisions of this subsection, apply with respect to the floor stock taxes
			 imposed by paragraph (1) to the same extent as if such taxes were imposed by
			 such section.
					
	
		
			Passed the House of
			 Representatives May 21, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
